Exhibit 10.1

 

Lease

 

 

ONE PARKWAY NORTH

 

 

* * * * * * * * * * * * * * * * * * * *

 

 

Between

 

 

UNITED STATIONERS SUPPLY CO.

 

(Tenant)

 

 

and

 

 

CARR PARKWAY NORTH I, LLC

(Landlord)

 

--------------------------------------------------------------------------------


 

Table of Contents

 

Lease

 

 

 

 

1.

LEASE AGREEMENT

 

 

 

 

2.

RENT

 

 

 

 

A.

Types of Rent

 

(1)

Base Rent

 

(2)

Operating Cost Share Rent

 

(3)

Tax Share Rent

 

(4)

Additional Rent

 

(5)

Rent

 

 

 

 

B.

Payment of Operating Cost Share Rent and Tax Share Rent

 

(1)

Payment of Estimated Operating Cost Share Rent

 

(2)

Correction of Operating Cost Share Rent

 

(3)

Payment of Tax Share Rent

 

(4)

Limit on Operating Cost Share Rent and Tax Share Rent

 

 

 

 

C.

Definitions

 

(1)

Included Operating Costs

 

(2)

Excluded Operating Costs

 

(3)

Taxes

 

(4)

Lease Year

 

(5)

Fiscal Year

 

 

 

 

D.

Computation of Base Rent and Rent Adjustments

 

(1)

Prorations

 

(2)

Default Interest

 

(3)

Rent Adjustments

 

(4)

Books and Records

 

(5)

Miscellaneous

 

 

 

 

3.

PREPARATION AND CONDITION OF PREMISES; POSSESSION AND SURRENDER OF PREMISES

 

 

 

 

A.

Condition of Premises

 

 

 

 

B.

Tenant’s Possession

 

 

 

 

C.

Inspection Access

 

 

 

 

D.

Maintenance

 

 

 

 

4.

PROJECT SERVICES

 

 

 

 

A.

Heating and Air Conditioning

 

 

 

 

B.

Elevators

 

 

 

 

C.

Electricity

 

 

i

--------------------------------------------------------------------------------


 

D.

Telecommunications Services

 

 

 

 

E.

Water

 

 

 

 

F.

Janitorial Service

 

 

 

 

G.

Interruption of Services

 

 

 

 

5.

ALTERATIONS AND REPAIRS

 

 

 

 

A.

Landlord’s Consent and Conditions

 

 

 

 

B.

Damage to Systems

 

 

 

 

C.

No Liens

 

 

 

 

D.

Ownership of Improvements

 

 

 

 

E.

Removal at Termination

 

 

 

 

6.

USE OF PREMISES

 

 

 

 

7.

GOVERNMENTAL REQUIREMENTS AND BUILDING RULES

 

 

 

 

8.

WAIVER OF CLAIMS; INDEMNIFICATION; INSURANCE

 

 

 

 

A.

Waiver of Claims

 

 

 

 

B.

Indemnification

 

 

 

 

C.

Tenant’s Insurance

 

 

 

 

D.

Insurance Certificates

 

 

 

 

E.

Landlord’s Insurance

 

 

 

 

9.

FIRE AND OTHER CASUALTY

 

 

 

 

A.

Termination

 

 

 

 

B.

Restoration

 

 

 

 

10.

EMINENT DOMAIN

 

 

 

 

11.

RIGHTS RESERVED TO LANDLORD

 

 

 

 

A.

Name

 

 

 

 

B.

Signs

 

 

 

 

C.

Window Treatments

 

 

 

 

D.

Keys

 

 

 

 

E.

Access

 

 

ii

--------------------------------------------------------------------------------


 

F.

Intentionally Deleted

 

 

 

 

G.

Heavy Articles

 

 

 

 

H.

Show Premises

 

 

 

 

I.

Intentionally Deleted

 

 

 

 

J.

Use of Lockbox

 

 

 

 

K.

Repairs and Alterations

 

 

 

 

L.

Landlord’s Agents

 

 

 

 

M.

Building Services

 

 

 

 

N.

Other Actions

 

 

 

 

12.

TENANT’S DEFAULT

 

 

 

 

A.

Rent Default

 

 

 

 

B.

Other Performance Default

 

 

 

 

13.

REMEDIES

 

 

 

 

A.

Landlord’s Remedies

 

(1)

Termination of Lease or Possession

 

(2)

Lease Termination Damages

 

(3)

Possession Termination Damages

 

(4)

Landlord’s Remedies Cumulative

 

(5)

Mitigation of Damages

 

 

 

 

B.

Tenant’s Remedies

 

(1)

Default by Landlord and Tenant’s Remedies

 

(2)

Offset Rights

 

(3)

Self-Help Rights

 

(4)

Mitigation of Damages

 

 

 

 

C. [a05-12804_1ex10d1.htm#WaiverOfTrialByJury_235543]

Waiver of Trial by Jury [a05-12804_1ex10d1.htm#WaiverOfTrialByJury_235543]

 

 

 

 

D. [a05-12804_1ex10d1.htm#LitigationCosts_235549]

Litigation Costs [a05-12804_1ex10d1.htm#LitigationCosts_235549]

 

 

 

 

14. [a05-12804_1ex10d1.htm#Surrender_235551]

SURRENDER [a05-12804_1ex10d1.htm#Surrender_235551]

 

 

 

 

15. [a05-12804_1ex10d1.htm#Holdover_235554]

HOLDOVER [a05-12804_1ex10d1.htm#Holdover_235554]

 

 

 

 

16. [a05-12804_1ex10d1.htm#SubordinationToGroundLeasesAndMor_235557]

SUBORDINATION TO GROUND LEASES AND MORTGAGES
[a05-12804_1ex10d1.htm#SubordinationToGroundLeasesAndMor_235557]

 

 

 

 

A. [a05-12804_1ex10d1.htm#Subordination_235600]

Subordination [a05-12804_1ex10d1.htm#Subordination_235600]

 

 

 

 

B. [a05-12804_1ex10d1.htm#TerminationOfGroundLease_235609]

Termination of Ground Lease or Foreclosure of Mortgage
[a05-12804_1ex10d1.htm#TerminationOfGroundLease_235609]

 

 

iii

--------------------------------------------------------------------------------


 

C. [a05-12804_1ex10d1.htm#C_IntentionallyDeleted__235616]

Intentionally Deleted [a05-12804_1ex10d1.htm#C_IntentionallyDeleted__235616]

 

 

 

 

D. [a05-12804_1ex10d1.htm#NoticeAndRightToCure_235624]

Notice and Right to Cure [a05-12804_1ex10d1.htm#NoticeAndRightToCure_235624]

 

 

 

 

E. [a05-12804_1ex10d1.htm#Definitions_235627]

Definitions [a05-12804_1ex10d1.htm#Definitions_235627]

 

 

 

 

17. [a05-12804_1ex10d1.htm#AssignmentAndSublease_235632]

ASSIGNMENT AND SUBLEASE [a05-12804_1ex10d1.htm#AssignmentAndSublease_235632]

 

 

 

 

A. [a05-12804_1ex10d1.htm#InGeneral_235635]

In General [a05-12804_1ex10d1.htm#InGeneral_235635]

 

 

 

 

B. [a05-12804_1ex10d1.htm#LandlordsConsent_235643]

Landlord’s Consent [a05-12804_1ex10d1.htm#LandlordsConsent_235643]

 

 

 

 

C. [a05-12804_1ex10d1.htm#Procedure_235645]

Procedure [a05-12804_1ex10d1.htm#Procedure_235645]

 

 

 

 

D. [a05-12804_1ex10d1.htm#D_intentionallyDeleted_235650]

Intentionally Deleted [a05-12804_1ex10d1.htm#D_intentionallyDeleted_235650]

 

 

 

 

E. [a05-12804_1ex10d1.htm#E_ExcessPayments__235657]

Excess Payments [a05-12804_1ex10d1.htm#E_ExcessPayments__235657]

 

 

 

 

F. [a05-12804_1ex10d1.htm#F_Recapture__235700]

Recapture [a05-12804_1ex10d1.htm#F_Recapture__235700]

 

 

 

 

G. [a05-12804_1ex10d1.htm#G_AffiliateTransfers_235703]

Affiliate Transfers [a05-12804_1ex10d1.htm#G_AffiliateTransfers_235703]

 

 

 

 

H. [a05-12804_1ex10d1.htm#H_RecognitionOfSubleases_235706]

Recognition of Subleases [a05-12804_1ex10d1.htm#H_RecognitionOfSubleases_235706]

 

 

 

 

18. [a05-12804_1ex10d1.htm#ConveyanceByLandlord_235713]

CONVEYANCE BY LANDLORD [a05-12804_1ex10d1.htm#ConveyanceByLandlord_235713]

 

 

 

 

19. [a05-12804_1ex10d1.htm#EstoppelCertificate_235716]

ESTOPPEL CERTIFICATE [a05-12804_1ex10d1.htm#EstoppelCertificate_235716]

 

 

 

 

20. [a05-12804_1ex10d1.htm#a20_intentionallyDeleted_235720]

INTENTIONALLY DELETED [a05-12804_1ex10d1.htm#a20_intentionallyDeleted_235720]

 

 

 

 

21. [a05-12804_1ex10d1.htm#ForceMajeure_235724]

FORCE MAJEURE [a05-12804_1ex10d1.htm#ForceMajeure_235724]

 

 

 

 

22. [a05-12804_1ex10d1.htm#a22_intentionallyDeleted_235727]

INTENTIONALLY DELETED [a05-12804_1ex10d1.htm#a22_intentionallyDeleted_235727]

 

 

 

 

23. [a05-12804_1ex10d1.htm#Notices_235732]

NOTICES [a05-12804_1ex10d1.htm#Notices_235732]

 

 

 

 

A. [a05-12804_1ex10d1.htm#Landlord_235739]

To Landlord [a05-12804_1ex10d1.htm#Landlord_235739]

 

 

 

 

B. [a05-12804_1ex10d1.htm#Tenant_235745]

To Tenant [a05-12804_1ex10d1.htm#Tenant_235745]

 

 

 

 

24. [a05-12804_1ex10d1.htm#QuietPossession_235752]

QUIET POSSESSION [a05-12804_1ex10d1.htm#QuietPossession_235752]

 

 

 

 

25. [a05-12804_1ex10d1.htm#RealEstateBroker_235755]

REAL ESTATE BROKER [a05-12804_1ex10d1.htm#RealEstateBroker_235755]

 

 

 

 

26. [a05-12804_1ex10d1.htm#Miscellaneous_235759]

MISCELLANEOUS [a05-12804_1ex10d1.htm#Miscellaneous_235759]

 

 

 

 

A. [a05-12804_1ex10d1.htm#SuccessorsAndAssigns_235804]

Successors and Assigns [a05-12804_1ex10d1.htm#SuccessorsAndAssigns_235804]

 

 

 

 

B. [a05-12804_1ex10d1.htm#DatePaymentsAreDue_235818]

Date Payments Are Due [a05-12804_1ex10d1.htm#DatePaymentsAreDue_235818]

 

 

 

 

C. [a05-12804_1ex10d1.htm#MeaningOf_235824]

Meaning of “Landlord”, “Re-Entry, “including” and “Affiliate\
[a05-12804_1ex10d1.htm#MeaningOf_235824]

 

 

 

 

D. [a05-12804_1ex10d1.htm#TimeOfTheEssence_235828]

Time of the Essence [a05-12804_1ex10d1.htm#TimeOfTheEssence_235828]

 

 

iv

--------------------------------------------------------------------------------


 

E. [a05-12804_1ex10d1.htm#NoOption_235836]

No Option [a05-12804_1ex10d1.htm#NoOption_235836]

 

 

 

 

F. [a05-12804_1ex10d1.htm#Severability_235839]

Severability [a05-12804_1ex10d1.htm#Severability_235839]

 

 

 

 

G. [a05-12804_1ex10d1.htm#GoverningLaw_235844]

Governing Law [a05-12804_1ex10d1.htm#GoverningLaw_235844]

 

 

 

 

H. [a05-12804_1ex10d1.htm#H_intentionallyDeleted_235846]

Intentionally Deleted [a05-12804_1ex10d1.htm#H_intentionallyDeleted_235846]

 

 

 

 

I. [a05-12804_1ex10d1.htm#NoOralModification_235851]

No Oral Modification [a05-12804_1ex10d1.htm#NoOralModification_235851]

 

 

 

 

J. [a05-12804_1ex10d1.htm#J_intentionallyDeleted_235853]

Intentionally Deleted [a05-12804_1ex10d1.htm#J_intentionallyDeleted_235853]

 

 

 

 

K. [a05-12804_1ex10d1.htm#K_Captions_235856]

Captions [a05-12804_1ex10d1.htm#K_Captions_235856]

 

 

 

 

L. [a05-12804_1ex10d1.htm#L_Authority_235859]

Authority [a05-12804_1ex10d1.htm#L_Authority_235859]

 

 

 

 

M. [a05-12804_1ex10d1.htm#LandlordsEnforcementOfRemedies_235905]

Landlord’s Enforcement of Remedies
[a05-12804_1ex10d1.htm#LandlordsEnforcementOfRemedies_235905]

 

 

 

 

N. [a05-12804_1ex10d1.htm#EntireAgreement_235926]

Entire Agreement [a05-12804_1ex10d1.htm#EntireAgreement_235926]

 

 

 

 

O. [a05-12804_1ex10d1.htm#LandlordsTitle_235929]

Landlord’s Title [a05-12804_1ex10d1.htm#LandlordsTitle_235929]

 

 

 

 

P. [a05-12804_1ex10d1.htm#LightAndAirRights_235932]

Light and Air Rights [a05-12804_1ex10d1.htm#LightAndAirRights_235932]

 

 

 

 

Q. [a05-12804_1ex10d1.htm#SingularAndPlural_235940]

Singular and Plural [a05-12804_1ex10d1.htm#SingularAndPlural_235940]

 

 

 

 

R. [a05-12804_1ex10d1.htm#RecordingByTenant_235943]

Recording by Tenant [a05-12804_1ex10d1.htm#RecordingByTenant_235943]

 

 

 

 

S. [a05-12804_1ex10d1.htm#Exclusivity_235955]

Exclusivity [a05-12804_1ex10d1.htm#Exclusivity_235955]

 

 

 

 

T. [a05-12804_1ex10d1.htm#NoConstructionAgainstDraftingPart_000000]

No Construction Against Drafting Party
[a05-12804_1ex10d1.htm#NoConstructionAgainstDraftingPart_000000]

 

 

 

 

U. [a05-12804_1ex10d1.htm#Survival_000003]

Survival [a05-12804_1ex10d1.htm#Survival_000003]

 

 

 

 

V. [a05-12804_1ex10d1.htm#RentNotBasedOnIncome_000009]

Rent Not Based on Income [a05-12804_1ex10d1.htm#RentNotBasedOnIncome_000009]

 

 

 

 

W. [a05-12804_1ex10d1.htm#BuildingManagerAndServiceProvider_000013]

Building Manager and Service Providers
[a05-12804_1ex10d1.htm#BuildingManagerAndServiceProvider_000013]

 

 

 

 

X. [a05-12804_1ex10d1.htm#LateChargeAndInterestOn_000016]

Late Charge and Interest on Late Payments
[a05-12804_1ex10d1.htm#LateChargeAndInterestOn_000016]

 

 

 

 

Y. [a05-12804_1ex10d1.htm#TenantsFinancialStatements_000019]

Tenant’s Financial Statements
[a05-12804_1ex10d1.htm#TenantsFinancialStatements_000019]

 

 

 

 

Z. [a05-12804_1ex10d1.htm#OfacAndAntimoney_000032]

OFAC and Anti-Money Laundering Compliance Certifications
[a05-12804_1ex10d1.htm#OfacAndAntimoney_000032]

 

 

 

 

AA. [a05-12804_1ex10d1.htm#BuildingAccess_000036]

Building Access [a05-12804_1ex10d1.htm#BuildingAccess_000036]

 

 

 

 

BB. [a05-12804_1ex10d1.htm#FireStairsUse_000039]

Fire Stairs Use [a05-12804_1ex10d1.htm#FireStairsUse_000039]

 

 

 

27. [a05-12804_1ex10d1.htm#UnrelatedBusinessIncome_000042]

UNRELATED BUSINESS INCOME [a05-12804_1ex10d1.htm#UnrelatedBusinessIncome_000042]

 

 

 

 

28. [a05-12804_1ex10d1.htm#HazardousSubstances_000046]

HAZARDOUS SUBSTANCES [a05-12804_1ex10d1.htm#HazardousSubstances_000046]

 

 

 

 

A. [a05-12804_1ex10d1.htm#TenantCompliance_000049]

Tenant Compliance [a05-12804_1ex10d1.htm#TenantCompliance_000049]

 

 

 

 

B. [a05-12804_1ex10d1.htm#LandlordCompliance_000054]

Landlord Compliance [a05-12804_1ex10d1.htm#LandlordCompliance_000054]

 

 

 

 

29. [a05-12804_1ex10d1.htm#Exculpation_000057]

EXCULPATION [a05-12804_1ex10d1.htm#Exculpation_000057]

 

 

v

--------------------------------------------------------------------------------


 

30. [a05-12804_1ex10d1.htm#OptionsToExtend_000101]

OPTIONS TO EXTEND [a05-12804_1ex10d1.htm#OptionsToExtend_000101]

 

 

 

 

31. [a05-12804_1ex10d1.htm#RightOfFirstOffer_000114]

RIGHT OF FIRST OFFER [a05-12804_1ex10d1.htm#RightOfFirstOffer_000114]

 

 

 

 

32. [a05-12804_1ex10d1.htm#ExpansionOption_025559]

EXPANSION OPTION [a05-12804_1ex10d1.htm#ExpansionOption_025559]

 

 

 

 

33. [a05-12804_1ex10d1.htm#ContractionOption_000132]

CONTRACTION OPTION [a05-12804_1ex10d1.htm#ContractionOption_000132]

 

 

 

 

34. [a05-12804_1ex10d1.htm#OptionToPurchaseProject_000142]

OPTION TO PURCHASE PROJECT
[a05-12804_1ex10d1.htm#OptionToPurchaseProject_000142]

 

 

 

 

35. [a05-12804_1ex10d1.htm#Signage_000146]

SIGNAGE [a05-12804_1ex10d1.htm#Signage_000146]

 

 

 

 

36. [a05-12804_1ex10d1.htm#Parking_000152]

PARKING [a05-12804_1ex10d1.htm#Parking_000152]

 

 

 

 

37. [a05-12804_1ex10d1.htm#StorageSpace_000155]

STORAGE SPACE [a05-12804_1ex10d1.htm#StorageSpace_000155]

 

 

 

 

38. [a05-12804_1ex10d1.htm#RoofRights_000200]

ROOF RIGHTS [a05-12804_1ex10d1.htm#RoofRights_000200]

 

 

 

 

39. [a05-12804_1ex10d1.htm#BackupGenerator_000205]

BACK-UP GENERATOR [a05-12804_1ex10d1.htm#BackupGenerator_000205]

 

 

 

 

APPENDIX A - PLANS OF THE INITIAL PREMISES
[a05-12804_1ex10d1.htm#AppendixA_000210]

 

 

 

 

APPENDIX A-1 - PLAN OF ADDITIONAL PREMISES
[a05-12804_1ex10d1.htm#AppendixA1_000212]

 

 

 

 

APPENDIX B - RULES AND REGULATIONS [a05-12804_1ex10d1.htm#AppendixB_000214]

 

 

 

 

APPENDIX C - TENANT IMPROVEMENT AGREEMENT
[a05-12804_1ex10d1.htm#AppendixC_000216]

 

 

 

 

APPENDIX D - HVAC SPECIFICATIONS [a05-12804_1ex10d1.htm#AppendixD_000223]

 

 

 

 

APPENDIX E - JANITORIAL SPECIFICATIONS [a05-12804_1ex10d1.htm#AppendixE_000225]

 

 

 

 

APPENDIX F - LEASEHOLD TITLE INSURANCE POLICY
[a05-12804_1ex10d1.htm#AppendixF_000228]

 

 

 

 

APPENDIX G - PRIOR TENANT RIGHTS [a05-12804_1ex10d1.htm#AppendixG_000230]

 

 

 

 

APPENDIX H - BUILDING CONSTRUCTION RULES
[a05-12804_1ex10d1.htm#AppendixH_000232]

 

 

 

 

APPENDIX I - BASE BUILDING CONDITION [a05-12804_1ex10d1.htm#AppendixI_000235]

 

 

vi

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE (the “Lease”) is made as of June    , 2005 between Carr Parkway North
I, LLC, a Delaware limited liability company (the “Landlord”) and the Tenant as
named in the Schedule below.  The term “Project” means the building (the
“Building”) known as “One Parkway North Center” and the land (the “Land”)
located at One Parkway North Boulevard, Deerfield, Illinois.  “Premises” means
that part of the Project leased to Tenant described in the Schedule and outlined
on Appendix A.  “Office Park” means the approximately 90 acre development
commonly known as Parkway North Center which currently includes, among other
things, six major office buildings and a hotel.

 

The following schedule (the “Schedule”) is an integral part of this Lease. 
Terms defined in this Schedule shall have the same meaning throughout the Lease.

 

SCHEDULE

 

1.               Tenant:                                   United Stationers
Supply Co., an Illinois corporation

 

2.               Premises:                     Portions of the first (1st),
second (2nd), third (3rd), fourth (4th) and fifth (5th) floors as shown on
Appendix A attached hereto (“Premises”)

 

As more fully provided below, Landlord grants to Tenant the nonexclusive right
to use all common areas of the Project, including, without limitation, the
atrium and west lobby of the Building.  Tenant acknowledges, however, that the
west lobby of the Building is currently being utilized by the current tenants of
the Building as an entrance to the Building and as a means of ingress and egress
to and from the atrium area of the Building, and that Landlord retains the right
to permit, on a non-exclusive basis, other tenants of the Building and their
employees, guests and invitees to gain entrance to the Building through such
west lobby area at all times and to use such west lobby as a means of ingress
and egress to and from the atrium area of the Building.  Notwithstanding the
foregoing, Landlord acknowledges that the west lobby area will be the main
reception area for Tenant, and Landlord will use commercially reasonable efforts
to encourage tenants currently using the west lobby to use the south lobby of
the Building once such tenants are relocated.  Landlord will promptly notify
Tenant in writing if Landlord has hereafter been able to obtain waivers from all
currently existing tenants of their right to use such west lobby as an entrance
into the Building; upon receipt of such notice, Landlord and Tenant shall
thereafter enter into an amendment to this Lease which adds such west lobby to
the Premises demised hereunder and provides Tenant with exclusive use and
control thereof (unless Landlord thereafter requires use of such west lobby as
an entrance/exit to and from the Building for the benefit of any tenants who may
be leasing any portion of the Contraction Space defined in Section 33 below, in
which case Landlord and Tenant shall enter into a further amendment to this
Lease which removes such west lobby from the Premises then demised hereunder).

 

1

--------------------------------------------------------------------------------


 

3.               Rentable Square Feet of the Premises:       Approximately
203,562 rentable square feet

 

Landlord and Tenant acknowledge that OWP&P has prior to the date of execution of
this Lease confirmed the measurement of all square footage calculations in
connection with this Lease.  The foregoing measurements, as well as the
measurement of the Building and any future measurement of the Premises to be
leased to Tenant, hereunder will conform to BOMA ANSI Z65.1-1996 standards.

 

4.               Tenant’s Proportionate Share:  79.98% (based upon a total of
254,527 rentable square feet in the Building)

 

5.               Security Deposit:  N/A

 

6.               Tenant’s Real Estate Broker for this Lease:  Staubach Midwest
LLC

 

7.               Landlord’s Real Estate Broker for this Lease: Carr Real Estate
Services, Inc.

 

8.               Tenant Improvements, if any:  See the Tenant Improvement
Agreement attached hereto as Appendix C.

 

9.               Commencement Date:  November 1, 2005

 

10.         Termination Date/Term:    October 31, 2016, subject to extension and
early termination as hereinafter provided

 

11.         Guarantor:    N/A

 

12.         Base Rent:

 

(Calculated on the basis of 75,000 rentable square feet through June 30, 2006,
and 203,562 rentable square feet thereafter)

 

Period

 

Rate Per Sq. Ft.

 

Annual Base Rent

 

Monthly
Installment

 

November 1, 2005 - June 30, 2006

 

$

12.60

 

$

945,000.00

 

$

78,750.00

 

July 1, 2006 - October 31, 2006

 

$

12.60

 

$

2,564,881.20

 

$

213,740.10

 

November 1, 2006 - October 31, 2007

 

$

13.00

 

$

2,646,306.00

 

$

220,525.50

 

November 1, 2007 - October 31, 2008

 

$

13.40

 

$

2,727,730.80

 

$

227,310.90

 

November 1, 2008 - October 31, 2009

 

$

13.80

 

$

2,809,155.60

 

$

234,096.30

 

November 1, 2009 - October 31, 2010

 

$

14.20

 

$

2,890,580.40

 

$

240,881.70

 

 

2

--------------------------------------------------------------------------------


 

Period

 

Rate Per Sq. Ft.

 

Annual Base Rent

 

Monthly
Installment

 

November 1, 2010 - October 31, 2011

 

$

14.60

 

$

2,972,005.20

 

$

247,667.10

 

November 1, 2011 - October 31, 2012

 

$

15.00

 

$

3,053,430.00

 

$

254,452.50

 

November 1, 2012 - October 31, 2013

 

$

15.40

 

$

3,134,854.80

 

$

261,237.90

 

November 1, 2013 - October 31, 2014

 

$

15.80

 

$

3,216,279.60

 

$

268,023.30

 

November 1, 2014 - October 31, 2015

 

$

16.20

 

$

3,297,704.40

 

$

274,808.70

 

November 1, 2015 - October 31, 2016

 

$

16.60

 

$

3,379,129.20

 

$

281,594.10

 

 

Notwithstanding anything to the contrary contained herein, and solely as a
concession to enter into this Lease, Tenant’s obligations for the payment of
Base Rent (but not Operating Cost Share Rent, Tax Share Rent or Additional Rent
as provided in Section 3 below) with respect to the Premises shall be abated in
full for the period commencing on November 1, 2005 and ending on December 31,
2006 (the “Full Abatement”) and shall be abated in part to the extent of
$139,275.50 per month (the “Partial Abatement”) for the period beginning
January 1, 2007 and ending April 30, 2007 (the foregoing full and partial
abatements of Base Rent are referred to hereinafter as “Free Rent Period”). 

 

3

--------------------------------------------------------------------------------


 

1.                                      LEASE AGREEMENT. 

 

A.                                   Premises.  On the terms stated in this
Lease, Landlord leases the Premises to Tenant, and Tenant leases the Premises
from Landlord, for the Term beginning on the Commencement Date with respect to
each respective portion of the Premises and ending on the Termination Date
unless extended or sooner terminated pursuant to this Lease.

 

B.                                     Additional Premises.  Tenant shall have
the right to elect, by giving written notice to Landlord on or before August 1,
2005, to include within the Premises certain additional space located on the
first (1st) floor of the Building consisting of approximately 8,589 rentable
square feet and identified on Appendix A-1 attached hereto (the “Additional
Premises”) upon the same terms and conditions as the remainder of the Premises
initially demised hereby, including, without limitation, Base Rent at the same
rate per square foot as set forth in Item 12 of the Schedule, and with the
Construction Allowance, Drawings Allowance and Moving Allowance at the same per
square foot amount as set forth in the Tenant Improvement Agreement, and with
the same Full Abatement (but not the Partial Abatement) applicable thereto. 
Without limiting the generality of the effect of the foregoing, the rentable
square feet of the Premises and Tenant’s Proportionate Share shall be adjusted
accordingly.

 

C.                                     Common Areas.  In addition, Landlord
grants to Tenant the non-exclusive right, in common with the other tenants of
the Building, to use (i) the public and common areas of the Building and any
other Building amenities or facilities which are generally available from time
to time for use by tenants of the Building, (ii) any entrances, stairs, rights
of pedestrian and vehicular ingress, egress and access with respect to the
Building and Land that are generally available to tenants of the Building,
elevators, driveways, fire corridors, public restrooms, loading docks and such
other facilities or areas as are designated from time to time for common or
public use and (iii) all other rights, appurtenances, privileges, licenses or
hereditaments now or hereafter belonging or appertaining to all or any part of
the Premises, the Land or the Building which are available from time to time for
common use.  Without limiting the generality of the foregoing, Tenant shall have
the non-exclusive right to use any of the private roadways located from time to
time in the Office Park.

 

2.                                      RENT. 

 

A.                                   Types of Rent.  Tenant shall pay the
following Rent in the form of a check to Landlord at the following address:

 

Carr Parkway North I, LLC

c/o PNC Bank

P.O. Box 644016

Pittsburgh, PA 15264-4016

 

or by wire transfer as follows:

 

PNC Bank

ABA Number 043000096

Account Number 1004339188

 

4

--------------------------------------------------------------------------------


 

or in such other commercially reasonable manner as Landlord may notify Tenant:

 

(1)                                  Base Rent in monthly installments in
advance, on or before the first day of each month of the Term, in the amount set
forth on the Schedule.

 

(2)                                  Operating Cost Share Rent in an amount
equal to the Tenant’s Proportionate Share of the Operating Costs for the
applicable fiscal year of the Lease, paid monthly in advance in an estimated
amount.  Definitions of Operating Costs and Tenant’s Proportionate Share, and
the method for billing and payment of Operating Cost Share Rent are set forth in
Sections 2B, 2C and 2D.

 

(3)                                  Tax Share Rent in an amount equal to the
Tenant’s Proportionate Share of the Taxes for the applicable fiscal year of this
Lease paid within thirty (30) days after receipt of copies of the tax bill and
invoice for Tenant’s Proportionate Share thereof as hereinafter provided.  A
definition of Taxes and the method for billing and payment of Tax Share Rent are
set forth in Sections 2B, 2C and 2D.

 

(4)                                  Additional Rent in the amount of all costs,
expenses, liabilities, and amounts which Tenant is required to pay under this
Lease, excluding Base Rent, Operating Cost Share Rent, and Tax Share Rent, but
including any interest for late payment of any item of Rent.

 

(5)                                  Rent as used in this Lease means Base Rent,
Operating Cost Share Rent, Tax Share Rent and Additional Rent.  Tenant’s
agreement to pay Rent is an independent covenant, with no right of setoff,
deduction or counterclaim of any kind, except as expressly set forth elsewhere
in this Lease.

 

B.                                     Payment of Operating Cost Share Rent and
Tax Share Rent.

 

(1)                                  Payment of Estimated Operating Cost Share
Rent.  Landlord shall reasonably estimate the Operating Costs of the Project by
April 1 of each fiscal year, or as soon as reasonably possible thereafter, but
in no event later than May 1 of each fiscal year.  Landlord may revise these
estimates whenever it obtains more accurate information, but in no event more
than one (1) time during any calendar year.

 

Within thirty (30) days after receiving the original or revised estimate from
Landlord, Tenant shall pay Landlord one-twelfth (1/12th) of Tenant’s
Proportionate Share of this estimate, multiplied by the number of months that
have elapsed in the applicable fiscal year to the date of such payment including
the current month, minus payments previously made by Tenant for the months
elapsed.  On the first day of each month thereafter, Tenant shall pay Landlord
one-twelfth (1/12th) of Tenant’s Proportionate Share of this estimate, until a
new estimate becomes applicable.

 

(2)                                  Correction of Operating Cost Share Rent. 
Landlord shall deliver to Tenant a report for the previous fiscal year (the
“Operating Cost Report”) by May 15 of each year, or as soon as reasonably
possible thereafter, setting forth (a) the actual Operating Costs incurred,
(b) the amount of Operating Cost Share Rent due from Tenant, and (c) the

 

5

--------------------------------------------------------------------------------


 

amount of Operating Cost Share Rent paid by Tenant.  Within thirty (30) days
after such delivery, Tenant shall pay to Landlord the amount due minus the
amount paid.  If the amount paid exceeds the amount due, Landlord shall pay such
excess to Tenant simultaneously with the delivery of the Operating Cost Report.

 

(3)                                  Payment of Tax Share Rent.  Throughout the
Term, Landlord shall forward copies of all bills for Taxes (as hereinafter
defined) to Tenant and Tenant shall pay Landlord Tenant’s Proportionate Share of
such bill within thirty (30) days after receipt of a copy of such bill from
Landlord, but in no event sooner than thirty (30) days prior to the date payment
of such bill is due and payable to the applicable taxing authority.  To the
extent any bill for Taxes applies to a period falling within the Term hereof and
also a period either before or after the Term hereof, Tenant shall only be
responsible for the portion of the bill related to Taxes applicable to the Term
hereof and, accordingly, such bill shall be appropriately prorated between
Landlord and Tenant. 

 

(4)                                  Limit on Operating Cost Share Rent and Tax
Share Rent.  Landlord agrees that the aggregate amount of the Operating Cost
Share Rent and Tax Share Rent for calendar years 2005 and 2006 shall not for
such years exceed on a rentable square foot (RSF) basis $8.00/RSF and $8.50/RSF,
respectively, appropriately pro rated to account for any partial calendar years,
as applicable.

 

C.                                     Definitions.

 

(1)                                  Included Operating Costs.  “Operating
Costs” means any commercially reasonable expenses, costs and disbursements of
any kind other than Taxes, paid or incurred by Landlord in connection with the
management, maintenance, operation, insurance, repair and other related
activities in connection with any part of the Project and of the personal
property, fixtures, machinery, equipment, systems and apparatus used in
connection therewith, including the cost of providing those services required to
be furnished by Landlord under this Lease.  Operating Costs shall also include
the costs of any capital improvements as determined in accordance with generally
accepted accounting principles, which reduce Operating Costs, and those made to
keep the Project in compliance with new governmental requirements first
applicable to the Project after the Commencement Date (collectively, “Included
Capital Items”); provided, that the costs of any Included Capital Item shall be
amortized by Landlord in accordance with generally acceptable accounting
principles over the estimated useful life of such item and such amortized costs
are only included in Operating Costs for that portion of the useful life of the
Included Capital Item which falls within the Term.

 

If the Project is not fully occupied during any portion of any fiscal year,
Landlord may adjust (an “Equitable Adjustment”) Operating Costs which vary with
occupancy levels in the Building to equal what would have been incurred by
Landlord had the Project been fully occupied.  This Equitable Adjustment shall
apply only to Operating Costs which are variable and therefore increase as
occupancy of the Project increases.  Landlord may incorporate the Equitable
Adjustment in its estimates of Operating Costs.  The foregoing Equitable
Adjustment is intended to permit Landlord to fully recover Operating Costs
actually incurred by Landlord and is not intended to, and shall not be

 

6

--------------------------------------------------------------------------------


 

deemed or construed to, permit Landlord to collect more than 100% of all
Operating Costs incurred by Landlord or otherwise result in a profit to
Landlord.  For purposes of determining the Equitable Adjustment, “fully
occupied” shall mean 95% or more of the rentable square footage of the Building
is leased.

 

If Landlord does not furnish any particular service whose cost would have
constituted an Operating Cost to a tenant other than Tenant who has undertaken
to perform such service itself, Operating Costs which vary with occupancy levels
shall be increased by the amount which Landlord would have incurred if it had
furnished the service to such tenant.

 

(2)                                  Excluded Operating Costs.  Operating Costs
shall not include:

 

(a)                                  costs of alterations of tenant premises;

 

(b)                                 costs of capital improvements other than
Included Capital Items;

 

(c)                                  interest and principal payments on
mortgages or any other debt costs, or rental payments on any ground lease of the
Project;

 

(d)                                 real estate brokers’ leasing commissions;

 

(e)                                  legal fees, space planner fees and
advertising expenses incurred with regard to leasing the Building or portions
thereof;

 

(f)                                    any cost or expenditure for which
Landlord is reimbursed or entitled to be reimbursed, by insurance proceeds,
warranties  or otherwise, except by Operating Cost Share Rent;

 

(g)                                 the cost of any service furnished to any
tenant of the Project which Landlord does not make available to Tenant;

 

(h)                                 depreciation and other “non-cash expense
items or amortization (except on any Included Capital Items);

 

(i)                                     franchise or income taxes imposed upon
Landlord;

 

(j)                                     costs of correcting defects in
construction of the Building (as opposed to the cost of normal repair,
maintenance and replacement);

 

(k)                                  legal and auditing fees which are for the
benefit of Landlord such as collecting delinquent rents, preparing tax returns
and other financial statements, and audits other than those incurred in
connection with the preparation of reports required pursuant to Section 2B
above;

 

(l)                                     the wages of any employee above the
level of building or property or general manager or otherwise for services not
related directly to the management, maintenance, operation and repair of the
Building;

 

7

--------------------------------------------------------------------------------


 

(m)                               fines, penalties and interest;

 

(n)                                 promotional and advertising expenses;

 

(o)                                 overhead and profit paid to subsidiaries or
affiliates of Landlord for services on or to the Building to the extent that
such costs exceed costs that would have been paid for such services in the
absence of such relationship;

 

(p)                                 property management fees payable to a
property manager, to the extent that such fees are in excess of the then market
rate for such fees for other first-class owner-operated office properties in the
north suburban submarket of metropolitan Chicago;

 

(q)                                 salaries and fringe benefits of employees
above the grade of general manager;

 

(r)                                    any personal taxes of Landlord for
equipment or items not used directly in the operation or maintenance of the
Office Park;

 

(s)                                  any cost or expense incurred in connection
with the installation, operation or maintenance of conference rooms, athletic
facilities, broadcast facilities or other specialty facilities in the Office
Park;

 

(t)                                    any expense for which Landlord has
otherwise been reimbursed or is entitled to reimbursement;

 

(u)                                 “tenant allowances”, “tenant concessions”,
work letters, and other costs or expenses (including permit, license and
inspection fees) incurred in completing, fixturing, furnishing, renovating or
otherwise improving, decorating or redecorating space for tenants or other
occupants of the Building, or vacant, leasable space in the Building, including
space planning/interior design fees for same;

 

(v)                                 costs or expenses (including fines,
penalties and legal fees) incurred due to the violation by Landlord, its
employees, agents and/or contractors, any tenant (other than Tenant) or other
occupant of the Project, of any terms and conditions  of this Lease or of the
leases of other tenants in the Building, and/or of any valid, applicable laws,
rules, regulations and codes of any federal, state, county, municipal or other
governmental authority having jurisdiction over the Project that would not have
been incurred but for such violation by Landlord, its employees, agents, and/or
contractors or other tenant or occupant, it being intended that each party shall
be responsible for the costs resulting from its own violation of such leases and
laws, rules, regulations and codes as such shall pertain to the Project;

 

(w)                               costs resulting from the willful misconduct of
Landlord, its employees, agents and/or contractors;

 

8

--------------------------------------------------------------------------------


 

(x)            costs related to reporting, documenting, cleanup, remediation, or
response of any kind in connection with the use, transportation, storage,
generation or release by any person other than Tenant, its agents, employees and
invitees, of any Hazardous Substances;

 

(y)                                 costs of Landlord’s general overhead and
general administrative expenses (individual, partnership or corporate, as the
case may be);

 

(z)                                   compensation paid to clerks, attendants or
other persons in commercial concessions (such as a snack bar, restaurant or
newsstand), if any, operated by Landlord or any subsidiary or affiliate of
Landlord;

 

(aa)                            rentals and other related expenses, if any,
incurred in leasing air conditioning systems, elevators or other equipment
ordinarily considered to be of a capital nature;

 

(bb)                          costs or expenses for sculpture, paintings or
other works of art, including costs incurred with respect to the purchase,
ownership, leasing, showing, promotion, repair and/or maintenance of such items;

 

(cc)                            contributions to operating expense reserves;

 

(dd)                          contributions to charitable and political
organizations;

 

(ee)                            costs incurred in removing the property of
former tenants and/or other occupants of the Building;

 

(ff)                                costs or fees relating to the insuring or
defense of Landlord’s title to or interest in the Building and/or the Land, or
any part thereof;

 

(gg)                          any bad debt loss, rent loss, or any reserves for
bad debt or rent loss;

 

(hh)                          costs incurred in replacing (but not the costs of
normal repair and maintenance to) any structural components of the Building,
such as the roof, or Building central systems and equipment such as chillers and
condensers;

 

(ii)                                  costs incurred in refurbishing (but not
the costs of normal repair and maintenance to) the lobby areas or other common
areas of the Building; and

 

(jj)                                  any item of cost or expense which this
Lease provides shall be borne or paid by Landlord at its sole cost and expense;

 

(3)                                  Taxes.  “Taxes” means any and all taxes,
assessments and charges of any kind, general or special, ordinary or
extraordinary, levied against the Project, which Landlord shall pay or become
obligated to pay in connection with the ownership of the Project or of the
personal property, fixtures, machinery, equipment, systems and

 

9

--------------------------------------------------------------------------------


 

apparatus used in connection therewith.  Taxes shall include real estate taxes,
personal property taxes, sewer rents, water rents, special or general
assessments, transit taxes, ad valorem taxes and any tax specifically levied on
the rents payable under this Lease (the “Rent Tax”).  Taxes shall also include
all commercially reasonable fees and other costs and expenses paid by Landlord
in seeking in good faith a refund or reduction of any Taxes, whether or not
Landlord is ultimately successful.

 

For any year, the amount to be included in Taxes (a) from taxes or assessments
payable in installments, shall be the amount of the installments (with any
interest) assessed for each Lease Year or portion thereof, without regard to
when such installments are actually paid (it being acknowledged that real
property taxes in Lake County, Illinois are payable one (1) year in arrears),
and (b) from all other Taxes, shall be the amount due and payable in such year
as shown by the tax bills payable in such year (regardless whether such Taxes
were levied and assessed for a prior year).  Any refund or other adjustment to
any Taxes by the taxing authority shall be applied on an accrual basis.

 

Taxes shall not include any net income, capital, stock, succession, transfer,
franchise, gift, estate or inheritance tax, except to the extent that such tax
shall be imposed in lieu of any portion of Taxes.  Taxes shall also not include
any fines, penalties or interest resulting from Landlord’s failure to timely pay
Taxes to the appropriate authority.  If Landlord receives a refund of Taxes
(either during or after the Term) which relates to a period within the Term,
Landlord shall pay to Tenant the portion of such refund which Tenant paid as
Tenant’s Tax Share.  Landlord’s agreement to refund any such sums shall survive
the termination of this Lease.  So long as Tenant pays in a timely manner Tax
Share Rent pursuant to this Lease, Landlord agrees to pay all Taxes before
delinquency.

 

Landlord shall use commercially reasonable efforts to timely contest Taxes, if
in the judgment of Landlord’s tax consultant a reasonable basis exists for such
contest.

 

(4)                                  Lease Year.  “Lease Year” means each
consecutive twelve-month period beginning with the Commencement Date, and each
subsequent Lease Year shall be the twelve months following the prior Lease Year.

 

(5)                                  Fiscal Year.  “Fiscal Year” means the
calendar year, except that the first fiscal year and the last fiscal year of the
Term may be a partial calendar year.

 

D.                                    Computation of Base Rent and Rent
Adjustments.

 

(1)                                 
Prorations.                                      If this Lease begins on a day
other than the first day of a month, the Base Rent, Operating Cost Share Rent
and Tax Share Rent shall be prorated for such partial month based on the actual
number of days in such month.  If this Lease begins on a day other than the
first day, or ends on a day other than the last day, of the fiscal year,
Operating Cost Share Rent and Tax Share Rent shall be prorated for the
applicable fiscal year.

 

(2)                                  Default Interest.  Any sum due from Tenant
to Landlord not paid within ten (10) days after notice of delinquency shall bear
interest from the date due until the

 

10

--------------------------------------------------------------------------------


 

date paid at the annual rate of four (4) percentage points above the rate then
most recently announced by Bank One or its successor as its corporate base
lending rate, from time to time in effect at its office in Chicago, Illinois,
but not higher than the maximum rate permitted by law (the “Default Rate”).

 

(3)                                  Rent Adjustments.  The square footage of
the Premises and the Building set forth in the Schedule are conclusively deemed
to be the actual square footage thereof, without regard to any subsequent
remeasurement of the Premises or the Building.  If any Operating Cost paid in
one fiscal year relates to more than one fiscal year, Landlord may
proportionately allocate such Operating Cost among the related fiscal years.

 

(4)                                  Books and Records.  Landlord shall maintain
books and records reflecting the Operating Costs and Taxes in accordance with
sound accounting and management practices.  Tenant and its certified public
accountant shall have the right to inspect Landlord’s records at Landlord’s
office upon at least seventy-two (72) hours’ prior notice during normal business
hours during the nine (9) month period following the respective delivery of the
Operating Cost Report or the Tax Report. 

 

Such books and records shall be made available to Tenant for inspection at the
Building.  The results of any such inspection shall be kept strictly
confidential by Tenant and its agents, and Tenant and its certified public
accountant must agree, in their contract for such services, to such
confidentiality restrictions and shall specifically agree that the results shall
not be made available to any other tenant of the Building. If any examination
discloses errors or omissions for any fiscal year resulting in an overstatement
of Operating Cost Rent, Tenant may examine Landlord’s books and records relating
to such identified errors or omissions for the preceding four (4) fiscal years
with respect to which Tenant paid Operating Cost Rent.  Subject to the
provisions of the preceding sentence, if Tenant fails to take written exception
to an item of Operating Costs on or before December 31st of the calendar year in
which the Operating Cost Report was delivered to Tenant (so long as such report
was delivered to Tenant on or before May 15th of such year), or within
nine (9) months following the furnishing to Tenant of the Operating Cost Report
in which such item appeared (if such report was delivered to Tenant after
May 15th of such year), Tenant shall be deemed to have accepted such Operating
Cost Report.  If Tenant takes such written exception to an item of Operating
Costs and such exception is not resolved by Landlord and Tenant within thirty
(30) days after Tenant’s notice taking exception, either Landlord or Tenant may,
within the thirty (30) day period following the expiration of such initial
thirty (30) day period, submit the dispute to an independent certified public
accounting firm selected by Landlord and Tenant.  If Landlord and Tenant are
unable to agree on an independent certified public accounting firm, Tenant may
select one of the five (5) largest United States national certified public
accounting firms.  The selected accounting firm shall prepare a certificate as
to whether the exception is proper and the amount owed by or to Tenant, which
determination shall be final and conclusive.  Landlord shall refund to Tenant
any amount overpaid by Tenant upon completion of such certification.  If it is
determined that Landlord’s original determination of Tenant’s Operating Cost
Share Rent for any fiscal year exceeded the amount which Tenant was obligated to
pay by 4% or more, Landlord shall reimburse Tenant for the costs of Tenant’s
accountant or other reviewing entity and of such

 

11

--------------------------------------------------------------------------------


 

certification.  Landlord shall maintain Landlord’s books and records relating to
Operating Costs for any fiscal year for at least five (5) years after the end of
such fiscal year.

 

(5)                                  Miscellaneous.   If this Lease is
terminated for any reason prior to the annual determination of Operating Cost
Share Rent or Tax Share Rent, either party shall pay the full amount due to the
other within thirty (30) days after Landlord’s notice to Tenant of the amount
when it is determined.  Landlord may commingle any payments made with respect to
Operating Cost Share Rent or Tax Share Rent, without payment of interest.

 

3.                                      PREPARATION AND CONDITION OF PREMISES;
POSSESSION AND SURRENDER OF PREMISES. 

 

A.                                   Condition of Premises. Except to the extent
of the Tenant Improvements item on the Schedule and except for any
representations expressly set forth herein, Landlord is leasing the Premises to
Tenant “as is”, without any obligation to alter, remodel, improve, repair or
decorate any part of the Premises.

 

B.                                     Tenant’s Possession. Landlord agrees to
deliver possession of all portions of the Premises to Tenant on October 1, 2005
(the “Possession Date”) (and Tenant shall have no obligation to accept
possession prior to the Possession Date), subject to the provisions of Paragraph
1(a) on Appendix C attached hereto and subject further to Landlord’s right to
promptly complete therein any uncompleted portions of Landlord’s Work as set
forth in Appendix C attached hereto and made a part hereof.  Notwithstanding
anything contained herein to the contrary, if Landlord fails to deliver
possession of all of the Premises to Tenant on the Possession Date, subject to
the provisions of Paragraph 1(a) on Appendix C attached hereto, then in addition
to the Free Rent Period, Tenant shall be entitled to one day of Base Rent
abatement with respect to any portion of the Premises of which Tenant did not
receive possession by October 1, 2005 for each day of delay in such delivery of
possession (provided, however, that if possession of any such portion of a floor
is required in order for Tenant in the ordinary course of construction to
complete its improvement work on the balance of such floor, then such abatement
in that instance shall apply to the entire floor).  Tenant’s taking possession
of any portion of the Premises shall be conclusive evidence that the Premises
was in good order, repair and condition, subject to completion of Landlord’s
Work, including punchlist items, and latent defects.  If Tenant takes possession
of any part of the Premises prior to the Commencement Date, all terms of this
Lease shall apply to such pre-Term possession, except that Tenant shall not be
obligated to pay any Rent with respect thereto prior to the Commencement Date.

 

C.                                     Inspection Access.  Prior to the
Possession Date, upon written request to Landlord, Landlord shall permit Tenant
and Tenant’s architect, engineers, contractors and other design and construction
professionals to enter the Premises for the purposes of inspecting same and
taking measurements to facilitate preparation of plans and specifications and
bids.

 

D.                                    Maintenance.  Throughout the Term, Tenant
shall maintain the Premises (and all signage described in Section 34 below) in
their condition as of each respective Commencement Date, loss or damage caused
by the elements, ordinary wear, and fire and other casualty and permitted
alterations excepted, and at the termination of this Lease, or Tenant’s right to

 

12

--------------------------------------------------------------------------------


 

possession, Tenant shall return the Premises to Landlord in broom-clean
condition.  Tenant further agrees that in the event Landlord is hereafter able
to provide Tenant with exclusive use and control of the west lobby area of the
Building pursuant to Item 2 of the Schedule, Tenant shall from and after the
date (and during the period in which) Tenant is entitled to exclusive use of
such lobby maintain such west lobby portion of the Premises in a first-class,
neat and attractive condition at all times during the Term of this Lease.  To
the extent Tenant fails to perform any such maintenance and repair obligations
within ten (10) days after prior written notice from Landlord, Landlord may, but
need not, restore the Premises to such condition and Tenant shall pay the cost
thereof.  Landlord agrees to operate, repair and maintain the common areas of
the Building in a manner comparable to other Class A office buildings in the
Lake County, Illinois area through the Term of this Lease.

 

4.                                      PROJECT SERVICES.  Landlord shall
furnish services as follows:

 

A.                                   Heating and Air Conditioning.   During the
normal business hours of 8:00 a.m. to 6:00 p.m., Monday through Friday, and
8:00 a.m. to 1:00 p.m. on Saturday, holidays excepted (i.e. New Year’s Day,
Memorial Day, Independence Day, Labor Day, Thanksgiving Day, and Christmas
Day).  Landlord shall furnish heating and air conditioning satisfying the
criteria attached hereto as Appendix D, except to the extent Tenant installs
equipment or designs or installs any improvements in a manner which materially
adversely affects the temperature maintained by the air conditioning system.  If
Tenant installs such equipment which materially adversely affects the
temperature, and does not cure such material adverse affect promptly after
written notice from Landlord, Landlord may install supplementary air
conditioning units in the Premises, and Tenant shall pay to Landlord upon demand
as Additional Rent the reasonable cost of installation, operation and
maintenance thereof.

 

Landlord shall furnish heating and air conditioning after business hours if
Tenant provides Landlord reasonable prior notice, and pays Landlord all then
current charges for such additional heating or air conditioning.  Landlord and
Tenant acknowledge that the current hourly rate for after-hours HVAC service is
$50.00 per hour per floor (and Landlord agrees that for the first forty (40)
hours in the aggregate per month of such after-hours HVAC service, such hourly
rate shall not exceed $150.00 per hour for the entire Premises) (such rates
being subject to reasonable increases from time to time to reflect increases in
the costs to Landlord of providing such after-hours HVAC service).

 

B.                                     Elevators.  Landlord shall provide
passenger elevator service during normal business hours to Tenant in common with
Landlord and all other tenants.  Landlord shall provide limited passenger
service at other times, except in case of an emergency.

 

C.                                     Electricity.  All electricity used in the
Premises shall be supplied by the electricity company through a separate meter
and shall be paid for by Tenant.  Tenant shall not install or operate in the
Premises any electrically operated equipment or other machinery (other than
business machines and equipment normally employed for general office use)
including, without limitation, a corporate headquarters) without obtaining the
prior written consent of Landlord which consent shall not be unreasonably
withheld,

 

13

--------------------------------------------------------------------------------


 

construed or delayed.  Landlord represents to Tenant that the Building
electrical systems are capable of supplying 5.3 watts per useable square foot of
the Premises.

 

D.                                    Telecommunications Services.   Tenant
shall arrange directly with one or more companies selected by Tenant for
telephone and other telecommunications services.  Tenant shall be responsible
for paying for such services.  Landlord shall permit and cooperate with
providers desiring to supply such services to the Premises.  Subject to prior
approval by Landlord of all planned connections and installations (which
approval will not be unreasonably withheld, conditioned or delayed) Landlord
shall permit Tenant to connect to and maintain connections to telephone cables
or other telecommunications facilities in the Building without additional cost
or charge to Tenant.  Without limiting the generality of the effect of the
foregoing, subject to Landlord’s reasonable approval, Tenant and its telephone
and other telecommunications providers may install conduit and cabling in and
through the Project to provide such services to Tenant.  For security purposes,
Landlord shall restrict access to telephone and telecommunications closets
within the Premises, and to any enclosed portions used by Tenant of telephone
and telecommunications closets on multi-tenant floors of the Building which
Tenant may share with other tenants, so that no other tenant shall have access
to such closets or enclosed portions without representatives of Landlord (if
Landlord so requires) and Tenant (if Tenant so requires) present.

 

E.                                      Water.  Landlord shall furnish hot and
cold tap water for drinking and toilet purposes.  Tenant shall pay Landlord for
water furnished for any other purpose at Tenant’s request as Additional Rent at
rates fixed by Landlord.  Tenant shall not waste water.

 

F.                                      Janitorial Service.  Landlord shall
furnish janitorial service in the Premises pursuant to the janitorial
specifications set forth on Appendix E attached hereto and made a part hereof.

 

If, in Tenant’s reasonable opinion, the janitorial and cleaning service in the
Building or the Premises is not satisfactory, Tenant shall have the right, after
notice to Landlord and the expiration of a thirty (30) day cure period, to
request that Landlord interview and retain a different janitorial contractor. 
Such replacement janitorial contractor shall be subject to the prior written
approval of Tenant, which approval shall not be unreasonably withheld,
conditioned or delayed, and shall be effective upon termination of any
then-existing janitorial services contract in accordance with the rights
permitted thereunder.  In the alternative, Tenant may elect to provide
janitorial and cleaning service to the Premises through a direct contract with a
janitorial services firm of Tenant’s selection.  In the event Tenant elects to
instead furnish its own janitorial service for its Premises, it shall deliver
written notice of such election to Landlord not less than 90 days prior to the
proposed date on which Tenant desires to substitute its own janitorial service. 
Tenant’s right to substitute its own janitorial service shall be subject to the
following conditions: (i) on the date that Tenant delivers its notice to
Landlord, and at all times during the period in which Tenant furnishes its own
janitorial service, Tenant leases and is paying Rent on at least 100,000
rentable square feet of space in the Building; (ii) on the date that Tenant
delivers its notice to Landlord, and on the date Tenant actually

 

14

--------------------------------------------------------------------------------


 

commences to furnish its own janitorial service, Tenant is not in default under
the Lease beyond any applicable notice and cure periods; (iii) Tenant at all
times causes the janitorial service to be performed by a contractor reasonably
acceptable to Landlord and in a manner consistent with comparable office
buildings in the vicinity of the Building as reasonably determined by Landlord
and consistent with the terms of this Lease; (iv) any party furnishing such
service on behalf of Tenant shall maintain all insurance and bonding
requirements reasonably required by Landlord and shall work in harmony with all
other contractors providing services from time to time to the Building;
(v) Tenant shall indemnify, defend and hold harmless Landlord and its officers,
directors, employees and agents against any claim by for injury to any person or
damage to or loss of any property arising from the Tenant’s furnishing of
janitorial services, and (vi) any substitution of janitorial service in the
Premises by Tenant shall commence only upon the date Landlord is able to
terminate Landlord’s contract for such services in the Premises, and Landlord
shall not be obligated to terminate any such contract prior to such date. 

 

G.                                     Interruption of Services.  If any of the
Building equipment or machinery ceases to function properly for any cause
Landlord shall use reasonable diligence to repair the same promptly.  Landlord’s
inability to furnish, to any extent, the Project services set forth in this
Section 4, or any cessation thereof resulting from any causes shall not render
Landlord liable for damages to either person or property or for interruption or
loss to Tenant’s business, nor be construed as an eviction of Tenant, nor work
an abatement of any portion of Rent, nor relieve Tenant from fulfillment of any
covenant or agreement hereof.  However, in the event that an interruption of the
Project services set forth in this Section 4 causes the Premises to be
untenantable for a period of five (5) consecutive business days or more, Rent
shall thereafter be abated proportionately.

 

5.                                      ALTERATIONS AND REPAIRS. 

 

A.                                   Landlord’s Consent and Conditions. 

 

Tenant shall not make any improvements or alterations to the Premises (the
“Work”) without in each instance submitting plans and specifications for the
Work to Landlord and obtaining Landlord’s prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed.  Landlord will be
deemed to be acting reasonably in withholding its consent for any Work which
(a) materially, adversely impacts the base structural components or systems of
the Building, (b) impacts any other tenant’s premises other than in an
immaterial manner, or (c) affects any portion of the west lobby of the Building.

 

Notwithstanding the foregoing, Tenant may perform alterations to the Premises
without Landlord’s prior written consent (but after not less than five
(5) business days’ prior written notice to Landlord) provided such alterations
do not (i) materially, adversely affect the mechanical, electrical, HVAC, life
safety, or other Building operating systems, (ii) materially, adversely affect
the structural components of the Building, (iii) adversely impact any other
tenant’s premises, (iv) affect any portion of the west lobby of the Building,
or (v)  involve the installation or disturbance of any Hazardous Substance.

 

15

--------------------------------------------------------------------------------


 

Tenant shall reimburse Landlord for actual out-of-pocket costs incurred for
review of the plans and all other items submitted by Tenant.  Tenant shall pay
for the cost of all Work.  All Work shall become the property of Landlord upon
its installation, except for Tenant’s trade fixtures and its personal property
and for items which Landlord requires Tenant to remove at Tenant’s cost at the
termination of the Lease pursuant to Section 5E.

 

The following requirements shall apply to all Work:

 

(1)                                  Prior to commencement, Tenant shall furnish
to Landlord required building permits, if any, and certificates of insurance
reasonably satisfactory to Landlord evidencing coverage similar to that
described in Section VI of Appendix C attached hereto.

 

(2)                                  Tenant shall perform all Work so as to
maintain peace and harmony among other contractors serving the Office Park and
shall avoid interference with other work to be performed or services to be
rendered in the Office Park.

 

(3)                                  The Work shall be performed in a good and
workmanlike manner, meeting the standard for construction and quality of
materials in the Building, and shall comply with all insurance requirements and
all applicable governmental laws, ordinances and regulations (“Governmental
Requirements”).

 

(4)                                  Tenant shall perform all Work so as to
minimize disruption to other tenants, and Tenant shall comply with all
reasonable requests of Landlord in response to complaints from other tenants.

 

(5)                                  Tenant shall perform all Work in compliance
with Landlord’s “Policies, Rules and Procedures for Construction Projects”
attached hereto as Appendix H, as amended from time to time.

 

(6)                                  Tenant shall permit Landlord to supervise
all Work, and in all instances Tenant shall reimburse Landlord for all actual
out-of-pocket costs incurred by Landlord in providing such supervision.  Tenant
further agrees that if Tenant employs Landlord or its employees or Landlord’s
contractors to perform any portion of such work, Tenant shall pay to Landlord a
further coordination fee as then agreed upon by Landlord and Tenant.

 

(7)                                  Upon completion, Tenant shall furnish
Landlord with contractor’s affidavits and full and final statutory waivers of
liens, as-built plans and specifications, and receipted bills covering all labor
and materials

 

B.                                     Damage to Systems. If any part of the
mechanical, electrical or other Building systems in the Premises shall be
damaged, Tenant shall promptly notify Landlord after Tenant becomes aware of
such damage, and Landlord shall repair such damage.  Landlord shall also make
any repairs or alterations which are necessary for the safety or protection of
the Project, or which Landlord is required to make by any court or pursuant to
any Governmental Requirement.  Tenant shall at its expense make all other
non-structural repairs necessary (including without

 

16

--------------------------------------------------------------------------------


 

limitation maintenance and repairs of all of Tenant’s signs pursuant to
Section 34 below) to keep the Premises in good order, condition and repair. 

 

C.                                     No Liens.  Tenant has no authority to
cause or permit any lien or encumbrance of any kind to affect Landlord’s
interest in the Project; any such lien or encumbrance shall attach to Tenant’s
interest only.  If any mechanic’s lien shall be filed or claim of lien made for
work or materials furnished to Tenant, then Tenant shall at its expense within
thirty (30) days thereafter either discharge or contest the lien or claim.  If
Tenant contests the lien or claim, then Tenant shall (i) within such thirty (30)
day period, provide Landlord adequate security for the lien or claim,
(ii) contest the lien or claim in good faith by appropriate proceedings that
operate to stay its enforcement, and (iii) pay promptly any final adverse
judgment entered in any such proceeding.  If Tenant does not comply with these
requirements, Landlord may discharge the lien or claim, and the amount paid, as
well as attorney’s fees and other expenses incurred by Landlord, shall become
Additional Rent payable by Tenant on demand.

 

D.                                    Ownership of Improvements.  All Work as
defined in this Section 5, hardware, equipment, machinery and all other
improvements and all fixtures (except trade fixtures and other personal property
of Tenant, including, without limitation, Tenant’s furniture systems and movable
partitions) constructed in the Premises by either Landlord or Tenant, (i) shall
be and become Landlord’s property upon installation without compensation to
Tenant, unless Landlord consents otherwise in writing, and (ii) shall at
Landlord’s option either (a) be surrendered to Landlord with the Premises at the
termination of the Lease or of Tenant’s right to possession, or (b) be removed
in accordance with Subsection 5E below (unless Landlord at the time it gives its
consent to the performance of such construction relating to such Work or
relating to Tenant’s Work provided for in the Workletter expressly waives in
writing the right to require such removal).   In no event, however, shall
Landlord require Tenant to remove Tenant’s Work or any Work which is standard
and customary for general office premises, including, without limitation,
standard telecommunications cabling and conduit (except that Landlord
specifically reserves the right to require Tenant to remove any internal
staircases or any other improvements that are not standard and customary for
general office purposes).

 

E.                                      Removal at Termination.  Upon the
termination of this Lease or Tenant’s right of possession Tenant shall remove
from the Project its trade fixtures, furniture, moveable equipment and other
personal property, any improvements which Landlord elects shall be removed by
Tenant pursuant to Section 5D, and any improvements to any portion of the
Project other than the Premises.  Tenant shall repair all damage caused by the
installation or removal of any of the foregoing items.  If Tenant does not
timely remove such property, and does not cure such failure to remove within
thirty (30) days after written notice from Landlord, then Tenant shall be
conclusively presumed to have, at Landlord’s election (i) conveyed such property
to Landlord without compensation or (ii) abandoned such property, and Landlord
may dispose of or store any part thereof in any manner at Tenant’s sole cost,
without waiving Landlord’s right to claim from Tenant all expenses arising out
of Tenant’s failure to remove the property, and without liability to Tenant or
any other person.  Landlord shall have no duty to be a bailee of any such
personal property.

 

6.                                      USE OF PREMISES.   Tenant shall use the
Premises only for general office purposes, and ancillary uses related thereto. 
Tenant shall not allow any inflammable or

 

17

--------------------------------------------------------------------------------


 

explosive liquids or materials to be kept on the Premises, but the foregoing,
however, shall not be deemed or construed to prohibit Tenant from utilizing
liquids and materials typically used in general offices.  Tenant shall not
permit any nuisance or waste upon the Premises. 

 

Landlord represents and warrants to Tenant that as of the Commencement Date, the
Property shall be in substantial compliance with all requirements of the
Americans with Disabilities Act and all regulations and guidelines promulgated
thereunder, as the same may be amended and supplemented from time to time
(collectively the “ADA”).  Thereafter the Landlord shall be responsible for
compliance with the ADA with respect to all common areas of the Building and
base Building systems and structures.  Tenant shall be responsible for insuring
that all tenant improvements constructed by Tenant comply with the requirements
of the ADA, but Landlord shall be responsible for ADA compliance with respect to
all Landlord base Building work so long as not triggered by Tenant’s improvement
work.

 

7.                                      GOVERNMENTAL REQUIREMENTS AND BUILDING
RULES.  Tenant shall comply with all Governmental Requirements applying to its
use of the Premises.  Tenant shall also comply with all reasonable
rules established for the Project from time to time by Landlord.  The present
rules and regulations are contained in Appendix B.  Failure by another tenant to
comply with the rules or failure by Landlord to enforce them shall not relieve
Tenant of its obligation to comply with the rules or make Landlord responsible
to Tenant in any way.  Landlord shall use reasonable efforts to apply the
rules and regulations uniformly with respect to Tenant and tenants in the
Building under leases containing rules and regulations similar to this Lease. 
In the event of any conflict between the terms and conditions of this Lease and
any such rules and regulations, the terms and conditions of this Lease shall
control.  In the event of alterations and repairs performed by Tenant, Tenant
shall comply with the provisions of Section 5 of this Lease.

 

8.                                      WAIVER OF CLAIMS; INDEMNIFICATION;
INSURANCE. 

 

A.                                   Waiver of Claims.  To the extent permitted
by law, Tenant waives any claims it may have against Landlord or its officers,
directors, employees or agents for business interruption or damage to property
sustained by Tenant as the result of any act or omission of Landlord.

 

To the extent permitted by law, Landlord waives any claims it may have against
Tenant or its officers, directors, employees or agents for loss of rents (other
than Rent) or damage to property sustained by Landlord as the result of any act
or omission of Tenant.

 

B.                                     Indemnification.  To the extent permitted
by law, but except to the extent otherwise explicitly waived under this Lease,
Tenant shall indemnify, defend and hold harmless Landlord and its officers,
directors, employees and agents against any claim by any third party for injury
to any person or damage to or loss of any property occurring in the Office Park
and arising from any act or omission or negligence of Tenant or any of Tenant’s
employees or agents.  Tenant’s obligations under this section shall survive the
termination of this Lease.

 

To the extent permitted by law, but except to the extent otherwise explicitly
waived under the Lease, Landlord shall indemnify, defend and hold harmless
Tenant and its officers, directors,

 

18

--------------------------------------------------------------------------------


 

employees and agents against any claim by any third party for injury to any
person or damage to or loss of any property occurring on the Office Park and
arising from any act or omission or negligence of Landlord or any of Landlord’s
employees or agents.  Landlord’s obligations under this section shall survive
the termination of this Lease.

 

C.                                     Tenant’s Insurance.  Tenant shall
maintain insurance as follows, with such other terms, coverages and insurers, as
Landlord shall reasonably require from time to time:

 

(1)                                  Commercial General Liability Insurance,
with (a) Contractual Liability including the indemnification provisions
contained in this Lease, (b) a severability of interest endorsement, (c) limits
of not less than One Million Dollars ($1,000,000) combined single limit per
occurrence and not less than Two Million Dollars ($2,000,000) in the aggregate
for bodily injury, sickness or death, and property damage, and umbrella coverage
of not less than Six Million Dollars ($6,000,000).

 

(2)                                  Property Insurance against “All Risks” of
physical loss covering the replacement cost of all tenant improvements and
buildout (but not any of Tenant’s Work installed by Tenant pursuant to the
Tenant Improvement Agreement), fixtures and personal property.  Tenant waives
all rights of subrogation, and Tenant’s property insurance shall include a
waiver of subrogation in favor of Landlord.

 

(3)                                  Workers’ compensation or similar insurance
in form and amounts required by law, and Employer’s Liability with not less than
the following limits:

 

Each Accident

 

$

500,000

 

Disease—Policy Limit

 

$

500,000

 

Disease—Each Employee

 

$

500,000

 

 

Tenant’s insurance shall be primary and not contributory to that carried by
Landlord, its agents, or mortgagee.  Landlord, and if any, Landlord’s building
manager or agent and ground lessor shall be named as additional insureds as
respects to insurance required of the Tenant in Section 8C(1).  The company or
companies writing any insurance which Tenant is required to maintain under this
Lease, as well as the form of such insurance, shall at all times be subject to
Landlord’s approval, and any such company shall be licensed to do business in
the state in which the Building is located.  Such insurance companies shall have
a A.M. Best rating of A VI or better.

 

Tenant shall cause any contractor of Tenant performing work on the Premises to
maintain insurance as follows, with such other terms, coverages and insurers, as
Landlord shall reasonably require from time to time:

 

(1)                                  Commercial General Liability Insurance,
including contractor’s liability coverage, contractual liability coverage,
completed operations coverage, broad form property damage endorsement, and
contractor’s protective liability coverage, to afford protection with limits,
for each occurrence, of not less than One Million Dollars ($1,000,000) with
respect to personal injury, death or property damage.

 

19

--------------------------------------------------------------------------------


 

(2)                                  Workers’ compensation or similar insurance
in form and amounts required by law, and Employer’s Liability with not less than
the following limits:

 

Each Accident

 

$

500,000

 

Disease—Policy Limit

 

$

500,000

 

Disease—Each Employee

 

$

500,000

 

 

Tenant’s contractor’s insurance shall be primary and not contributory to that
carried by Tenant, Landlord, their agents or mortgagees.  Tenant and Landlord,
and if any, Landlord’s building manager or agent, mortgagee or ground lessor
shall be named as additional insured on Tenant’s contractor’s insurance
policies.

 

D.                                    Insurance Certificates.  Tenant shall
deliver to Landlord certificates evidencing all required insurance no later than
five (5) days prior to the Commencement Date and each renewal date.  Each
certificate will provide for thirty (30) days prior written notice of
cancellation to Landlord and Tenant.

 

E.                                      Landlord’s Insurance.  Landlord shall
maintain “All-Risk” property insurance at replacement cost, including loss of
rents, on the Building, and Commercial General Liability insurance policies
covering the common areas of the Building and covering Tenant’s Work installed
by Tenant pursuant to the Tenant Improvement Agreement, each with such terms,
coverages and conditions as are normally carried by reasonably prudent owners of
properties similar to the Project and in any event with limits of not less than
One Million Dollars ($1,000,000.00) combined single limit per occurrence and not
less than Two Million Dollars ($2,000,000.00) in the aggregate for bodily
injury, sickness or death and property damage, and umbrella coverage of not less
than Six Million Dollars ($6,000,000.00).  With respect to property insurance,
Landlord and Tenant mutually waive all rights of subrogation, and the respective
“All-Risk” coverage property insurance policies carried by Landlord and Tenant
shall contain enforceable waiver of subrogation endorsements.

 

9.                                      FIRE AND OTHER CASUALTY. 

 

A.                                   Termination.  If a fire or other casualty
causes substantial damage to the Building or the Premises, Landlord shall engage
a registered architect to certify within one (1) month of the casualty to both
Landlord and Tenant the amount of time needed to restore the Building and the
Premises to tenantability, using standard working methods.  If the time needed
exceeds two hundred seventy (270) days from the date of the casualty, or two
(2) months therefrom if the restoration would begin during the last twelve (12)
months of the Lease, then in the case of the Premises (or in the case of the
damage to and restoration of other portions of the Building which will
materially adversely affect a material portion of the Premises), either Landlord
or Tenant may terminate this Lease, and in the case of the Building, Landlord
may terminate this Lease, by notice to the other party within thirty (30) days
after the notifying party’s receipt of the architect’s certificate.  The
termination shall be effective as of the date of the casualty.

 

20

--------------------------------------------------------------------------------


 

B.                                     Restoration.  If a casualty causes damage
to the Building or the Premises but this Lease is not terminated for any reason,
Landlord shall obtain the applicable insurance proceeds and diligently restore
the Building and the Premises (including without limitation Tenant’s Work
installed by Tenant pursuant to the Tenant Improvement Agreement) subject to
current Governmental Requirements.  Tenant shall be responsible for restoring
and replacing all damaged personal property and furniture of Tenant, and
Landlord shall have no responsibility for such repairs or restoration.  Rent
shall be abated on a per diem basis during the restoration for any portion of
the Premises which is untenantable.  In the event Landlord does not complete
such restoration within the time period estimated by the registered architect,
subject to delays beyond the reasonable control of Landlord, Tenant shall have
the right, by written notice given to Landlord prior to completion of such
restoration, to terminate this Lease.

 

10.                               EMINENT DOMAIN.   If a part of the Project is
taken by eminent domain or deed in lieu thereof which is so substantial that the
Premises cannot reasonably be used by Tenant for the operation of its business,
then either party may terminate this Lease effective as of the date of the
taking.  Rent shall abate from the date of the taking in proportion to any part
of the Premises that are unusable as a result of such taking.  In the event this
Lease is not terminated as provided in this Section 10, Landlord shall use the
entire award received by Landlord to restore the Premises and Project to the
extent possible to the condition that they were in prior to such taking.  The
entire award for a taking of any kind shall be paid to Landlord, and Tenant
shall have no right to share in the award.  Notwithstanding the foregoing,
Tenant shall have the right to receive from or pursue against the condemning
authority an award for Tenant’s moving and relocation expenses and for business
interruption and shall have the right to receive from or pursue against the
condemning authority compensation or an award with respect to the loss of
Tenant’s leasehold improvements installed by or on behalf of Tenant and paid for
by Tenant without reimbursement by Landlord.  All obligations accrued to the
date of the taking shall be performed by the party liable to perform said
obligations, as set forth herein.

 

11.                               RIGHTS RESERVED TO LANDLORD.   Landlord may
exercise at any time any of the following rights respecting the operation of the
Project without liability to the Tenant of any kind:

 

A.                                   Name.   To change the name or street
address of the Building.  Landlord shall give Tenant no less than sixty (60)
days’ notice of any such change and shall reimburse Tenant for all reasonable
costs and expenses incurred by Tenant as a result of and directly related to
such change, in replacing obsolete business cards, stationery and marketing
materials. 

 

B.                                     Signs.  Subject to the provisions of
Section 34 below, to install and maintain any signs on the exterior and in the
interior of the Project other than in the Premises, and to approve at its
reasonable discretion, prior to installation, any of Tenant’s signs in the
Premises visible from the common areas or the exterior of the Building.

 

C.                                     Window Treatments.  To approve, in its
sole but reasonable discretion, prior to installation, any shades, blinds,
ventilators or window treatments of any kind, that may be visible from the
exterior of the Building.

 

21

--------------------------------------------------------------------------------


 

D.                                    Keys.  To retain and use at any time
passkeys to enter the Premises or any door within the Premises.  Tenant shall
not alter or add any lock or bolt.  Tenant may, however, designate certain
secured areas of the Premises which may be separately locked or otherwise
secured to which Landlord shall not receive a duplicate key and shall have
access only in the event of an emergency and at all other times only upon prior
notice to Tenant from Landlord and in the company of an employee of Tenant (and
Tenant hereby waives, to the extent permitted by applicable law, any and all
claims for damages against Landlord, its agents and employees arising out of
Landlord’s entry into such secure area or areas, whether forcibly or peacefully,
during any such emergency).

 

E.                                      Access.  Upon reasonable prior notice to
Tenant and using commercially reasonable efforts to minimize interference with
the conduct of Tenant’s business, to have access to inspect the Premises, and to
perform its obligations, or make repairs, alterations, additions or
improvements, as permitted by this Lease.

 

F.                                      [Intentionally Deleted] 

 

G.                                     Heavy Articles.  To approve the weight,
size, placement and time and manner of movement within the Building of any safe,
central filing system or other heavy article of Tenant’s property.  Tenant shall
move its property entirely at its own risk.

 

H.                                    Show Premises.  To show the Premises to
prospective purchasers, tenants, brokers, lenders, investors, rating agencies or
others at any reasonable time, provided that Landlord gives prior notice to
Tenant and does not materially interfere with Tenant’s use of the Premises and
Landlord may only show the Premises to prospective tenants and brokers during
the last twelve (12) months of the Term hereof..

 

I.                                         [Intentionally Deleted] 

 

J.                                        Use of Lockbox.  To designate a
lockbox collection agent for collections of amounts due Landlord.  In that case,
the date of payment of Rent or other sums shall be the date of the agent’s
receipt of such payment or the date of actual collection if payment is made in
the form of a negotiable instrument thereafter dishonored upon presentment. 
However, Landlord may reject any payment for all purposes as of the date of
receipt or actual collection by mailing to Tenant within 21 days after such
receipt or collection a check equal to the amount sent by Tenant.

 

K.                                    Repairs and Alterations.  To make repairs
or alterations to the Project and in doing so transport any required material
through the Premises, to close entrances, doors, corridors, elevators and other
facilities in the Project, to open any ceiling in the Premises, or to
temporarily suspend services or use of common areas in the Building.  Landlord
may perform any such repairs or alterations during ordinary business hours,
except that Tenant may require any Work in the Premises to be done after
business hours.  Landlord may do or permit any work on any nearby building,
land, street, alley or way.  In all cases, Landlord shall provide prior notice
to Tenant and shall use commercially reasonable efforts to minimize interference
with the conduct of Tenant’s business.

 

22

--------------------------------------------------------------------------------


 

L.                                      Landlord’s Agents.  If Tenant is in
default under this Lease, possession of Tenant’s funds or negotiation of
Tenant’s negotiable instrument by any of Landlord’s agents shall not waive any
breach by Tenant or any remedies of Landlord under this Lease.

 

M.                                 Building Services.  To install, use and
maintain through the Premises, pipes, conduits, wires and ducts serving the
Building, provided that such installation, use and maintenance does not
unreasonably interfere with Tenant’s use of the Premises and, without limiting
the generality of the foregoing, all of the foregoing shall be installed behind
or above finished surfaces and shall not reduce the usable area of the Premises.

 

N.                                    Other Actions.  To take any other action
which Landlord deems reasonable in connection with the operation, maintenance or
preservation of the Building, provided, however, that in all cases other than in
an emergency Landlord shall provide notice to Tenant prior to any entry into the
Premises and shall use its commercially reasonable efforts to minimize
interference with the conduct of Tenant’s business.

 

12.                               TENANT’S DEFAULT.   Any of the following shall
constitute a default by Tenant:

 

A.                                   Rent Default.  Tenant fails to pay any Rent
when due and such failure continues for ten (10) days after receipt of written
notice of such failure from Landlord; or

 

B.                                     Other Performance Default.  Tenant fails
to perform any other obligation to Landlord under this Lease, and this failure
continues for thirty (30) days after written notice from Landlord, except that
if Tenant begins to cure its failure within the thirty (30) day period but
cannot reasonably complete its cure within such period, then, so long as Tenant
continues to diligently attempt to cure its failure, the thirty (30) day period
shall be extended for an additional reasonable period to enable Tenant to
complete the cure.

 

13.                               REMEDIES. 

 

A.            Landlord’s Remedies.

 

(1)           Termination of Lease or Possession.  If Tenant defaults and does
not timely cure any such default within the cure periods provided above,
Landlord may elect by notice to Tenant either to terminate this Lease or to
terminate Tenant’s possession of the Premises without terminating this Lease. 
In either case, Tenant shall immediately vacate the Premises and deliver
possession to Landlord, and Landlord may repossess the Premises and may, at
Tenant’s sole cost, remove any of Tenant’s signs and any of its other property,
all with due process of law, without relinquishing its right to receive Rent or
any other right against Tenant.

 

(2)                                  Lease Termination Damages.  If Landlord
terminates the Lease as provided above, Tenant shall pay to Landlord all Rent
due on or before the date of termination, plus Landlord’s reasonable estimate of
the aggregate Rent that would have been payable from the date of termination
through the Termination Date, reduced by the rental value of the Premises
calculated as of the date of termination for the same period,

 

23

--------------------------------------------------------------------------------


 

taking into account anticipated vacancy prior to reletting, reletting expenses
and market concessions, both discounted to present value at the rate of five
percent (5%) per annum.

 

(3)                                  Possession Termination Damages.  If
Landlord terminates Tenant’s right to possession without terminating the Lease
and Landlord takes possession of the Premises itself, Landlord may relet any
part of the Premises for such Rent, for such time, and upon such terms as
Landlord in its sole discretion shall determine, without any obligation to do so
prior to renting other vacant areas in the Building.  Any proceeds from
reletting the Premises shall first be applied to the expenses of reletting,
including redecoration, repair, alteration, advertising, brokerage, legal, and
other reasonably necessary expenses.  If the reletting proceeds after payment of
expenses are insufficient to pay the full amount of Rent under this Lease,
Tenant shall pay such deficiency to Landlord monthly upon demand as it becomes
due.  Any excess proceeds shall be retained by Landlord.

 

(4)                                  Landlord’s Remedies Cumulative.  All of
Landlord’s remedies under this Lease shall be in addition to all other remedies
Landlord may have at law or in equity.  Waiver by Landlord of any breach of any
obligation by Tenant shall be effective only if it is in writing, and shall not
be deemed a waiver of any other breach, or any subsequent breach of the same
obligation.  Landlord’s acceptance of payment by Tenant shall not constitute a
waiver of any breach by Tenant, and if the acceptance occurs after Landlord’s
notice to Tenant, or termination of the Lease or of Tenant’s right to
possession, the acceptance shall not affect such notice or termination. 
Acceptance of payment by Landlord after commencement of a legal proceeding or
final judgment shall not affect such proceeding or judgment.  Landlord may
advance such monies and take such other actions for Tenant’s account as
reasonably may be required to cure or mitigate any default by Tenant.  Tenant
shall immediately reimburse Landlord for any such advance, and such sums shall
bear interest at the default interest rate until paid.

 

(5)                                  Mitigation of Damages.  In all events,
Landlord shall use reasonable efforts to mitigate its damages.

 

B.            Tenant’s Remedies.

 

(1)           Default by Landlord and Tenant’s Remedies.   Landlord shall be
deemed in default hereunder if Landlord fails to perform any of its obligations
under this Lease and such failure continues for thirty (30) days after written
notice from Tenant, except that if Landlord begins to cure its failure within
such thirty (30) day period but cannot reasonably complete its cure within such
period, then so long as Landlord continues to diligently attempt to cure its
failure, the thirty (30) day period shall be extended for an additional
reasonable period of time to enable Landlord to complete the cure.

 

(2)                                  Offset Rights.   Landlord and Tenant agree
that in the event that Landlord fails to pay any amount required to be paid by
Landlord to Tenant pursuant to this Lease and owing as part of (i) the Tenant
Improvement Agreement, or (ii) pursuant to a final non-appealable judgment
rendered by a court of competent jurisdiction against Landlord in an action by
Tenant relating to Landlord’s breach of an obligation provided for under

 

24

--------------------------------------------------------------------------------


 

this Lease, within five (5) Business Days after the date the same is due and
payable hereunder, then Tenant shall have the right to give Landlord a second
written notice (an “Offset Exercise Notice”) requesting payment of such costs,
which notice shall state in BOLD PRINT that “LANDLORD’S FAILURE TO PAY THE FULL
AMOUNT REQUESTED IN THIS NOTICE WITHIN FIVE (5) BUSINESS DAYS AFTER LANDLORD’S
RECEIPT HEREOF SHALL GIVE TENANT THE RIGHT TO OFFSET SUCH UNPAID AMOUNT AGAINST
THE PAYMENT OF RENT DUE AND OWING UNDER THE LEASE.”  If, notwithstanding such
further Offset Exercise Notice,  Landlord continues to fail to fully pay such
sums within five (5) Business Days after such Offset Exercise Notice is provided
to Landlord, then any such unpaid amounts may be offset by Tenant against the
next installment of Rent and other amounts then due Landlord hereunder (in order
of payment) until all such unpaid amounts and interest thereon have been either
fully offset or paid by Landlord in full.

 

(3)                                  Self-Help Rights.   In the event that
Landlord fails to perform any repairs to the Building’s electrical or
communications or HVAC systems or other essential Building systems or services
to the extent that such systems or services are the obligation of Landlord under
this Lease, including elevator systems and the roof of the Building, and the
failure to perform such repairs will materially affect Tenant’s ability to
conduct business in the Premises, and such failure continues for more than ten
(10) Business Days (one (1) Business Day in the event of any imminent threat to
persons or material damage to property) after written notice thereof from Tenant
to Landlord, Tenant shall deliver a further written notice (“Tenant’s Self-Help
Notice”) to Landlord stating in BOLD PRINT the consequences of Landlord’s
failure to commence to effect such repairs within five (5) Business Days
(immediately in the event of imminent threat to persons or material damage to
property) after receipt by Landlord of such further notice.  If within five
(5) Business Days (or immediately, if applicable) after receipt of Tenant’s
Self-Help Notice Landlord does not commence to effect such repairs,  Tenant
shall have the right (but not the obligation) to perform the maintenance or
repairs so required of Landlord hereunder, at Landlord’s sole cost and expense,
in which event Landlord shall reimburse Tenant for any costs and expenses
actually paid, sustained or incurred by Tenant in connection therewith within
twenty (20) days after Tenant’s written request therefor (which request shall be
accompanied by reasonable evidence of the amount of any such costs); provided,
however, that in no event shall Tenant have the right to exercise the foregoing
self-help right in connection with any such failure of Landlord to perform any
such maintenance and/or repairs to the extent that Landlord is diligently and
continuously pursuing and using all commercially reasonable efforts to cure any
such failure.  Tenant’s Self-Help Notice shall identify with specificity the
nature of the repairs to be undertaken by Tenant and the contractor to be
engaged by Tenant to make such repairs.  Any such contractor shall be obligated
to follow all Building rules and regulations, and shall have in place insurance
coverage similar to that described in Section VI of Appendix C attached hereto.

 

(4)           Mitigation of Damages.  In all events, Tenant shall use reasonable
efforts to mitigate its damages.

 

25

--------------------------------------------------------------------------------


 

C.                                     WAIVER OF TRIAL BY JURY.  EACH PARTY
WAIVES TRIAL BY JURY IN THE EVENT OF ANY LEGAL PROCEEDING BROUGHT BY THE OTHER
IN CONNECTION WITH THIS LEASE.  EACH PARTY SHALL BRING ANY ACTION AGAINST THE
OTHER IN CONNECTION WITH THIS LEASE IN A FEDERAL OR STATE COURT LOCATED IN
ILLINOIS, CONSENTS TO THE JURISDICTION OF SUCH COURTS, AND WAIVES ANY RIGHT TO
HAVE ANY PROCEEDING TRANSFERRED FROM SUCH COURTS ON THE GROUND OF IMPROPER VENUE
OR INCONVENIENT FORUM.

 

D.                                    Litigation Costs.  In the event of any
action, suit or proceeding brought by Landlord or Tenant to enforce any of the
other’s covenants and agreements in this Lease, the prevailing party shall be
entitled to recover from the non-prevailing party any costs, expenses and
reasonable attorneys’ fees incurred in connection with such action, suit or
proceeding.

 

14.                               SURRENDER.  Upon termination of this Lease or
Tenant’s right to possession, Tenant shall return the Premises to Landlord in
good order and condition, ordinary wear and casualty damage excepted.  If
Landlord requires Tenant to remove any alterations in accordance with the terms
of this Lease, then Tenant shall remove the alterations in a good and
workmanlike manner and restore the Premises to its condition prior to their
installation.

 

15.                               HOLDOVER.  Tenant shall have no right to
holdover possession of the Premises after expiration or termination of this
Lease without Landlord’s prior written consent, which Landlord may withhold in
its sole and absolute discretion.  If Tenant retains possession of any part of
the Premises after the Term, Tenant shall become a month-to-month tenant for the
entire floor on which such part of the Premises so occupied by Tenant is located
upon all of the terms of this Lease as might be applicable to such
month-to-month tenancy, except that Tenant shall pay all of Base Rent, Operating
Cost Share Rent and Tax Share Rent at 150% for the first thirty (30) days of any
such holdover, and 200% thereafter of the rate in effect immediately prior to
such holdover, computed on a monthly basis for each full or partial month Tenant
remains in possession.  Tenant shall also pay Landlord all of Landlord’s direct
damages resulting from Tenant’s holdover; provided however that if Landlord at
any time notifies Tenant that Landlord has entered into or is about to enter
into a lease or a letter of intent for a lease with another tenant requiring the
use of the Premises on a date specified by Landlord and occurring after the
Expiration Date of this Lease, Tenant shall be liable for all damages, excluding
special or consequential, but specifically and expressly including damages for
loss of all rent under such other lease (subject to Landlord’s obligation to
mitigate such damages), sustained by Landlord if Tenant fails to surrender the
Premises to Landlord on or before thirty (30) days following the later of the
Expiration Date of this Lease or the date of delivery of such notice from
Landlord to Tenant.  No acceptance of Rent or other payments by Landlord under
these holdover provisions shall operate as a waiver of Landlord’s right to
regain possession or any other of Landlord’s remedies. 

 

16.                               SUBORDINATION TO GROUND LEASES AND MORTGAGES. 

 

A.                                   Subordination.  Landlord represents to
Tenant that there is no mortgage or ground lease affecting the Project as of the
date of execution of this Lease.  This Lease shall be subordinate to any future
ground lease or mortgage respecting the Project, and any amendments

 

26

--------------------------------------------------------------------------------


 

to such ground lease or mortgage, at the election of the ground lessor or
mortgagee as the case may be, effected by notice to Tenant in the manner
provided in this Lease; provided, however, that notwithstanding such
subordination, so long as Tenant is not in default hereunder beyond any
applicable notice and cure period, Tenant’s quiet enjoyment of the Premises and
other rights pursuant to the terms and conditions of this Lease shall not be
disturbed by the holder of any such superior instrument.  The subordination
shall be effective upon such notice, but at the request of Landlord or ground
lessor or mortgagee, Tenant shall within thirty (30) days of the request,
execute and deliver to the requesting party any reasonable documents provided to
evidence the subordination; provided, however, that any such documentation shall
include a non-disturbance agreement in favor of Tenant in form and substance
reasonably satisfactory to Tenant.  Any mortgagee has the right, at its option,
to subordinate its mortgage to the terms of this Lease, without notice to, nor
the consent of, Tenant.

 

B.                                     Termination of Ground Lease or
Foreclosure of Mortgage.   If any ground lease is terminated or mortgage
foreclosed or deed in lieu of foreclosure given and the ground lessor,
mortgagee, or purchaser at a foreclosure sale shall thereby become the owner of
the Project, Tenant shall attorn to such ground lessor or mortgagee or
purchaser, such ground lessor or mortgagee or purchaser shall recognize Tenant’s
rights under this Lease, and this Lease shall continue in effect as a direct
lease between Tenant and such ground lessor, mortgagee or purchaser.  The ground
lessor or mortgagee or purchaser shall be liable as Landlord only during the
time such ground lessor or mortgagee or purchaser is the owner of the Project. 
At the request of Landlord, ground lessor or mortgagee, Tenant shall execute and
deliver within twenty (20) days of the request any document furnished by the
requesting party to evidence Tenant’s agreement to attorn, provided that any
such document recognizes Tenant’s rights hereunder.

 

C.                                     Intentionally Deleted. 

 

D.                                    Notice and Right to Cure.  Tenant agrees
to send by registered or certified mail to any ground lessor or mortgagee
identified in any notice from Landlord to Tenant a copy of any notice of default
sent by Tenant to Landlord.  Such ground lessor or mortgagee shall have the
concurrent right provided to Landlord in Section 13(B) above to cure any such
default.

 

E.                                      Definitions.  As used in this
Section 16, “mortgage” shall include “deed of trust” and/or “trust deed” and
“mortgagee” shall include “beneficiary” and/or “trustee”, “mortgagee” shall
include the mortgagee of any ground lessee, and “ground lessor”, “mortgagee”,
and “purchaser at a foreclosure sale” shall include, in each case, all of its
successors and assigns, however remote.

 

17.                               ASSIGNMENT AND SUBLEASE. 

 

A.                                   In General.   Tenant shall not, without the
prior consent of Landlord in each case, (i) make or allow any assignment or
transfer, by operation of law or otherwise, of any part of Tenant’s interest in
this Lease, (ii) grant or allow any lien or encumbrance, by operation of law or
otherwise, upon any part of Tenant’s interest in this Lease, (iii) sublet any
part of the Premises, or (iv) permit anyone other than Tenant and its employees
to occupy any part of the Premises.  Tenant shall remain primarily liable for
all of its obligations under this Lease, notwithstanding any assignment or
transfer.  No consent granted by Landlord shall be deemed to be a consent to

 

27

--------------------------------------------------------------------------------


 

any subsequent assignment or transfer, lien or encumbrance, sublease or
occupancy.  Tenant shall pay all of Landlord’s reasonable attorneys’ fees and
other actual expenses incurred in connection with any consent requested by
Tenant or in reviewing any proposed assignment or subletting.  Any assignment or
transfer, grant of lien or encumbrance, or sublease or occupancy, other than to
an Affiliate, without Landlord’s prior written consent shall be void.  If Tenant
shall assign or sublet twenty-five percent (25%) or more of the Premises to any
party other than an Affiliate as defined in Section 17.G. below, any right of
first offer under Section 31 below shall be extinguished thereby and will not be
transferred to the subtenant, such right being personal to the Tenant named
herein and its Affiliates.

 

Notwithstanding the foregoing, Tenant may sublease up to 25% of the Premises in
the aggregate without the requirement of Landlord’s consent.  Tenant shall,
nonetheless, notify Landlord of any such subleasing, and provide Landlord with a
copy of such fully-executed sublease. 

 

B.                                     Landlord’s Consent.   Landlord will not
unreasonably withhold, condition or delay its consent to any proposed assignment
or subletting.  It shall be reasonable for Landlord to withhold its consent to
any assignment or sublease if (i) Tenant is in default under this Lease beyond
any applicable notice and cure period, (ii) the proposed assignee or sublessee
is a tenant in a building owned by Landlord or any affiliated party in the
Office Park or subtenant of such a tenant or a party that Landlord has
identified as a prospective tenant in a building owned by Landlord or any
affiliated party in the Office Park in any proposal given to such party or
Request for Proposal received from such party within the prior six month period,
(iii) the financial responsibility, nature of business, and character of the
proposed assignee or subtenant (if Landlord provides a recognition of such
subtenant pursuant to Section 17.H. below) are not all reasonably satisfactory
to Landlord, or (iv) the proposed assignee or subtenant is a government entity. 
The foregoing shall not exclude any other reasonable basis for Landlord to
withhold its consent.

 

C.                                     Procedure.   Tenant shall notify Landlord
of any proposed assignment or sublease at least twenty (20) days prior to its
proposed effective date.  The notice shall include the name and address of the
proposed assignee or subtenant and a copy of the proposed assignment or
sublease, which shall include, in the case of an assignment, an assumption of
all of Tenant’s obligations under this Lease and, in the case of a sublease, an
agreement to comply with all of Tenant’s obligations under this Lease as it
applies to the subleased premises, shall be delivered to Landlord concurrently
with such notice.  Landlord shall respond to a request for consent within ten
(10) business days after receipt of such request.  If Landlord fails to respond
within such ten (10) business day period Tenant shall then deliver a second
written notice to Landlord, which notice shall state in BOLD PRINT that “FAILURE
TO DELIVER YOUR NOTICE OF APPROVAL OR DISAPPROVAL OF THE PROPOSED SUBLETTING OR
ASSIGNMENT DOCUMENTS HEREIN WITHIN TWO (2) DAYS AFTER YOUR RECEIPT HEREOF SHALL
BE DEEMED CONCLUSIVE EVIDENCE OF CERTAIN MATTERS MORE FULLY DESCRIBED IN
SECTION 17 OF THE LEASE.”  Failure to deliver such statement within such
additional two (2) day period shall then be conclusive evidence against Landlord
that Landlord has approved such subletting or assignment.

 

D.                                    [Intentionally Deleted] 

 

28

--------------------------------------------------------------------------------


 

E.                                      Excess Payments.  If Tenant shall assign
this Lease or sublet any part of the Premises for consideration in excess of the
pro-rata portion of Rent applicable to the space subject to the assignment or
sublet, then Tenant shall pay to Landlord as Additional Rent 50% of any such
excess within thirty (30) days after receipt after first deducting the
reasonable costs and expenses incurred by Tenant in connection with the
assignment or sublease, including reasonable marketing expenses, tenant
improvement costs, legal fees and brokers’ commissions.

 

F.                                      Recapture.  If the area to be subject to
such sublease or assignment together with all other areas previously under
sublease or assignment exceeds in the aggregate more than 25% of the Premises
then demised hereby, Landlord may, by giving written notice to Tenant within ten
(10) business days after receipt of Tenant’s notice of assignment or subletting,
notify Tenant of Landlord’s election to terminate this Lease with respect to the
space described in Tenant’s notice, as of the effective date of the proposed
assignment or sublease and all obligations under this Lease as to such space
shall expire except as to any obligations that expressly survive any termination
of this Lease.  Notwithstanding the foregoing, Tenant shall have and hereby
reserves the right to rescind its notice of assignment or subletting within ten
(10) days after receipt by Tenant of Landlord’s recapture notice if Landlord has
in fact delivered such recapture notice to Tenant, in which event Landlord shall
have no right to recapture such space and Tenant shall have no right to proceed
with such assignment or subletting.

 

G.                                     Affiliate Transfers.  Notwithstanding
anything in this Section 17 to the contrary, Tenant may assign this Lease or
sublet all or any portion of the Premises without the prior written consent of
Landlord to Tenant’s Affiliate (as hereinafter defined) provided that: 
(a) Tenant is not at such time, and such Affiliate on the effective date of such
assignment or sublease will not be, in default beyond any applicable notice and
cure period hereunder; (b) such Affiliate shall execute an instrument in writing
assuming by assignment the terms of this Lease or acknowledging that such
sublease is subject and subordinate to all of the terms and conditions of this
Lease, and Tenant shall deliver the same to Landlord promptly after the
effective date of such assignment of sublease; and (c) Tenant shall remain
primarily liable under all of the terms and conditions of this Lease.  As used
in this Section 12, the term “Affiliate” shall mean any parent, subsidiary,
affiliate or successor organization of or to Tenant.

 

H.                                    Recognition of Subleases.  If requested by
Tenant in connection with any sublease of all or at least a full floor area of
the Premises, subject to approval by Landlord of the financial condition of the
subtenant under such sublease, Landlord shall provide a non-disturbance
agreement in which Landlord shall agree that if this Lease or Tenant’s right to
possession of the Premises terminates before the expiration of the sublease on
account of a default by Tenant, such subtenant may remain in occupancy of the
Premises, or the portion thereof subject to such subtenant’s sublease (as the
case may be), for the balance of the term of such sublease and any extensions or
renewals thereof upon and subject to the following terms and conditions: 
(i) the rent payable for such occupancy shall be the greater of the rent payable
under such sublease or the rent, on a per square foot basis, which would have
been payable under this Lease had this Lease or Tenant’s right to possession of
the Premises not been terminated, (ii) the term of such occupancy shall not
extend beyond the Term of this Lease and any extension periods, (iii) such
subtenant attorns to Landlord upon the termination of this Lease or of Tenant’s
right to possession, (iv) such subtenant is not in default under such sublease
beyond any applicable notice and cure periods, (v) there shall be no setoff or
deferral of rent or other sums on the basis

 

29

--------------------------------------------------------------------------------


 

of any default by Tenant in its obligations to such subtenant occurring prior to
such termination, and Landlord shall not be subject to any obligation or
liability by reason of any act or omission of Tenant, (vi) such subtenant shall
be responsible for the costs of any demising walls or multi-floor corridor
improvements required on account of such sublease becoming a direct lease; and
(vii)  such occupancy shall otherwise be upon the terms and conditions of this
Lease.

 

18.                               CONVEYANCE BY LANDLORD.  If Landlord shall at
any time transfer its interest in the Project or this Lease, Landlord shall be
released of any obligations occurring after such transfer, except the obligation
to return to Tenant any security deposit not delivered to its transferee, and
Tenant shall look solely to Landlord’s successors for performance of such
obligations.  This Lease shall not be affected by any such transfer.

 

19.                               ESTOPPEL CERTIFICATE.  Each party shall,
within fifteen (15) days of receiving a request from the other party, execute,
acknowledge in recordable form, and deliver to the other party or its designee a
certificate stating, subject to a specific statement of any applicable
exceptions, that the Lease as amended to date is in full force and effect, that
the Tenant is paying Rent and other charges on a current basis, and that to the
best of the knowledge of the certifying party, the other party has committed no
uncured defaults and has no offsets or claims.  The certifying party may also be
required to state the date of commencement of payment of Rent, the Commencement
Date, the Termination Date, the Base Rent, the current Operating Cost Share Rent
and Tax Share Rent estimates, the status of any improvements required to be
completed by Landlord, the amount of any security deposit, and such other
matters as may be reasonably requested.    If the requested certificate is not
delivered to the requesting party with fifteen (15) days as provided above, the
requesting party may then deliver a second written notice requesting delivery of
the required certificate, which notice shall state in BOLD PRINT that “FAILURE
TO DELIVER THE REQUESTED CERTIFICATE WITHIN FIVE (5) DAYS AFTER YOUR RECEIPT
HEREOF SHALL BE DEEMED CONCLUSIVE EVIDENCE OF CERTAIN MATTERS MORE FULLY
DESCRIBED IN SECTION 19 OF THE LEASE.”  Failure to deliver such statement within
such additional five (5) day period shall then be conclusive evidence against
the non-certifying party that this Lease, with any amendments identified by the
requesting party, is in full force and effect, that there are no uncured
defaults by the requesting party, that not more than one month’s Rent has been
paid in advance, that the non-certifying party has not paid any security
deposit, and that the non-certifying party has no claims or offsets against the
requesting party.

 

20.                               [Intentionally Deleted] 

 

21.                               FORCE MAJEURE.  Neither Landlord nor Tenant
shall be in default under this Lease to the extent Landlord or Tenant, as the
case may be, is unable to perform any of its obligations on account of any
strike or labor problem, energy shortage, governmental pre-emption or
prescription, national emergency, or any other cause of any kind beyond the
reasonable control of Landlord or Tenant, as the case may be (“Force Majeure”).

 

22.                               [Intentionally Deleted] 

 

23.                               NOTICES.  All notices, consents, approvals and
similar communications to be given by one party to the other under this Lease,
shall be given in writing, mailed or personally delivered as follows:

 

30

--------------------------------------------------------------------------------


 

A.                                   Landlord.  To Landlord as follows:

 

CarrAmerica Realty Corporation

Parkway North Center

Three Parkway North

Deerfield, IL 60015

Attn:    Gerald J. O’Malley

 

with a copy to each of:

 

CarrAmerica Realty Corporation

1850 K Street, N.W.

Suite 500

Washington, D.C. 20006

Attn:     Lease Administration

 

and:

 

CarrAmerica Realty Corporation

1850 K Street, N.W.

Suite 500

Washington, D.C. 20006

Attn:     General Counsel

 

and:

 

Quarles & Brady LLP

500 West Madison Street, Suite 3700

Chicago, IL 60661

Attn:     Peter A. Sarasek, Esq.

 

or to such other person at such other address as Landlord may designate by
notice to Tenant.

 

B.                                     Tenant.  To Tenant as follows:

 

Prior to the Commencement Date:

 

United Stationers Supply Co.
2200 East Golf Road
Des Plaines, Illinois 60016
Attn: General Counsel

 

 

 

After the Commencement Date:

 

United Stationers Supply Co.
One Parkway North Boulevard
Deerfield, Illinois 60015
Attn: General Counsel

 

or to such other person at such other address as Tenant may designate by notice
to Landlord.

 

31

--------------------------------------------------------------------------------


 

Mailed notices shall be sent by United States certified or registered mail, or
by a reputable national overnight courier service, postage prepaid.  Mailed
notices shall be deemed to have been given on the date of actual delivery in the
case of registered or certified mail, and on the first business day following
timely deposit with an overnight courier.

 

24.                               QUIET POSSESSION.  So long as Tenant shall
perform all of its obligations under this Lease, Tenant shall enjoy peaceful and
quiet possession of the Premises against any party claiming by, through or under
Landlord.

 

25.                               REAL ESTATE BROKER.  Tenant represents to
Landlord that Tenant has not dealt with any real estate broker with respect to
this Lease except for any broker(s) listed in the Schedule, and no other broker
is in any way entitled to any broker’s fee or other payment in connection with
this Lease.  Tenant shall indemnify and defend Landlord against any claims by
any other broker or third party claiming through Tenant for any payment of any
kind in connection with this Lease.  Landlord represents to Tenant that Landlord
has not dealt with any real estate broker with respect to this Lease except for
any broker(s) listed in the Schedule, and no other broker is in any way entitled
to a broker’s fee or other payment in connection with this Lease.  Landlord
shall be responsible for paying any commission due such brokers listed on the
Schedule in accordance with separate agreements and shall indemnify and defend
Tenant against any claim by any other broker or third party claiming through
Landlord for any payment of any kind in connection with this Lease.

 

26.                               MISCELLANEOUS. 

 

A.                                   Successors and Assigns.  Subject to the
limits on Tenant’s assignment contained in Section 17, the provisions of this
Lease shall be binding upon and inure to the benefit of all successors and
assigns of Landlord and Tenant.

 

B.                                     Date Payments Are Due.  Except for
payments to be made by Tenant under this Lease which are due upon demand or are
due in advance (such as Base Rent), Tenant shall pay to Landlord any amount for
which Landlord renders a statement of account within ten days of Tenant’s
receipt of Landlord’s statement.

 

C.                                     Meaning of “Landlord”, “Re-Entry,
“including” and “Affiliate”.  The term “Landlord” means only the owner of the
Project and the lessor’s interest in this Lease from time to time.  The words
“re-entry” and “re-enter” are not restricted to their technical legal meaning. 
The words “including” and similar words shall mean “without limitation.”  The
word “Affiliate” shall mean a person or entity controlling, controlled by or
under common control with the applicable entity.  “Control” shall mean the power
directly or indirectly, by contract or otherwise, to direct the management and
policies of the applicable entity.

 

D.                                    Time of the Essence.  Time is of the
essence of each provision of this Lease.

 

E.                                      No Option.  This document shall not be
effective for any purpose until it has been executed and delivered by both
parties; execution and delivery by one party shall not create any option or
other right in the other party.

 

32

--------------------------------------------------------------------------------


 

F.                                      Severability.  The unenforceability of
any provision of this Lease shall not affect any other provision.

 

G.                                     Governing Law.  This Lease shall be
governed in all respects by the laws of the State of Illinois, without regard to
the principles of conflicts of laws.

 

H.                                    [Intentionally Deleted] 

 

I.                                         No Oral Modification.  No
modification of this Lease shall be effective unless it is a written
modification signed by both parties.

 

J.                                        [Intentionally Deleted] 

 

K.                                    Captions.  The captions used in this Lease
shall have no effect on the construction of this Lease.

 

L.                                      Authority.  Landlord and Tenant each
represents to the other that it has full power and authority to execute and
perform this Lease.

 

M.                                 Landlord’s Enforcement of Remedies.  Landlord
may enforce any of its remedies under this Lease either in its own name or
through an agent.

 

N.                                    Entire Agreement.  This Lease, together
with all Appendices, constitutes the entire agreement between the parties.  No
representations or agreements of any kind have been made by either party which
are not contained in this Lease.

 

O.                                    Landlord’s Title.  Landlord’s title shall
always be paramount to the interest of the Tenant, and nothing in this Lease
shall empower Tenant to do anything which might in any way impair Landlord’s
title.

 

P.                                      Light and Air Rights.  Landlord does not
grant in this Lease any rights to light and air in connection with Project. 
Subject to the terms and conditions of this Lease, Landlord reserves to itself,
the Land, the Building below the improved floor of each floor of the Premises,
the Building above the ceiling of each floor of the Premises, the exterior of
the Premises and the areas on the same floor outside the Premises, along with
the areas within the Premises required for the installation and repair of
utility lines and other items required to serve other tenants of the Building.

 

Q.                                    Singular and Plural.  Wherever appropriate
in this Lease, a singular term shall be construed to mean the plural where
necessary, and a plural term the singular.  For example, if at any time two
parties shall constitute Landlord or Tenant, then the relevant term shall refer
to both parties together.

 

R.                                     Recording by Tenant.   Tenant shall be
permitted to record in the public records of Lake County, Illinois a memorandum
of this Lease, the form of which has been approved by Landlord (such approval
not to be unreasonably withheld).  Upon such recording, Landlord agrees at
Landlord’s sole cost and expense to cause to be issued to Tenant a leasehold
title insurance policy reasonably satisfactory to Tenant pursuant to the title
commitment issued by

 

33

--------------------------------------------------------------------------------


 

Chicago Title Insurance Company and attached hereto as Appendix F.  Upon
termination of this Lease by lapse of time or otherwise, Tenant agrees to
execute for recording in Lake County, Illinois any document as may be reasonably
required by the title company in order to evidence the termination of this
Lease.

 

S.                                      Exclusivity.  Landlord does not grant to
Tenant in this Lease any exclusive right except the right to occupy its Premises
and otherwise as provided in this Lease.

 

T.                                     No Construction Against Drafting Party. 
The rule of construction that ambiguities are resolved against the drafting
party shall not apply to this Lease.

 

U.                                    Survival.  All obligations of Landlord and
Tenant under this Lease shall survive the termination of this Lease.

 

V.                                     Rent Not Based on Income.  No rent or
other payment in respect of the Premises shall be based in any way upon net
income or profits from the Premises.  Tenant may not enter into or permit any
sublease or license or other agreement in connection with the Premises which
provides for a rental or other payment based on net income or profit.

 

W.                                Building Manager and Service Providers. 
Landlord may perform any of its obligations under this Lease through its
employees or third parties hired by Landlord.

 

X.                                    Late Charge and Interest on Late
Payments.  Without limiting the provisions of Section 12A, if Tenant fails to
pay any installment of Rent or other charge to be paid by Tenant pursuant to
this Lease within five (5) business days after the same becomes due and payable,
then Tenant shall pay a late charge equal to five percent (5%) of the amount of
such payment, provided, however, such late charge shall not be applied until the
Rent is delinquent under this Lease more than once in any Lease Year.  In
addition, interest shall be paid by Tenant to Landlord on any late payments of
Rent in accordance with the terms of Section 2D(2), provided, however, such
default interest shall not be applied until the Rent is delinquent under this
Lease more than once in any Lease Year.  Such late charge and interest shall
constitute Additional Rent due and payable by Tenant to Landlord upon the date
of payment of the delinquent payment referenced above.

 

Y.                                     Tenant’s Financial Statements.  Unless
Tenant is at the time a publicly-traded company or a subsidiary of a
publicly-traded company whose financial reports are on file with the SEC and
available to the general public, upon request from Landlord Tenant shall provide
Landlord with current audited annual and quarterly financial statements (income
and balance sheet).

 

Z.                                     OFAC and Anti-Money Laundering Compliance
Certifications.  Tenant hereby represents, certifies and warrants to Landlord as
follows: (i) Tenant is not named by, and is not acting, directly or indirectly,
for or on behalf of any person, group, entity or nation named by, any Executive
Order, including without limitation Executive Order 13224, or the United States
Treasury Department as a terrorist, “Specially Designated National and Blocked
Person,” or other banned or blocked person, entity, nation or transaction
pursuant to any law, order, rule or regulation that is enacted, enforced or
administered by the Office of Foreign Assets Control (“OFAC”); (ii) Tenant is
not engaged in this transaction, directly or indirectly, for or on behalf

 

34

--------------------------------------------------------------------------------


 

of, or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity or nation; and (iii) none of the
proceeds used to pay Rent have been or will be derived from a “specified
unlawful activity” as defined in, and Tenant is not otherwise in violation of,
the Money Laundering Control Act of 1986, as amended, or any other applicable
laws regarding money laundering activities.  Furthermore, Tenant agrees to
immediately notify Landlord if Tenant was, is, or in the future becomes a
“senior foreign political figure,” or an immediate family member or close
associate of a “senior foreign political figure,” within the meaning of
Section 312 of the USA PATRIOT Act of 2001.  Notwithstanding anything in this
Lease to the contrary, Tenant acknowledges and agrees that this Lease is a
continuing transaction and that the foregoing representations, certifications
and warranties are ongoing and shall be and remain true and in full force and
effect on the date hereof and throughout the Term of the Lease (and any
extension thereof) and that any breach thereof shall be a default under the
Lease (not subject to any notice or cure period) giving rise to Landlord’s
remedies, including but not limited to forcible eviction, and Tenant hereby
agrees to defend, indemnify and hold harmless Landlord from and against any and
all claims, damages, losses, risks, liabilities, fines, penalties, forfeitures
and expenses (including without limitation costs and attorneys’ fees) arising
from or related to any breach of the foregoing representations, certification
and warranties.

 

AA.                         Building Access.  Tenant, subject to the other terms
and conditions hereof (and subject to any emergency or fire or casualty or other
situation beyond the reasonable control of Landlord), shall have access to the
Building, the Premises, the passenger elevators of the Building, the parking
facilities in and about the Building and any areas designated by Landlord as
common areas from time to time twenty-four (24) hours per day, seven days per
week, 365 days per year.

 

BB.                             Fire Stairs Use.  Tenant shall have the right,
at no cost to Tenant, to use the Building’s firestairs for access between floors
of the Premises.  Tenant may install a keycard or other security system to
control access to its floors and may cosmetically upgrade the firestairs and
stairwells between the floors of the Premises with drywall, additional/upgraded
lighting, fire resistant carpeting, etc., subject to the consent of Landlord and
the local municipality.

 

27.                               UNRELATED BUSINESS INCOME.  If Landlord is
advised by its counsel at any time that any part of the payments by Tenant to
Landlord under this Lease may be characterized as unrelated business income
under the United States Internal Revenue Code and its regulations, then Tenant
shall enter into any amendment proposed by Landlord to avoid such income, so
long as the amendment does not require Tenant to make more payments or accept
fewer services from Landlord, than this Lease provides.

 

28.                               HAZARDOUS SUBSTANCES. 

 

A.                                   Tenant Compliance.  Tenant shall not cause
any Hazardous Substances to be brought upon, produced, stored, used, discharged
or disposed of in or near the Office Park unless Landlord has consented to such
storage or use in its sole discretion.  Notwithstanding the foregoing, Tenant’s
use and storage of products which are normally used in general office operations
but contain de minimis amounts of Hazardous Substances shall not violate the
prohibition in the preceding sentence if, and only if, (i) Tenant’s use,
storage, and ultimate disposal of said products is at all times in compliance
with applicable law; and (ii) said products

 

35

--------------------------------------------------------------------------------


 

are acquired, stored and used in their original, prepackaged containers.  In
addition, Landlord acknowledges that Tenant intends on installing and
maintaining a back-up battery system in the Premises (subject to reasonable
approval by Landlord of the plans and specifications therefor).  “Hazardous
Substances” include those hazardous substances described in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9601 et seq., the Resource Conservation and Recovery Act, as
amended, 42 U.S.C. Section 6901 et seq., any other applicable federal, state or
local law, and the regulations adopted under these laws.

 

B.                                     Landlord Compliance.  Landlord represents
to Tenant that to the best knowledge of Landlord there are no Hazardous
Substances, asbestos-containing materials, PCB transformers or other toxic,
hazardous or contaminated substances or underground storage tanks at, in, on or
under the Project, except for such materials as are ordinarily used by owners in
the operation of commercial office buildings and in quantities permitted by all
applicable laws.  Landlord shall not cause or permit the escape, disposal or
release of any Hazardous Substances from the Project.  Landlord shall not allow
the storage or use of Hazardous Substances at the Project, nor allow to be
brought into the Project any such Hazardous Substances.  Notwithstanding the
foregoing, normal quantities of Hazardous Substances or customarily used in the
conduct of managing and operating a commercial office building (e.g., cleaning
supplies), or the construction or maintenance of leasehold improvements or the
Building, may be handled by Landlord in compliance with applicable laws and in a
manner that does not result in injury or health risks to persons.  Hazardous
Substances shall be handled by Landlord at the Project at all times in
compliance with the manufacturer’s instructions therefor and all applicable
laws.  Landlord further agrees that, to the extent required by applicable law,
or to the extent such removal is typically performed in comparable office
buildings in the suburban Lake County, Illinois area, Landlord shall, at its
sole cost and expense, promptly remove or remediate, or cause to be removed or
remediated, any Hazardous Substances on the Project (except for Hazardous
Substances brought thereon by Tenant, and except to the extent permitted in this
Section 28) promptly after discovery thereof.

 

29.                               EXCULPATION.  Landlord shall have no personal
liability under this Lease; its liability shall be limited to its interest in
the Project , and the rents and proceeds thereof, and shall not extend to any
other property or assets of Landlord.  In no event shall any officer, director,
employee, agent, shareholder, partner, member or beneficiary of Landlord be
personally liable for any of Landlord’s obligations hereunder.

 

30.                               OPTIONS TO EXTEND

 

A.                                   The Term of this Lease with respect to all
of the Premises may be extended, at the option of Tenant, for three (3) periods
of five (5) years each, such periods being herein sometimes referred to as,
respectively, the “First Extended Term”, the “Second Extended Term” and the
“Third Extended Term”, as follows:

 

(1)                                  Each such option to extend shall be
exercised by Tenant by giving binding written notice to Landlord on or before
but not later than October 31, 2015 with respect to the First Extended Term,
October 31, 2020 with respect to the Second Extended Term, and October 31, 2025
with respect to the Third Extended Term.

 

36

--------------------------------------------------------------------------------


 

(2)                                  The First Extended Term shall be on the
same terms, covenants and conditions of this Lease, excluding the provisions of
Section 33 hereof, and except for the payment of rent during the First Extended
Term.  The Second Extended Term shall be on the same terms, covenants and
conditions of this Lease, excluding the provisions of Section 33 hereof, and
except for the payment of rent during the Second Extended Term.  The Third
Extended Term shall be on the same terms, covenants and conditions of this
Lease, excluding the provisions of Section 33 hereof, and except for the payment
of rent during the Third Extended Term.  The Tenant shall not be permitted to
extend this Lease beyond the Third Extended Term.  Any termination of this Lease
during the original Term of this Lease, the First Extended Term, the Second
Extended Term or the Third Extended Term shall terminate all rights hereunder.

 

(3)                                  The Base Rent during the First Extended
Term, the Second Extended Term and the Third Extended Term shall be at the
Prevailing Market Rental Rate (as hereinafter defined).  For purposes of this
Lease, “Prevailing Market Rental Rate” shall mean the then prevailing per
rentable square foot market rental rate per annum for Base Rent for the Premises
based on comparable space and size in other comparable class “A” buildings
located in the Lake County, Illinois, area as well as other comparable class “A”
buildings located in northern Cook County, Illinois (taking into consideration
the market differential between Lake County and Cook County in real estate
taxes) for equally creditworthy tenants for a comparable term commencing on or
about the first day of the respective Extended Term, taking into account in all
instances the strength of the location and amenities and value of signage in all
such comparable properties, and further taking into consideration all market
concessions and inducements including rent abatements and tenant improvement
allowances, if any, and whether such leases are on a “net” or “gross” basis. 
Upon written request of Tenant, Landlord shall advise Tenant one (1) month prior
to the date by which Tenant must exercise each option granted hereby, of the
Prevailing Market Rental Rate at which Landlord is prepared to offer the
Premises to Tenant for each such Extended Term.  In addition to the Base Rent
above provided, Tenant shall and hereby agrees to continue to pay to Landlord
Operating Cost Share Rent, Tax Share Rent, and Additional Rent in accordance
with the provisions of Section 3 of this Lease.

 

If Tenant disagrees with Landlord’s determination of the Prevailing Market
Rental Rate and if the parties cannot agree on the Prevailing Market Rental Rate
within thirty (30) days after the date of receipt by Tenant of Landlord’s
Prevailing Market Rental Rate notice, Tenant shall elect, by written notice
given to Landlord within five (5) days after expiration of said thirty (30) day
period, to (i) accept Landlord’s determination of the Prevailing Market Rental
Rate, (ii) arbitrate the determination of the Prevailing Market Rental Rate as
hereinafter provided or (iii) withdraw its notice to extend (or expand, in the
case of an arbitration pursuant to Section 31 or Section 32 below).  If Tenant
fails to make its election within such five (5) day period, Tenant shall be
deemed to have elected to arbitrate the Prevailing Market Rental Rate as
hereinafter provided, provided that the outcome of any such arbitration
proceeding shall not affect or give either party any ability to negate or render
void the continuing validity and enforceability of Tenant’s election to extend
the Term of the Lease (or to expand the Premises, as the case may be).  If
Tenant elects to arbitrate, or has been deemed to have elected to arbitrate, the
determination of

 

37

--------------------------------------------------------------------------------


 

the Prevailing Market Rental Rate, Landlord and Tenant will each select an
arbitrator who shall be disinterested and shall be a person that has been
actively engaged in the development or leasing of first-class office buildings
in Lake County, Illinois, area for a period of not less than ten (10) years
immediately preceding his or her appointment with experience in negotiating
leases or renewals for tenants of a size of at least 100,000 rentable square
feet.  Landlord and Tenant shall each simultaneously submit to the arbitrators a
determination of the proposed Prevailing Market Rental Rate.  The arbitrators
shall be directed as promptly as possible to select from the two determinations
submitted by Landlord and Tenant the one that is closer to the Prevailing Market
Rental Rate as determined by the arbitrators, and such selection shall
thereafter be deemed the Prevailing Market Rental Rate for the applicable
extension term (or for the applicable term with respect to any ROFO Space or
Expansion Space, as the case may be, as provided in Section 31 and Section 32
below).  If the two arbitrators so appointed fail to agree as to which of the
determinations submitted by Landlord and Tenant is closest to the actual
Prevailing Market Rental Rate, the two arbitrators shall appoint a third
arbitrator, using the criteria described above, to decide upon which of the two
determinations submitted is closest to the actual Prevailing Market Rental
Rate.  In the event the two arbitrators are not able to so agree upon a third
arbitrator, the third arbitrator shall be appointed by the American Arbitration
Association, using the criteria described above.  The cost of the foregoing
arbitration process shall be shared equally by the parties hereto and, in
addition, each party shall bear its own costs and expenses, including attorney’s
fees in connection with such arbitration. 

 

31.                               RIGHT OF FIRST OFFER.   Subject and
subordinate to any rights heretofore granted or afforded by Landlord to any
other tenants in the Building (which Landlord represents and warrants are set
forth in Appendix G attached hereto), in the event any space in the Building
(the “ROFO Space”) becomes available for leasing by third parties, Tenant shall
have and is hereby granted the right to add the ROFO Space to the Premises
demised hereunder at the then Prevailing Market Rental Rate for the balance of
the then-remaining Term of this Lease.  Landlord agrees that, subject to the
renewal rights of Friedman Corporation set forth on Appendix G, such ROFO Space
will include without limitation a portion of the fourth (4th) floor (south)
comprising approximately 17,000 rentable square feet heretofore leased to
Friedman Corporation.  Landlord shall notify (the “Offer Notice”) Tenant in
writing of the availability of the ROFO Space, Landlord’s determination of the
Prevailing Market Rental Rate, and the other terms upon which Landlord is
prepared to offer the ROFO Space to a third party in good faith.  Tenant shall
have twenty (20) calendar days from receipt of such notice from Landlord within
which to notify Landlord in writing (“Tenant’s ROFO Acceptance Notice”) of
Tenant’s binding acceptance of such offer to add the ROFO Space to the Premises
on the terms and conditions set forth in Landlord’s notice to Tenant (provided
that Tenant shall have the right to arbitrate the determination of the
Prevailing Market Rental Rate pursuant to the same procedures as set forth in
Section 30.B(iii) above if Tenant so notifies Landlord in Tenant’s ROFO
Acceptance Notice).  In the event Tenant does not so notify Landlord in writing
of its acceptance of such offer within such twenty calendar day period (subject
to any later arbitration of Prevailing Market Rent if Tenant elects such
arbitration in Tenant’s ROFO Acceptance Notice) or thereafter promptly enter
into a lease amendment which adds the ROFO Space to the Premises, Landlord may
thereafter lease such space to any other third party and Tenant shall have no
further right or interest in the

 

38

--------------------------------------------------------------------------------


 

ROFO Space during the term of such third party lease (as such term may be
extended, whether by option to extend or otherwise); except, however, that if
Landlord, within ninety (90) days after the date of the Offer Notice, does not
enter into a lease of such portion of the ROFO Space, then Tenant’s rights under
this Section to lease such portion of the ROFO Space shall not terminate but
shall continue in full force and effect.  Notwithstanding the foregoing,
Landlord shall not enter into a lease of any such portion of the ROFO Space
without again giving the notice referred to above if the net present value as of
the proposed commencement date of such lease expressed as a single dollar
figure, discounted using a rate of ten percent (10%) per annum, of all rent of
whatever nature or however denominated for the term of such lease, less the net
present value of any rent concessions, construction allowances, tenant
improvement work and other relevant economic concessions, discounted at the same
rate, is less than ninety-two percent (92%) of the comparable amount determined
by using the economic terms set forth in the Offer Notice (as adjusted on a
proportional basis to reflect any differences in the size or space or length of
the term).  Tenant agrees to accept the ROFO Space so offered to Tenant in an
“as is” condition as existing on the date such space is to be added to the
Premises, subject to any allowance that may be included in the rent to be paid
by Tenant for such space.

 

It shall be conditions of Tenant’s right to exercise an option to add the ROFO
Space under this Section 31 that (i) there remains as of the effective date of
such option at least five (5) years on the Term of this Lease, exclusive of any
renewal options (unless such renewal option or options have theretofore been
exercised) and (ii) Tenant is not in default beyond any applicable notice and
cure period under any of the terms, covenants or conditions of this Lease at the
time Tenant notifies Landlord of the exercise of such option to add the ROFO
Space to the Premises or upon the effective date of such option.  The foregoing
right of first offer is personal to United Stationers Supply Co. and any
Affiliate (as defined in Section 17.G. above) and may not be exercised by or for
the benefit of any other party.

 

Landlord agrees that in connection with any future leasing of any space in the
Building not theretofore leased by Tenant, including, without limitation, all
space now being leased by Landlord and those of the tenants being relocated by
Landlord, Landlord shall limit the term of all such future leases in the
Building to no more than five (5) years (or, if any such term is longer than
five (5) years, such lease shall provide Landlord with an option to terminate
such lease on the last day of the sixtieth (60th) full calendar month of the
term of such lease), unless Tenant has, in response to the specific inquiry of
Landlord with respect to a then pending lease transaction, otherwise agreed in
writing to a longer term for such lease.  Landlord agrees that the foregoing
ROFO option set forth in this Section 31 shall be available to Tenant with
respect to the space covered by any such future lease effective on the last day
of the initial term of any such lease, and any extension options set forth in
such future leases shall be subject and subordinate to Tenant’s ROFO option as
provided in this Section 31.  Landlord further agrees that the foregoing ROFO
option set forth in this Section 31 shall be available to Tenant with respect to
the space covered by any future lease containing such termination option in
favor of Landlord as of the effective termination date of any such termination
option retained by Landlord in any such lease.

 

32.                               EXPANSION OPTION.    In addition to the
foregoing ROFO option set forth in Section 31 above, Tenant shall have the right
at any time during the Term of this Lease to notify Landlord in writing of
Tenant’s desire for additional space up to 50,000 rentable square feet in the

 

39

--------------------------------------------------------------------------------


 

aggregate in size, and upon receipt of Tenant’s written notice from time to time
(“Tenant’s Notice”), Landlord agrees to use its best efforts to identify and
cause to be made available to Tenant any space in the Building or in the
buildings located at Four Parkway North or Nine Parkway North or Ten Parkway
North in the Office Park, so long as Landlord is at such time an owner or a
partner, member or other participant in the joint venture owning any such other
building.  Any such space (“Expansion Space”) made available by Landlord to
Tenant in response to Tenant’s Notice shall be at the Prevailing Market Rental
Rate as defined in Section 30 above, and is subject to arbitration as set forth
herein if Landlord is then the sole owner or controlling partner or member of
such owner (otherwise such rent will be as negotiated between Tenant and the
owner of such other building in the Office Park) and Tenant’s expansion option
is subject to the rights of all then existing leases in any such building at the
time of delivery of Tenant’s Notice.

 

It shall be conditions of Tenant’s right to exercise the foregoing expansion
option that (i) there remains as of the effective date of such option at least
five (5) years on the Term of this Lease, exclusive of any renewal options
(unless such renewal option or options have theretofore been exercised) and
(ii) Tenant is not in default beyond any applicable notice and cure period under
any of the terms, covenants or conditions of this Lease at the time Tenant
notifies Landlord of the exercise of such option to add the such expansion space
to the Premises or upon the effective date of such option.  The foregoing right
of first offer is personal to United Stationers Supply Co. and any Affiliate (as
defined in Section 17.G. above) and may not be exercised by or for the benefit
of any other party.  No later than thirty (30) days after Landlord has
identified the location and terms for the leasing of such additional space,
Tenant shall execute such lease documents as are reasonably required in order to
reflect the leasing of such space by Tenant.

 

33.                               CONTRACTION OPTION. 

 

A.                                   Tenant shall have the option (the
“Contraction Option”) to reduce the size of the Premises demised under Lease by
an amount not to exceed 30,000 rentable square feet in the aggregate (the
“Contraction Space”), effective on October 31, 2012 (the “Contraction Date”),
which Contraction Option shall be exercised by Tenant as follows:

 


(1)                                  TENANT SHALL GIVE LANDLORD BINDING WRITTEN
NOTICE (THE “CONTRACTION NOTICE”) OF TENANT’S ELECTION TO EXERCISE THE
CONTRACTION OPTION NO LATER THAN NINE (9) MONTHS PRIOR TO THE EFFECTIVE
CONTRACTION DATE.  THE CONTRACTION NOTICE SHALL SPECIFY THE TOTAL RENTABLE
SQUARE FEET AND THE APPROXIMATE LOCATION OF THAT PORTION OF THE PREMISES THAT
WILL BE REDUCED FROM THE PREMISES (“CONTRACTION PREMISES”) ON SUCH DATE (THE
FINAL AREA OF SUCH REDUCTION SHALL BE MUTUALLY AGREED UPON BY LANDLORD AND
TENANT, AND SUCH REDUCTION SHALL IN ALL EVENTS LEAVE THE CONTRACTION SPACE
MARKETABLE IN LANDLORD’S REASONABLE DISCRETION).


 

(2)                                  Tenant shall pay to Landlord a contraction
fee (the “Contraction Fee”) in the amount of (i) the unamortized portion of the
rent abatement, allowances, all leasing commissions and all legal fees paid by
Landlord with respect to the Contraction Space in connection with entering into
this Lease (all of which costs shall be amortized at a rate of eight percent
(8%) per annum), plus (ii) three (3) months’ of Rent (including Base Rent,
Operating Cost Share Rent, Tax Share Rent, and Additional Rent) with respect to
the Contraction Space at the then-prevailing amount of such Rent payable
hereunder on such Contraction Date.

 

40

--------------------------------------------------------------------------------


 

(3)                                  The Contraction Fee shall be due and
payable one hundred twenty (120) days prior to the Contraction Date as selected
by Tenant, or at the option of Tenant, 25% concurrently with Tenant’s
Contraction Notice and 75% no later than thirty (30) days prior to the
Contraction Date.

 

B.                                     The proposed size, location and
configuration of the Contraction Space shall be determined by Tenant, but the
location and configuration shall be subject to approval by Landlord, not to be
unreasonably withheld, conditioned or delayed.  In the event Tenant timely and
properly exercises the Contraction Option, the Term with respect to the
Contraction Space shall terminate effective as of the Contraction Date, Rent
attributable to the Contraction Space shall cease to accrue as of the
Contraction Date and Tenant’s Proportionate Share shall be reduced accordingly. 
Rent for the Contraction Space shall be paid through and apportioned as of the
Contraction Date, and neither Landlord nor Tenant shall have any rights,
estates, liabilities or obligations first accruing under this Lease after the
Contraction Date with respect to the Contraction Space, except such rights and
liabilities which, by the terms of this Lease, are obligations which survive the
expiration of the Lease, and Tenant shall pay to Landlord, upon demand, any and
all reasonable costs and expenses incurred by Landlord in connection with
separating and demising the Contraction Space from the balance of the Premises,
including without limitation any demising walls, common corridor and other costs
attributable to the floor on which such contraction occurs and incurred as a
result of such contraction.

 

C.                                     ANY TERMINATION OF THIS LEASE OR OF
TENANT’S RIGHT OF POSSESSION HEREUNDER SHALL TERMINATE ALL OF TENANT’S RIGHTS
UNDER THIS SECTION 33.  TENANT’S EXERCISE OF ITS CONTRACTION OPTION IS FURTHER
SUBJECT TO THE CONDITION THAT TENANT IS NOT IN DEFAULT BEYOND ANY APPLICABLE
NOTICE AND CURE PERIOD UNDER ANY OF THE TERMS, COVENANTS OR CONDITIONS OF THIS
LEASE AT THE TIME OF THE CONTRACTION NOTICE OR UPON THE CONTRACTION DATE. 
TENANT SHALL DELIVER THE CONTRACTION SPACE TO LANDLORD ON OR BEFORE THE
CONTRACTION DATE IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LEASE, THE
SAME AS IF THE CONTRACTION DATE WERE THE ORIGINAL TERMINATION DATE HEREOF.  THE
CONTRACTION OPTION IS PERSONAL TO UNITED STATIONERS SUPPLY CO. AND ANY AFFILIATE
(AS DEFINED IN SECTION 17.G. ABOVE) AND MAY NOT BE EXERCISED BY OR FOR THE
BENEFIT OF ANY OTHER PARTY.

 

34.                               OPTION TO PURCHASE PROJECT.  In the event
Landlord offers the Project for sale on a stand-alone basis, separately from
other buildings in the Office Park or other buildings in Landlord’s portfolio of
properties (and not as part of a package with any other building owned by
Landlord and not pursuant to a transfer in connection with a merger of Landlord
with another entity), to a party other than the Parkway North joint venture
partner of Landlord or of another Landlord affiliate owning another property in
the Office Park, and provided that Tenant leases and occupies at least 150,000
rentable square feet of space at such time, Tenant shall have a right of first
offer to purchase the Project before Landlord offers the Project for sale to
other third parties.  Landlord shall give to Tenant written notice of the terms
of such offer (“Landlord’s Notice”).  Tenant shall have a period of thirty (30)
days from the date of receipt of Landlord’s Notice to execute and deliver to
Landlord an offer to purchase the Project in commercially reasonable form
satisfactory to Landlord and Tenant at the price and including the other terms
and conditions set forth in Landlord’s Notice.  If Tenant fails, refuses or is
otherwise unable to deliver to Landlord such executed offer to purchase within
such thirty (30) day period, Landlord shall thereafter have the right to sell
the Project to any other third party and Tenant

 

41

--------------------------------------------------------------------------------


 

shall have no further rights under this Section 33; except, however, that if
Landlord, within one hundred eighty (180) days after the date of Landlord’s
Notice, does not sell the Project at a purchase price not less than 92% of the
purchase price set forth in Landlord’s Notice, then Tenant’s rights under this
Section to purchase the Project shall not terminate but shall continue in full
force and effect.  The foregoing option is personal to United Stationers Supply
Co. and any Affiliate (as defined in Section 17.G. above) and may not be
exercised by or for the benefit of any other party.

 

35.                               SIGNAGE.  During the Term of this Lease, so
long as Tenant continues to lease and occupy at least 150,000 rentable square
feet of space in the Building, Tenant at its sole cost and expense shall have
the right to place and maintain (a) exclusive Building mounted signage
consisting of a size not exceeding that permitted by applicable Laws identifying
Tenant at the upper floor level on the east and west exterior walls of the
Building, (b) existing (currently “Carr-America”) monument signage east of the
Building and at two (2) locations at the west entrance to the Building
consisting of a size not exceeding that permitted by applicable Laws, and
(c) first floor entrance lobby signage in the main west lobby of the Building
(Landlord agrees that any monument sign located at the south entrance to the
Building shall be a multi-tenant sign listing only other tenants in the
Building, and that there will be no other monument signs at either the westerly
or northerly exterior entrance to the Building).  The location, size, color,
design and illumination of all such signage shall be subject to the prior
written approval of Landlord, which approval shall be exercised in Landlord’s
reasonable discretion.  All such signage shall comply with all applicable Laws
now or hereafter in effect (including, without limitation, all zoning and
building codes of the Village of Deerfield, Illinois).  Landlord’s approval of
the signage shall not impose upon Landlord or its agents or representatives any
obligation with respect to the design of the signage or with respect to the
compliance of the signage with applicable Laws, it being expressly understood
that the obligation with respect to the design of the signage and its compliance
with applicable Laws, is solely that of Tenant.  Tenant shall pay all costs of
installing, maintaining, illuminating, insuring and removing such signage, and
shall pay all costs of repairing any damage to the Building caused by Tenant’s
installation, maintenance, replacement, use or removal of the signage.  All
rights granted to Tenant under this Section 35 are personal to United Stationers
Supply Co. and any Affiliate (as defined in Section 17.G. above) and may not be
assigned, conveyed or otherwise transferred to any other party.  Landlord shall
cooperate with Tenant in obtaining any necessary approvals of Village of
Deerfield officials for all such signage, provided that Landlord shall not be
required to incur (and Tenant shall be obligated to reimburse Landlord for) any
third-party costs in connection with the Village approval process.  Upon the
expiration or earlier termination of this Lease or Tenant’s right to maintain
such signage, Tenant shall promptly upon Landlord’s written request remove all
such signage and fully repair and restore the space where such signage was
located to the same or better condition that existed prior to Tenant’s
installation of such signage, ordinary wear and tear and damage from fire or
other casualty not the fault of Tenant excepted.  If Tenant does not so remove
such signage or repair and restore the space where such signage was located
within thirty (30) days following Landlord’s written request, Tenant hereby
authorizes Landlord to so remove and dispose of such signage, and to make any
and all repairs and restoration necessitated by such removal, and Tenant shall
pay Landlord’s charges for doing so within ten (10) days following Landlord’s
invoice therefor.  Tenant shall also have the right to list itself and its
subsidiaries and its key officers in the Building directory located in the
westerly lobby of the Building.

 

42

--------------------------------------------------------------------------------


 

36.                               PARKING.   During the Term of this Lease
(including any Extended Term), Landlord shall provide Tenant with one
(1) reserved parking space in the underground garage in the Building per 7,000
rentable square feet of area contained in the Premises (such ratio is subject to
adjustment in the event Tenant converts any existing parking spaces to storage
spaces pursuant to Section 37 below) at an initial cost as of November 1, 2005
of $90.00 per month per stall (which rate is subject to an annual 3% increase
thereafter during the Term of this Lease), provided however that so long as
Tenant is not in default hereunder (after expiration of all applicable notice
and cure periods) Landlord shall make fifteen (15) of such parking spaces
available to Tenant with no charge during the period ending October 31, 2010; if
Tenant does not elect by July 1, 2006 to use all such spaces, such spaces shall
thereafter be subject to availability from time to time.  In addition, Landlord
shall provide, at no charge to Tenant, twelve (12) designated reserved visitor
parking spaces proximate to the western entrance of the Building as mutually
agreed upon by Landlord and Tenant, which reserved visitor parking spaces shall
be provided on an exclusive basis for the use in common by guests, visitors and
invitees of Tenant and other tenants and occupants of the Building.  If because
of any construction, remodeling or repairs to the parking garage, any damage
thereto or destruction thereof by casualty, or any other cause beyond Landlord’s
reasonable control, Landlord is temporarily unable to provide any or all of the
parking spaces to Tenant at any time, such fact shall not constitute a default
by Landlord under this Lease or permit Tenant to terminate this Lease, either in
whole or in part, or reduce in any way Tenant’s obligation to pay Rent under
this Lease; however, Tenant shall not be obligated to pay for the spaces during
such period of unavailability.  Landlord further agrees that Tenant shall have
the right to request that Landlord construct additional surface parking serving
the Building (so long as Tenant at the time of such request has a net worth
substantially comparable to that of Tenant as of the date of this Lease), and
the commercially reasonable costs incurred by Landlord based on competitive
bidding in providing such additional parking shall be amortized at a rate of
three (3) percentage points above the rate then most recently announced by Bank
One or its successor as its corporate base lending rate, from time to time in
effect at its office in Chicago, Illinois over the then remaining Term of this
Lease (or, at Tenant’s election and without regard to whether or not Tenant
satisfies the foregoing net worth requirement, shall be reimbursed by Tenant at
the time such costs are incurred by Landlord). Notwithstanding the foregoing, if
at the time of Tenant’s request for construction of such additional parking
spaces the aggregate number of parking spaces used by other tenants (not
including Tenant or any subtenants of Tenant) of the Building exceeds the total
number of parking spaces available for use by other tenants of the Building at a
ratio of four parking spaces for each 1,000 rentable square feet of space leased
or available for lease to such tenants (not including Tenant or any subtenants
of Tenant) (such excess is hereinafter referred to as “Excess Parking Spaces”),
Landlord agrees that it shall be responsible for the costs of construction of a
portion of the additional parking spaces requested by Tenant to be constructed
equal in number to the Excess Parking Spaces. All rights granted to Tenant under
this Section are strictly personal to United Stationers Supply Co. and any
Affiliate (as defined in Section 17.G. above) and may not be assigned, conveyed
or otherwise transferred to any other party, except pursuant to a transfer
approved by Landlord.

 

37.                               STORAGE SPACE.  Landlord shall, commencing on
March 1, 2006, and continuing for the balance of the Term, make available for
Tenant’s use and for lease by Tenant up to approximately 3,000 rentable square
feet of storage space (“Storage Space”) at

 

43

--------------------------------------------------------------------------------


 

the lower level of the Building as determined by Landlord and approved by
Tenant.  Tenant shall have the right, upon at least thirty (30) days advance
notice to Landlord delivered to Landlord no later than November 1, 2005
(“Tenant’s Storage Space Election Notice”),  and thereafter subject to
availability, to lease such storage space (or any portion thereof).  Such
storage space shall be in one contiguous block (if available, or otherwise
configured in a manner reasonably acceptable to Tenant), secure (i.e., having a
lockable entrance), sprinkled and lighted in accordance with all Laws and
located in a portion of the lower level of the Building designated by Landlord
with reasonable access to and from the Building freight elevators and loading
docks.  Tenant acknowledges that any such space shall be created in the parking
garage of the Building, and Tenant agrees that it shall be responsible for
payment of all costs incurred by Landlord in creating such storage space. 
Tenant shall use such storage space for purposes of storing files, records,
furniture, equipment, supplies, attic stock and materials of the type
customarily used by office building tenants, and for no other purposes.  Tenant
shall pay Rent for such storage space at the gross rental rate (i.e., there
shall be no Operating Cost Share Rent or Tax Share Rent separately payable for
any such storage space) of $12.00 per square foot of rentable area thereof if
leased during the first Lease Year of the Term, subject to $0.40 per rentable
square foot annual increases during the Term.  Tenant’s use of such storage
space shall be subject to such reasonable rules and regulations as Landlord from
time to time may promulgate on a non-discriminatory basis. 

 

38.                               ROOF RIGHTS.  Tenant shall have the right, at
no additional rent payable by Tenant, to install (and thereafter to operate,
use, maintain and repair) one satellite dish or antenna (“Rooftop Equipment”) on
the roof of the Building, as well as use riser space through the Building for
purposes of enabling Tenant to connect any such Rooftop Equipment to the
Premises; provided, however, (i) Tenant must obtain all necessary permits and
approvals from governmental and private authorities, (ii) the Rooftop Equipment
may not, in Landlord’s reasonable discretion, adversely affect the aesthetics or
architectural harmony of the Project, (iii) the Rooftop Equipment may not impair
the structural integrity of the roof of the Building, (iv) Tenant shall comply
with all of the provisions of Section 5 above in connection with the
installation of the Rooftop Equipment, (v) any installation which requires the
penetration of the roof over the Premises, or any roof repairs or additional
maintenance costs necessitated by Tenant’s installation of the Rooftop
Equipment, must be performed by a contractor approved by Landlord, at Tenant’s
sole cost and expense (any use by Tenant of any Rooftop Equipment will not cause
any interference with the ability of any prior user of equipment on the roof of
the Building to operate its equipment), and (vi) Tenant’s installation or use of
the Rooftop Equipment shall not adversely affect any provisions of Landlord’s
roof warranty.  Tenant acknowledges that Landlord may use or grant similar
rights to other tenants of the Building, if any, or third parties; provided that
any such use shall not unreasonably interfere with Tenant’s rights granted in
this Section 38.  Tenant agrees that access to the roof shall be controlled by
Landlord, and Tenant shall coordinate any activity on the roof of the Building
with prior written notice to and the involvement of Building personnel.

 

39.                               BACK-UP GENERATOR.  So long as Tenant complies
at all times with the requirements relating to Alteration Work set forth in
Article 5 above and pays to Landlord on account thereof any increases in the
cost of insurance maintained by Landlord for the Building, Landlord hereby
grants to Tenant an easement over such portions of the Project and Building as
are reasonably necessary for Tenant at its sole cost and expense (i) to install,
remove, repair, operate, secure, service, test and maintain a supplemental
generator of a size specified by Tenant and reasonably approved by Landlord and
reasonably capable of satisfying Tenant’s electrical

 

44

--------------------------------------------------------------------------------


 

requirements at a location in the Building as specified by Landlord (the
“Generator Space”) and (ii) to run conduits, wires and other like items with an
opening not exceeding 36 square inches to and from such generator.  Tenant shall
have the right to use, operate, maintain, remove, repair, secure and test such
generator at mutually agreed upon times, and at intervals determined by Tenant
in its reasonable discretion (subject to the terms of this Lease).  Tenant
acknowledges that Tenant shall be solely responsible for the use, operation and
maintenance and securing of such generator, and that Landlord shall have
absolutely no liability in connection therewith.   The foregoing rights shall
expire on the expiration or earlier termination of this Lease or Tenant’s right
to possession hereunder.

 

 [SIGNATURE PAGE TO FOLLOW]

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease.

 

 

 

LANDLORD:

 

 

 

 

 

CARR PARKWAY NORTH I, LLC, a Delaware
limited liability company

 

 

 

 

 

By:

CarrAmerica Realty Operating Partnership,
L.P., a Delaware limited partnership, its sole
member

 

 

 

 

 

 

 

By:

CarrAmerica Realty Corporation, a
Maryland corporation, its general
partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Print Name:

 

 

 

 

 

Print Title:

 

 

 

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

UNITED STATIONERS SUPPLY CO., an Illinois
corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Print Title:

 

 

 

46

--------------------------------------------------------------------------------


 

APPENDIX A

 

PLANS OF INITIAL PREMISES

 

[g128041ki03i001.jpg]

 

1

--------------------------------------------------------------------------------


 

[g128041ki03i002.jpg]

 

2

--------------------------------------------------------------------------------


 

[g128041ki03i003.jpg]

 

3

--------------------------------------------------------------------------------


 

[g128041ki03i004.jpg]

 

4

--------------------------------------------------------------------------------


 

[g128041ki03i005.jpg]

 

5

--------------------------------------------------------------------------------


 

APPENDIX A-1

 

PLAN OF ADDITIONAL PREMISES

 

(pursuant to Section I.B. of the Lease)

 

1

--------------------------------------------------------------------------------


 

APPENDIX B

 

RULES AND REGULATIONS

 

1.                                       Tenant shall not place anything, or
allow anything to be placed near the glass of any window, door, partition or
wall which may, in Landlord’s reasonable judgment, appear unsightly from outside
of the Premises.

 

2.                                       The Project directory in the west lobby
of the Building shall be available to Tenant solely to display individual and
department names and their location in the Project, which display shall be as
reasonably directed by Landlord.

 

3.                                       The sidewalks, halls, passages, exits,
entrances, elevators and stairways shall not be obstructed by Tenant or used by
Tenant for any purposes other than for ingress to and egress from the Premises. 
Tenant shall lend its full cooperation to keep such areas free from all
obstruction and in a clean and sightly condition and shall move all supplies,
furniture and equipment as soon as received directly to the Premises and move
all such items and waste being taken from the Premises (other than waste
customarily removed by employees of the Building) directly to the shipping
platform at or about the time arranged for removal therefrom.  The halls,
passages, exits, entrances, elevators, stairways, balconies and roof are not for
the use of the general public and Landlord shall, in all cases, retain the right
to control and prevent access thereto by all persons whose presence in the
judgment of Landlord, reasonably exercised, shall be prejudicial to the safety,
character, reputation and interests of the Project.  Neither Tenant nor any
employee or invitee of Tenant shall go upon the roof of the Project.

 

4.                                       The toilet rooms, urinals, wash bowls
and other apparatuses shall not be used for any purposes other than that for
which they were constructed, and no foreign substance of any kind whatsoever
shall be thrown therein, and to the extent caused by Tenant or its employees or
invitees, the expense of any breakage, stoppage or damage resulting from the
violation of this rule shall be borne by Tenant.

 

5.                                       Tenant shall not cause any unnecessary
janitorial labor or services by reason of Tenant’s carelessness or indifference
in the preservation of good order and cleanliness.

 

6.                                       Tenant shall not install or operate any
refrigerating, heating or air conditioning apparatus, or carry on any mechanical
business without the prior written consent of Landlord; use the Premises for
housing, lodging or sleeping purposes; or permit preparation of food in the
Premises (warming of coffee and individual meals with employees and guests
excepted).  Tenant shall not occupy or use the Premises or permit the Premises
to be occupied or used for any purpose, act or thing which is in violation of
any Governmental Requirement or which may be dangerous to persons or property.

 

7.                                       Tenant shall not bring upon, use or
keep in the Premises or the Project any kerosene, gasoline or inflammable or
combustible fluid or material, or any other articles deemed hazardous to persons
or property, or use any method of heating or air conditioning other than that
supplied by Landlord.

 

1

--------------------------------------------------------------------------------


 

8.                                       Landlord shall have sole power to
direct electricians as to where and how telephone and other wires are to be
introduced.  No boring or cutting for wires is to be allowed without the consent
of Landlord., not to be unreasonably withheld, conditioned or delayed.

 

9.                                       No additional locks shall be placed
upon any doors, windows or transoms in or to the Premises.  Tenant shall not
change existing locks or the mechanism thereof.  Upon termination of the lease,
Tenant shall deliver to Landlord all keys and passes for offices, rooms, parking
lot and toilet rooms which shall have been furnished Tenant.

 

10.                                 Tenant shall not install linoleum, tile,
carpet or other floor covering so that the same shall be affixed to the floor of
the Premises in any manner except as reasonably approved by Landlord.

 

11.                                 No furniture, packages, supplies, equipment
or merchandise will be received in the Project or carried up or down in the
freight elevator, except between such hours and in such freight elevator as
shall be reasonably designated by Landlord.  Tenant shall not take or permit to
be taken in or out of other entrances of the Building, or take or permit on
other elevators, any item normally taken in or out through the trucking
concourse or service doors or in or on freight elevators.

 

12.                                 Tenant shall cause all doors to the Premises
to be closed and securely locked at the end of the day.

 

13.                                 Without the prior written consent of
Landlord, not to be unreasonably withheld, conditioned or delayed, Tenant shall
not use the name of the Project or any picture of the Project in connection
with, or in promoting or advertising the business of, Tenant, except Tenant may
use the address of the Project as the address of its business.

 

14.                                 Tenant shall cooperate fully with Landlord
to assure the effective operation of the Premises’ or the Project’s heating and
air conditioning, and shall refrain from attempting to adjust any controls,
other than room thermostats installed for Tenant’s use.  Tenant shall keep
corridor doors closed.

 

15.                                 Tenant assumes full responsibility for
protecting the Premises from theft, robbery and pilferage, which may arise from
a cause other than Landlord’s negligence, which includes keeping doors locked
and other means of entry to the Premises closed and secured.

 

16.                                 Peddlers, solicitors and beggars shall be
reported to the office of the Project or as Landlord otherwise requests.

 

17.                                 Tenant shall not advertise the business,
profession or activities of Tenant conducted in the Project in any manner which
violates the letter or spirit of any code of ethics adopted by any recognized
association or organization pertaining to such business, profession or
activities.

 

18.                                 No bicycle or other vehicle and no animals
or pets shall be allowed in the Premises, halls, freight docks, or any other
parts of the Building except that blind persons may be

 

2

--------------------------------------------------------------------------------


 

accompanied by “seeing eye” dogs.  Tenant shall not make or permit any noise,
vibration or odor to emanate from the Premises, or do anything therein creating
a nuisance.

 

19.                                 Tenant acknowledges that Building security
problems may occur which may require the employment of extreme security measures
in the day-to-day operation of the Project.

 

Accordingly:

 

(a)                                  Landlord may, at any time, or from time to
time, or for regularly scheduled time periods, as deemed advisable by Landlord
and/or its agents, in their sole discretion, require that persons entering or
leaving the Project or the Property identify themselves to watchmen or other
employees designated by Landlord, by registration, identification or otherwise.

 

(b)                                 Tenant agrees that it and its employees will
cooperate fully with Project employees in the implementation of any and all
security procedures.

 

(c)                                  Such security measures shall be the sole
responsibility of Landlord, and Tenant shall have no liability for any action
taken by Landlord in connection therewith, it being understood that Landlord is
not required to provide any security procedures and shall have no liability for
such security procedures or the lack thereof.

 

20.                                 Tenant shall not do or permit the
manufacture, sale, purchase, use or gift of any fermented, intoxicating or
alcoholic beverages without obtaining written consent of Landlord.

 

21.                                 Tenant shall not disturb the quiet enjoyment
of any other tenant.

 

22.                                 Tenant shall not provide any janitorial
services or cleaning by third parties without Landlord’s written consent and
then only subject to supervision of Landlord and at Tenant’s sole responsibility
and by janitor or cleaning contractor or employees at all times reasonably
satisfactory to Landlord.

 

23.                                 Landlord may retain a pass key to the
Premises and be allowed admittance thereto at all times to enable its
representatives to examine the Premises from time to time and to exhibit the
same and Landlord may place and keep on the windows and doors of the Premises at
any time signs advertising the Premises for Rent.

 

24.                                 No equipment, mechanical ventilators,
awnings, special shades or other forms of window covering shall be permitted
either inside or outside the windows of the Premises without the prior written
consent of Landlord, and then only at the expense and risk of Tenant, and they
shall be of such shape, color, material, quality, design and make as may be
approved by Landlord.

 

25.                                 Tenant shall not during the term of this
Lease canvas or solicit other tenants of the Building for any purpose.

 

26.                                 Tenant shall promptly remove all rubbish and
waste from the Premises.

 

3

--------------------------------------------------------------------------------


 

27.                                 Tenant shall not exhibit, sell or offer for
sale, Rent or exchange in the Premises or at the Project any article, thing or
service, except those ordinarily embraced within the use of the Premises
specified in Section 6 of this Lease, without the prior written consent of
Landlord.

 

28.                                 Tenant shall not overload any floors in the
Premises or any public corridors or elevators in the Building.

 

29.                                 Tenant shall not deface any part of the
Premises or the Building, outside or inside.

 

30.                                 Tenant and its employees shall cooperate in
all fire drills conducted by Landlord in the Building.

 

4

--------------------------------------------------------------------------------


 

APPENDIX C

 

TENANT IMPROVEMENT AGREEMENT

 

This Appendix is a “Tenant Improvement Agreement” to the foregoing document
captioned Lease (referred to herein for convenience as the “Lease”) between CARR
PARKWAY NORTH I, LLC, LLC, a Delaware limited liability company (“Landlord”),
and UNITED STATIONERS SUPPLY CO., an Illinois corporation (“Tenant”) relating to
portions of the first (1st), second (2nd), third (3rd), fourth (4th) and fifth
(5th) floors (referred to herein for convenience as the “Premises”) in the
building known as One Parkway North Center located at One Parkway North
Boulevard, Deerfield, Illinois (the “Building”).

 

I.                                         Landlord’s Work and Tenant’s Work.  

 

a.                                       Landlord’s Work.

 

Landlord shall at its sole cost and expense prior to October 1, 2005 demolish
the ceiling grid, lighting and remaining walls (if any) located throughout the
Premises, and otherwise satisfy the Base Building Conditions set forth in
Appendix J, except for any such work in the spaces currently occupied as of the
date of the Lease by Right Management Consultants, Inc. and Garcel, Inc.
(Landlord agrees to perform such work in the latter two spaces promptly after
Landlord has relocated both such tenants to the southerly portion of the
Building or to another location outside of the Building in the Office Park and
in any event, subject to any delays caused by Tenant, on or before one hundred
twenty (120) days following execution of this Lease by Landlord and Tenant. 

 

b.                                      Tenant’s Work.  Tenant desires to
perform certain improvements to the Premises (the “Tenant’s Work,” as further
described below).  Such Tenant’s Work shall be planned and performed strictly in
accordance with the provisions of this Appendix C and applicable provisions of
the Lease. Tenant shall take all commercially reasonable actions necessary to
cause Tenant’s Planners (as hereinafter defined), to prepare the Approved Plans
(as hereinafter defined), and to cause Tenant’s Contractors, to obtain permits
or other approvals, diligently prosecute Tenant’s Work to completion, and obtain
any inspections and occupancy certificates for Tenant’s occupancy of the
Premises.  Any delays in the foregoing shall not serve to abate or extend the
time for the commencement of Rent under the Lease.  Tenant shall notify Landlord
upon completion of Tenant’s Work (and record any notice of completion
contemplated by Law).

 

II.                                     Planning.  The term “Plans” herein shall
refer to the “Space Plan” and “Construction Drawings” collectively (as such
terms are further defined in Section IX below).  The term “Approved Plans” shall
refer to the Plans as approved by Landlord in writing in accordance with this
Section. 

 

1

--------------------------------------------------------------------------------


 

Landlord shall deliver to Tenant, at no cost to Tenant, copies of all existing
architectural and mechanical drawings in Landlord’s possession of the Premises
and the Building.

 

a.                                       Tenant’s Space Planner and Architect. 
Tenant shall engage, at Tenant’s sole cost, an interior office space planner
(“Space Planner”), and a licensed architect (“Architect,” who may be the same as
the Space Planner), each subject to Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed.  Landlord hereby approves
OWP&P as the Space Planner and OWP&P as the Architect.    The term “Tenant’s
Planners” herein shall refer collectively or individually, as the context
requires, to the Space Planner or Architect, as appropriate, engaged by Tenant,
and approved or designated by Landlord in writing in accordance with this
Appendix C.  Tenant has sole responsibility to provide all information
concerning its space requirements to Tenant’s Planners, to cause Tenant’s
Planners to prepare the Plans, and to obtain Landlord’s final approval thereof
(including all revisions). Tenant and Tenant’s Planners may review such existing
drawings as Landlord may provide relating to the Premises or Building, but shall
not rely thereon (and shall perform independent verifications of all field
conditions, dimensions and other such matters), and Landlord shall have no
liability for any errors, omissions or other deficiencies therein.  Landlord
shall, nonetheless, cooperate in good faith with Tenant’s Planners, including
timely providing information regarding the Building and its systems to Tenant’s
Planners, so as to facilitate preparation of the Space Plan and Construction
Drawings.

 

b.                                      Space Plan.

 

i.                                          Tenant shall promptly hereafter
cause the Space Planner to initially consult with Landlord to determine the
location of all demising walls, and to thereafter submit three (3) sets of a
“Space Plan” (as defined in Section VIII below) to Landlord for approval.

 

ii.                                       Landlord shall, within ten
(10) Business Days after receipt thereof, either approve such Space Plan, or
disapprove such Space Plan advising Tenant of the reasons for such disapproval
(which reasons shall be specified on the Space Plan).  In the event Landlord
disapproves such Space Plan, Tenant shall modify such Space Plan, taking into
account the reasons given by Landlord for such disapproval, and shall submit
three (3) sets of the revised Space Plan to Landlord within ten (10) Business
Days after receipt of Landlord’s initial disapproval.  Failure by Landlord to
approve or disapprove the Space Plan within the time limits prescribed herein
shall constitute an approval by Landlord.  Landlord shall not unreasonably
withhold or condition its approval.

 

iii.                                    The parties shall continue such process
in the same time frames and in the same manner until Landlord grants approval.

 

2

--------------------------------------------------------------------------------


 

c.                                       Construction Drawings.

 

i.                                          No later than sixty (60) Business
Days after receipt of Landlord’s approval of the Space Plan, Tenant shall cause
the Architect to submit to Landlord for approval three (3) sets of mylar sepia
“Construction Drawings” (as defined in Section VIII), except that Tenant shall
cause Environmental Systems Design, Inc. (“ESD”) (the “Engineer”) to submit to
Landlord three sets of that portion of the Construction Drawings containing the
mechanical/electrical/plumbing plans with respect to Tenant’s Work (Tenant
acknowledges that Landlord will engage McGuire Engineering to review such
mechanical/electrical/plumbing plans and Tenant agrees to promptly reimburse
Landlord for all actual costs incurred by Landlord in connection therewith,
provided that Landlord agrees to insure that all costs charged by McGuire
Engineering will be commercially competitive).

 

ii.                                       Landlord shall, within ten
(10) Business Days after receipt thereof, either approve the Construction
Drawings or disapprove the same advising Tenant of the reasons for disapproval
(which reasons shall be specified in writing).  If Landlord disapproves of the
Construction Drawings, Tenant shall modify and submit three (3) sets of revised
mylar sepia Construction Drawings taking into account the reasons given by
Landlord for disapproval, within ten (10) Business Days after receipt of
Landlord’s initial disapproval.  Failure by Landlord to approve or disapprove
the Construction Drawings within the time limits prescribed herein shall
constitute an approval by Landlord.  Landlord shall not unreasonably withhold or
condition its approval.

 

iii.                                    The parties shall continue such process
in the same time frames and in the same manner until Landlord grants approval.

 

d.                                      Landlord’s Approval.  Landlord shall not
disapprove of any Space Plans or Construction Drawings submitted hereunder, if
they provide for a customary office layout, with finishes and materials
generally conforming to building standard finishes and materials currently being
used by Landlord at the Building, are compatible with the Building’s shell and
core construction, and if no material and adverse modifications will be required
for the Building electrical, heating, air-conditioning, ventilation, plumbing,
fire protection, life safety, or other systems or equipment, and will not
require any material and adverse structural modifications to the Building,
whether required by heavy loads or otherwise, and will not create any dangerous
conditions, violate any codes or other governmental requirements, interfere with
any other occupant’s use of its premises, or increase the cost of operating the
Building (unless Tenant agrees to pay the cost of the increase).  Construction
Drawings approved by Landlord in writing (including approved revisions) are
referred to herein as the “Approved Plans.”  The signature of an authorized
officer or employee shall be deemed presumptive evidence of the approval
indicated by such signature.

 

3

--------------------------------------------------------------------------------


 

e.                                       Governmental Approval of Plans;
Building Permits.  Tenant shall cause Tenant’s Contractors (as defined in
Section III.a) to apply for any building permits, inspections and occupancy
certificates required for or in connection with Tenant’s Work.  If the Plans
must be revised in order to obtain such building permits, Tenant shall promptly
notify Landlord, promptly arrange for the Plans to be revised to satisfy the
building permit requirements, and shall submit the revised Plans to Landlord for
approval as a Change Order under Section II.f.  Landlord shall have no
obligation to apply for any zoning, parking or sign code amendments, approvals,
permits or variances, or any other governmental approval, permit or action (and
Tenant shall pay all third party costs incurred by Landlord in connection with
any such approval process); provided, however, Landlord shall cooperate with
Tenant in such process.  If any such other matters are required, Tenant shall
promptly seek to satisfy such requirements (if Landlord first approves in
writing, which approval shall not be unreasonably withheld, conditioned or
delayed), or shall revise the Plans to eliminate such requirements and submit
such revised Plans to Landlord for approval in the manner described above. 
Delays in Substantially Completing Tenant’s Work by the Commencement Date as a
result of requirements for building permits or other governmental approvals,
permits or actions shall not affect such Commencement Date and commencement of
Rent.

 

f.                                         Changes After Plans Are Approved.  If
Tenant shall desire, or any governmental body shall require, any changes,
alterations, or additions to the Approved Plans, Tenant shall submit a detailed
written request or revised Plans (the “Change Order”) to Landlord for approval.
If reasonable and practicable and generally consistent with the Plans
theretofore approved, Landlord shall not unreasonably withhold, condition or
delay approval, and in any event Landlord shall not withhold approval to any
changes to the Approved Plan required by any governmental body.  The provisions
of Section IIb shall govern and control such approval.  All costs in connection
therewith, including, without limitation, construction costs, permit fees, and
any additional plans, drawings and engineering reports or other studies or
tests, or revisions of such existing items, shall be included in the Cost of
Tenant’s Work under Section IV.  No delays resulting from any Change Orders or
requests therefor shall delay any Commencement Date or commencement of Rent. 
Landlord shall cooperate fully with Tenant, Tenant’s Architect and construction
consultants in providing any information deemed necessary by Tenant for the
planning, pricing and completion of Tenant’s Work.  Tenant shall pay Landlord
all out-of-pocket costs and expenses incurred by Landlord in connection with
Landlord’s review or approval of the Plans, but Tenant shall not be required to
pay to Landlord any fee for any supervision, review or coordination with respect
to Tenant’s Work.

 

III.                                 Contractors, Bids and Contracts. 

 

a.                                       Contractors.  Tenant shall engage to
perform Tenant’s Work, contractors, subcontractors and suppliers (“Tenant’s
Contractors”) which are licensed, bonded, reputable and qualified parties
capable of performing quality workmanship who have good labor relations and will
be able to work in harmony with each other and Landlord and other occupants of
the Building

 

4

--------------------------------------------------------------------------------


 

so as to ensure proper maintenance of good labor relationships, and in
compliance with all applicable labor agreements existing between trade unions
and the relevant chapter of the Association of General Contractors of America. 
Tenant shall engage contractors and subcontractors only with Landlord’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed.  Such approval shall be granted, granted subject to specified
conditions, or denied within five (5) Business Days after Landlord receives from
Tenant a written request for such approval, containing a reasonable description
of the proposed party’s background, finances, references, qualifications, and
other such information as Landlord may reasonably request.  Tenant further
agrees that it shall engage the locksmith company currently serving the Building
in connection with the installation of all locks serving the Premises, provided
such services are at competitive rates.

 

b.                                      Contracts and Guaranties.  Landlord and
Tenant acknowledge and agree that, commencing on the day following completion by
Landlord of Landlord’s Work therein, Tenant shall have the right to use and
occupy the Premises (and other areas which Tenant has the right to use
hereunder) for purposes of planning and performing Tenant’s Work,
notwithstanding the fact that the Commencement Date with respect thereto has not
yet occurred.  Any such use and occupancy of any portion of the Premises by
Tenant (and/or any access or entry to any portion of the Premises by Tenant)
prior to the Commencement Date shall be subject to each and all of the terms and
provisions of the Lease, except that Tenant shall have no obligation to pay any
Rent or other amounts with respect to any such use or occupancy prior to the
Commencement Date. 

 

During the planning and performance of Tenant’s Work by Tenant and its
Contractors, Tenant and Landlord shall coordinate and cooperate with each other
in order to allow Landlord to promptly and diligently complete Landlord’s Work,
and Landlord shall take reasonable efforts which are necessary in order to
complete Landlord’s Work without causing delay in or additional expenses to be
incurred by Tenant in the performance of Tenant’s Work.  Landlord shall provide
all services described in the Lease (including Section 4 thereof), subject to
all applicable Building Rules, necessary for the planning and performance of
Tenant’s Work, including: 

 

(i)                                     Electrical power sufficient for the
performance of Tenant’s Work;

 

(ii)                                  Tempered HVAC service sufficient for
comfortable performance of Tenant’s Work;

 

(iii)                               Freight and passenger elevator service to
and from the Premises and the other portions of the Building which Tenant has
the right to use and occupy under the Lease;

 

(iv)                              Use of all the loading docks of the Building;

 

(v)                                 Water service to the Premises sufficient to
perform Tenant’s Work; and

 

5

--------------------------------------------------------------------------------


 

(vi)                              Life safety and emergency services as provided
in the Lease.

 

All of the foregoing services shall be provided by Landlord to Tenant at no cost
to Tenant.

 

IV.                                Cost of Tenant’s Work and Allowance. 

 

a.                                       Cost of Tenant’s Work.   Except for the
Allowance (as hereinafter defined) to be provided by Landlord hereunder, Tenant
shall pay all costs (the “Costs of Tenant’s Work”) associated with Tenant’s Work
whatsoever, including without limitation, all costs for or related to: (1) the
so-called “hard costs” of Tenant’s Work, including, without limitation, costs of
labor, hardware, equipment and materials, contractors’ charges for overhead and
fees, and so-called “general conditions” (including rubbish removal, utilities,
freight elevators, hoisting, field supervision, building permits, occupancy
certificates, inspection fees, utility connections, bonds, insurance, sales
taxes, telephone and computer equipment, cabling and installation and the like),
(2) the so-called “soft costs” including, without limitation, consulting,
project management consulting, architectural and engineering fees, Plans and all
revisions thereto, and engineering or consultants reports, or other studies,
reports or tests, air balancing or related work in connection therewith and
moving costs, and (3) furniture, fixtures and equipment (“FF&E”).  “Tenant’s
Work” herein means: (i) the improvements and items of work shown on the final
Approved Plans (including changes thereto), and (ii) other than Landlord’s Work,
any preparation or other work required in connection therewith, including
without limitation, structural or mechanical work, additional HVAC equipment or
sprinkler heads, or modifications to any building mechanical, electrical,
plumbing or other systems and equipment or relocation of any existing sprinkler
heads, either within or outside the Premises required as a result of the layout,
design, or construction of Tenant’s Work or in order to extend any mechanical
distribution, fire protection or other systems from existing points of
distribution or connection, or in order to obtain building permits for the work
to be performed within the Premises.

 

b.                                      Allowances.  Landlord shall provide a
construction allowance (“Construction Allowance”) of $35.00 per square foot of
rentable area of the Premises towards the Cost of Tenant’s Work.  In addition to
the Construction Allowance to be used for the purposes described above, Landlord
has heretofore provided an architectural allowance (“Drawings Allowance”) of
$0.10 per square foot of rentable area of the Premises towards the costs of the
Space Plans and Construction Drawings up to a maximum of $19,000.00, and
Landlord will provide an additional allowance (the “Moving Allowance”) of $1.00
per square foot of rentable area of the Premises to reimburse Tenant for
expenses incurred by Tenant and directly related to Tenant’s initial move into
the Premises The Construction Allowance, the Drawings Allowance, and the Moving
Allowance constitute the total allowance (“Allowance”).  The Allowance shall not
be used for any other purpose, such as, but not limited to, furniture, trade
fixtures, or personal property, except as expressly set forth above. 

 

6

--------------------------------------------------------------------------------


 

c.                                       Additional Tenant Improvement Advance. 
In connection with the costs incurred by Tenant for Tenant’s Work to be
performed pursuant to this Tenant Improvement Agreement, Landlord hereby further
agrees to advance to Tenant upon request of Tenant to Landlord no later than
July 1, 2006 an additional allowance of $10.00 per square foot of rentable area
of the Premises (the “Additional Tenant Improvement Advance”), subject to the
following:

 

(i)                                           Tenant shall repay to Landlord the
Additional Tenant Improvement Advance in full in one hundred twenty-four (124)
equal monthly installments commencing on July 1, 2006.

 

(ii)                                        The Additional Tenant Improvement
Advance shall bear interest at the rate of eight percent (8%) per annum, and
such interest shall be payable by Tenant to Landlord together with the payments
required in the preceding subparagraph (i).

 

Landlord and Tenant agree that, upon determination of the actual amount of the
Additional Tenant Improvement Advance, Landlord and Tenant shall execute and
deliver a written confirmation of such amount and the monthly installments
thereof.  Tenant shall have the right at any time during the Term to prepay the
Additional Tenant Improvement Advance in whole.  Upon Landlord’s receipt of such
payment, Tenant’s obligation to pay the Additional Tenant Improvement Advance
shall be satisfied.

 

d.                                      Tenant’s Costs.  Any portion of the
Costs of Tenant’s Work exceeding the Allowance and the Additional Tenant
Improvement Advance is referred to herein as “Tenant’s Costs.”  Tenant shall pay
all of Tenant’s Costs promptly after Landlord has advanced to or on behalf of
Tenant all of the Allowance and the Additional Tenant Improvement Advance. 
Tenant’s obligations under the Lease to keep the Premises and Building free of
liens shall apply to any liens arising from any failure to pay Tenant’s Costs
hereunder.

 

e.                                       Funding and Disbursement.  The General
Contractor under the Construction Contract shall be required to provide to
Landlord and Tenant, no more frequently than once per calendar month with an
invoice prepared by the General Contractor on an AIA payment request form [G702]
(“Invoice”) setting forth the Cost of Tenant’s Work payable since the last such
Invoice, which Invoice shall be accompanied by (a) copies of all invoices from
contractor and subcontractors setting forth all amounts comprising the Cost of
Tenant’s Work for which payment is being requested in the Invoice, (b) receipts
from such contractor and subcontractors acknowledging payment of the Cost of
Tenant’s Work set forth in prior Invoices, and (c) original lien releases and
waivers, in both Landlord’s and Tenant’s favor, from the General Contractor and
all subcontractor’s and materialmen (such releases and waivers shall be
conditional with respect to the Cost of Tenant’s Work set forth in the Invoice
which they are accompanying and unconditional with respect to the Cost of
Tenant’s Work set forth on prior Invoices and subcontractor waivers may be
delivered thirty (30) days in arrears).  Landlord shall pay the requested Cost
of Tenant’s Work to the General Contractor, within thirty (30) days after
receipt of the Invoice.  To the extent

 

7

--------------------------------------------------------------------------------


 

Landlord has fully paid to or on behalf of Tenant the Allowance and any
Additional Tenant Improvement Advance, Tenant shall promptly pay to Landlord
(or, at Tenant’s election, directly to the General Contractor) the funds
required to pay such monthly payment request, in order that Landlord may
thereafter pay to the General Contractor the amounts set forth in such payment
request.  Landlord shall pay Tenant the Allowance and the Additional Tenant
Improvement Advance within thirty (30) days of Tenant’s written request. 

 

V.                                    Performance of Tenant’s Work.

 

a.                                       Conditions to Performing Work.  Before
commencement of Tenant’s Work, Tenant shall:

 

i.                                          Obtain Landlord’s written approval
of Tenant’s Planners and the Plans, as described in Section II.

 

ii.                                       Obtain, provide copies and post all
necessary governmental approvals and permits as described in Section II.e.

 

iii.                                    Obtain Landlord’s written approval of
Tenant’s Contractors as described in Section III.

 

iv.                                   Provide evidence of insurance to Landlord
as described in Section VI.

 

b.                                      Compliance and Standards.  Tenant shall
cause Tenant’s Work to comply in all respects with the following: (a) the
Approved Plans, (b) the Project Code of the City and State in which the Building
is located and Laws, as each may apply according to the rulings of the
controlling public official, agent or other such person, (c) applicable
standards of the National Board of Fire Underwriters (or successor organization)
and National Electrical Code, (d) applicable manufacturer’s specifications, and
(e) any work rules and regulations as Landlord or its agent may have adopted for
the Building attached to this Lease as Appendix I; provided such rules and
regulations are reasonable and applied uniformly to all tenants, and the
Rules attached as Appendix B to this Lease.  Tenant shall use only new,
first-class materials in Tenant’s Work, except where explicitly shown in the
Approved Plans. Tenant’s Work shall be performed in a thoroughly safe,
first-class and workmanlike manner, and shall be in good and usable condition at
the date of completion. 

 

c.                                       Labor Harmony.  Tenant shall conduct
its labor relations and relations with employees so as to avoid strikes,
picketing, and boycotts of, on or about the Premises or Building.  If any
employees strike, or if picket lines or boycotts or other visible activities
reasonably objectionable to Landlord are established, conducted or carried out
against Tenant, its employees, agents, contractors, subcontractors or suppliers,
in or about the Premises or Building, Tenant shall immediately notify Landlord,
and after consultation with Landlord and upon Landlord’s request,

 

8

--------------------------------------------------------------------------------


 

immediately close the Premises and remove or cause to be removed all such
employees, agents, contractors, subcontractors, and suppliers until such dispute
has been settled. 

 

d.                                      Building Operations, Dirt, Debris and
Noise.  Tenant and Tenant’s Contractors shall make all reasonable efforts and
take all steps reasonably appropriate to assure that all construction activities
do not interfere with the operation of the Building or with other occupants of
the Building. Tenant’s Work shall be coordinated under Landlord’s direction with
the work being done or to be performed, and other activities, for or by other
occupants in the Building so that Tenant’s Work will not interfere with or delay
the completion of any other construction work or other activity in the
Building.   Construction equipment and materials are to be kept within the
Premises, and delivery and loading of equipment and materials shall be done at
such locations and at such time as Landlord shall reasonably direct so as not to
burden the construction or operation of the Building. Tenant’s Contractors shall
comply with any work rules for the Building as specified in Section Vb and
Landlord’s reasonable requirements respecting the hours of availability of
elevators and manner of handling materials, equipment and debris.  Any
demolition must be performed by Tenant before 6:00 a.m., after 6:00 p.m. or on
weekends.  Construction outside of such hours which creates excessive noise or
offensive odors may be rescheduled by Landlord at Landlord’s reasonable
discretion.  Tenant’s Work and all cleaning in the Premises must be controlled
to prevent dirt, dust or other matter from infiltrating into adjacent occupant,
common or mechanical areas.  Tenant and Tenant’s Contractors shall take all
precautionary steps to minimize dust, dirt, odors, noise and construction
traffic, and to protect their facilities and the facilities of others affected
by Tenant’s Work and to properly police the same. 

 

e.                                       Removal of Debris.  The contractors and
subcontractors shall be required to remove from the Premises and dispose of, at
least once a week and more frequently as Landlord may reasonably direct, all
debris and rubbish caused by or resulting from Tenant’s Work and shall not place
debris in the Building’s waste containers.  Upon completion of Tenant’s Work,
Tenant’s Contractors shall remove all surplus materials, debris and rubbish of
whatever kind remaining within the Building which has been brought in or created
by the Contractors in the performance of Tenant’s Work.  If any Contractor shall
neglect, refuse or fail to remove any such debris, rubbish, surplus material or
temporary structures within 48 hours after notice to Tenant from Landlord with
respect thereto, Landlord may cause the same to be removed by contract or
otherwise as Landlord may determine expedient, and charge the cost thereof to
Tenant as Additional Rent under the Lease.

 

f.                                         Support Services.  Tenant prior to
the commencement of Tenant’s Work shall apply for all utility meters and utility
accounts for all utilities as required under the Lease and shall be responsible
for the cost of all such utilities.  Tenant shall pay Landlord’s actual cost for
all support services or work provided by Landlord’s contractors at Tenant’s
request or at Landlord’s discretion resulting from a default by Tenant
hereunder. 

 

9

--------------------------------------------------------------------------------


 

g.                                      Landlord Rights.  Tenant shall permit
access to the Premises, and inspection of Tenant’s Work, by Landlord and
Landlord’s architects, engineers, contractors and other representatives, at all
times during the period in which Tenant’s Work is being planned, constructed and
installed and following completion of Tenant’s Work.  Landlord shall have the
right, but not the obligation, to (i) require Tenant or any of Tenant’s
Contractors who violate the requirements imposed on Tenant or Tenant’s
Contractors in performing Tenant’s Work to cease Tenant’s Work until the
violation is stopped and (ii) upon written notice to Tenant and expiration of a
ten (10) day cure period to perform, on behalf of and for the account of Tenant,
subject to reimbursement by Tenant for Landlord’s actual costs, any work
required to cure or complete any of Tenant’s Work which has violated this
Appendix.  No such action by Landlord shall delay the respective Commencement
Date or the obligation to pay Rent or any other obligations therein set forth.

 

h.                                      General Requirements.  Tenant shall use
reasonable efforts to impose on and enforce all applicable terms of this
Appendix against Tenant’s Planners and Tenant’s Contractors.  Tenant shall
provide Landlord with “as built” drawings no later than thirty (30) days after
completion of Tenant’s Work.

 

VI.                                Insurance.  In addition to any insurance
which may be required under the Lease, Tenant shall secure, pay for and maintain
or cause Tenant’s Contractors to secure, pay for and maintain during the
continuance of construction and fixturing work within the Building or Premises,
insurance in the following minimum coverages and the following minimum limits of
liability:

 

a.                                       Worker’s compensation and employer’s
liability insurance with limits of not less than $500,000.00, or such higher
amounts as may be required from time to time by any employee benefit acts or
other statutes applicable where the work is to be performed, and, in any event
sufficient to protect Tenant’s Contractors from liability under the
aforementioned acts.

 

b.                                      Commercial General Liability Insurance
(including Contractors’ Protective Liability) in an amount not less than
$1,000,000.00 per occurrence, whether involving bodily injury liability (or
death resulting therefrom) or property damage liability or a combination
thereof, with a minimum aggregate limit of $2,000,000.00, and with umbrella
coverage with limits not less than $6,000,000.00.  Such insurance shall contain
an endorsement covering Tenant’s and Tenant’s Contractors’ indemnity obligations
under the contracts and the Lease.  Such insurance shall provide for explosion
and collapse, completed operations coverage and broad form blanket contractual
liability coverage and shall insure Tenant’s Contractors against any and all
claims for bodily injury, including death resulting therefrom, and damage to the
property of others and arising from its operations under the contracts whether
such operations are performed by Tenant’s Contractors or by anyone directly or
indirectly employed by any of them.

 

10

--------------------------------------------------------------------------------


 

c.                                       Comprehensive Automobile Liability
Insurance, including the ownership, maintenance and operation of any automotive
equipment, owned, hired, or non-owned in an amount not less than $500,000.00 for
each person in one accident, and $1,000,000.00 for injuries sustained by two or
more persons in any one accident and property damage liability in an amount not
less than $1,000,000.00 for each accident.  Such insurance shall insure Tenant’s
Contractors against any and all claims for bodily injury, including death
resulting therefrom, and damage to the property of others arising from its
operations under the contracts, whether such operations are performed by
Tenant’s Contractors, or by anyone directly or indirectly employed by any of
them.

 

d.                                      Special Form Builder’s Risk and Casualty
Liability insurance upon the entire Work to the full replacement value thereof. 
If portions of Tenant’s Work stored off the site of the Building or in transit
to said site are not covered under said Builder’s Risk insurance, then Tenant
shall effect and maintain similar property insurance on such portions of
Tenant’s Work. 

 

e.                                       All policies (except the worker’s
compensation policy) shall be endorsed to include as additional insured parties,
Landlord, the property management company for the Building, the parties listed
on, or required by, the Lease, and such additional persons as Landlord may
reasonably designate.  The waiver of subrogation provisions contained in the
Lease shall apply to all property insurance policies (except the workmen’s
compensation policy) to be obtained by Tenant pursuant to this paragraph.  The
insurance policy endorsements shall also provide that all additional insured
parties shall be given thirty (30) days’ prior written notice of any reduction,
cancellation or non-renewal of coverage (except that ten (10) days’ notice shall
be sufficient in the case of cancellation for non-payment of premium) and shall
provide that the insurance coverage afforded to the additional insured parties
thereunder shall be primary to any insurance carried independently by said
additional insured parties.  Certificates for all such insurance shall be
delivered to Landlord before the construction is commenced or contractor’s
equipment is moved onto the Building.  In the event that during the course of
the Tenant’s Work any damage shall occur to the construction and improvements
being made by Tenant, then Tenant shall repair the same at Tenant’s cost, unless
such is caused by Landlord’s or its agents’ contractors’ or employees’
negligence or willful misconduct.

 

VII.                            HVAC Balancing.  Notwithstanding anything
contained herein to the contrary, in connection with or following Tenant’s Work,
Landlord may cause a contractor to perform air balancing tests on the Premises
and adjust the HVAC system as a result thereof. Landlord shall not be
responsible for any disturbance or deficiency created in the air conditioning or
other mechanical, electrical or structural facilities within the Building or
Premises as a result of Tenant’s Work.  If such disturbances or deficiencies
result, and Landlord does not elect to correct the same for Tenant, Tenant shall
correct the same and restore the services to Landlord’s reasonable satisfaction,
within a reasonable time.  The costs of such HVAC tests and work may be charged
against the Allowance, and if the Allowance shall be insufficient, Tenant shall
pay Landlord for such costs as additional Rent within five (5) days after
billed.

 

11

--------------------------------------------------------------------------------


 

VIII.                        Certain Definitions.

 

a.                                       Space Plan.  “Space Plan” herein means
a floor plan, drawn to scale, showing (i) demising walls, interior walls and
other partitions, including type of wall or partition and height, (ii) doors and
other openings in such walls or partitions, including type of door and hardware,
(iii) any floor or ceiling openings, and any variations to building standard
floor or ceiling heights, (iv) electrical outlets, and any restrooms, kitchens,
computer rooms, file cabinets, file rooms and other special purpose rooms, and
any sinks or other plumbing facilities, or other special electrical, HVAC,
plumbing or other facilities or equipment, including all special loading,
(v) communications system, including location and dimensions of equipment rooms,
and telephone and computer outlet locations, (vi) special cabinet work or other
millwork items, (vii) any space planning considerations under the Disabilities
Acts, (viii) finish selections (i.e. color selection of painted areas, and
selection of floor and any special wall coverings from Landlord’s available
building standard selections (which selections Tenant may defer and include with
the Construction Drawings), and (ix) any other details or features reasonably
requested by Architect, Engineer or Landlord in order for the Space Plan to
serve as a basis for preparing the Construction Drawings.

 

b.                                      Construction Drawings.  “Construction
Drawings” herein means fully dimensioned architectural construction drawings and
specifications, and any required engineering drawings (including mechanical,
electrical, plumbing, structural, air-conditioning, ventilation and heating),
and shall include any applicable items described above for the Space Plan, and
to the extent applicable: (i) electrical outlet locations, circuits and
anticipated usage therefor, (ii) reflected ceiling plan, including lighting,
switching, and any special ceiling specifications, (iii) duct locations for
heating, ventilating and air-conditioning equipment, (iv) details of all
millwork, (v) dimensions of all equipment and cabinets to be built in,
(vi) furniture plan showing details of space occupancy, (vii) keying schedule,
(viii) lighting arrangement, (ix) location of print machines, equipment in lunch
rooms, concentrated file and library loadings and any other equipment or systems
(with brand names wherever possible) which require special consideration
relative to air-conditioning, ventilation, electrical, plumbing, structural,
fire protection, life-fire-safety system, or mechanical systems, (x) special
heating, ventilating and air conditioning equipment and requirements, (xi)
weight and location of heavy equipment, and anticipated loads for special usage
rooms, (xii) demolition plan, (xiii) partition construction plan, (xiv) all
requirements under the Disabilities Acts and other Governmental Requirements,
and (xv) final finish selections, and any other details or features reasonably
requested by Architect, Engineer or Landlord in order for the Construction
Drawings to serve as a basis for contracting Tenant’s Work.

 

IX.                                Miscellaneous.

 

a.                                       Application.  This Appendix shall not
apply to any additional space added to the Premises at any time (except the
space to be added pursuant to Section 1.B. of the Lease), whether by any options
or rights under the Lease or otherwise, or to any portion of the Premises in the
event of a renewal or extension of the Term of the Lease, whether by any options
or rights under the

 

12

--------------------------------------------------------------------------------


 

Lease or otherwise, unless expressly so provided in the Lease or any amendment
or supplement thereto.

 

b.                                      Lease Provisions and Modification.  This
Appendix is intended to supplement and be subject to the provisions of the
Lease, including, without limitation, those provisions requiring that any
modification or amendment be in writing and signed by authorized representatives
of both parties.

 

c.                                       Limitation of Landlord’s Liability. 
The parties acknowledge that neither Landlord nor its managing agent is an
architect or engineer, and that Tenant’s Work will be designed and performed by
independent architects, engineers and contractors.  Landlord and its managing
agent shall have no responsibility for construction means, methods or techniques
or safety precautions in connection with Tenant’s Work, and do not guarantee
that the Plans or Work will be free from errors, omissions or defects, and shall
have no liability therefor.  Landlord’s approval of Tenant’s Plans and
contracts, and Landlord’s designations, lists, recommendations or approvals
concerning Tenant’s Planners and Contractors shall not be deemed a warranty as
to the quality or adequacy thereof or of the Plans or Tenant’s Work, or the
design thereof, or of its compliance with laws, codes and other legal
requirements.

 

d.                                      No Third-Party Beneficiaries.  The Lease
and this Appendix are not intended to create any third-party beneficiaries. 
Without limiting the generality of the foregoing, no Tenant Contractors or
Tenant Planners shall have any legal or beneficial interest in the Allowance.

 

e.                                       Terms.  Terms used in this Appendix C
shall have the meanings assigned to them in the Lease.  The terms of this
Appendix C are subject to the terms of the Lease.

 

13

--------------------------------------------------------------------------------


 

APPENDIX D

 

HVAC SPECIFICATIONS

 

Heating, Ventilation and Air Conditioning

 

(a)          The heating, ventilation and air conditioning system for the
Building originates with two (2) 450 ton York centrifugal chillers.  One two
(2) cell, 950 ton Baltimore Air Coil cooling tower is located on grade south
east of the building with mature landscape screening. 

 

(b)         Office space is served by 15 (3 per floor) constant volume air
handling units, with capacities ranging from 16,500 CFM to 22,000 CFM.  Interior
HVAC zones are supplied by either VAV or VAV fan power boxes, with re-heat
coils.  Perimeter HVAC is supplied by fan power boxes with Reheat coils.  Floor
1 includes baseboard heat. The Atrium is served by two (2) separate 25,000 CFM
supply fans with re-heat coils.

 

(c)          The heating and cooling system of the Building will meet the
following criteria:

 

The heating and air conditioning system shall be capable of maintaining, during
the cooling season, inside space conditions of 75 degrees F (+2 degrees) dry
bulb when outside conditions are 94 degrees F dry bulb and 75 degrees F (mean
coincident wet bulb) and during the heating season, maintain not less than 72
degrees F (-2 degrees) with outdoor temperatures ranging down to -10 degrees F. 

 

--------------------------------------------------------------------------------


 

APPENDIX E

 

JANITORIAL SPECIFICATIONS

 

Landlord shall furnish janitorial services as described below:

 

DAILY

 

Sweep, dry mop (using treated mops), or vacuum all floor areas (moving light
furniture) of resilient wood or carper, remove matter such as gum and tar which
has adhered to the floor.

 

Empty and damp wipe all ashtrays and wastebaskets and remove all trash.

 

Dust all horizontal surfaces with treated dust cloth, including furniture,
files, equipment, blinds, and louvers that can be reached without a ladder.

 

Damp wipe all telephones, including dials and crevices.

 

Spot wash to remove smudges, marks and fingerprints from such areas as walls,
equipment, doors, partitions and light switches within reach.

 

Wash and disinfect water fountains and water coolers.

 

Damp mop all non-resilient floors such as concrete, terrazzo and ceramic tile.

 

Empty all waste containers.

 

Dust and rub down elevator doors, walls and metal work in elevator cabs.

 

TOILET ROOMS

 

Clean mirrors, soap dispensers, shelves, wash basins, exposed plumbing,
dispenser and disposal container exteriors using detergent disinfectant and
water.  Damp wipe all ledges, toilet stalls and doors, spot clean light
switchers, doors and walls.

 

Clean toilets and urinals with detergent disinfectant, beginning with seats and
working down.  Pour one ounce of bowl cleaner into urinal after cleaning and do
not flush.

 

Furnish and refill all soap, toilet, sanitary napkin and towel dispensers.

 

Clean all baseboards.

 

Damp mop floors using detergent disinfectant.

 

1

--------------------------------------------------------------------------------


 

WEEKLY

 

Wash all directory board, display, entry door and side light glass, as
necessary.

 

Spot clean carpet stains.

 

Spot wash interior partition glass and door glass to remove all smudge marks and
finger marks from doors, partitions, woodwork, window ledges and window
mullions.

 

MONTHLY

 

Sweep stairwells and landings.

 

Wash all uncarpeted areas.

 

High dust all horizontal and vertical surfaces not reached in nightly cleaning,
such as pipes, light fixtures, door frames, picture frames and other wall
hangings.

 

QUARTERLY

 

Vacuum all ceilings and wall air supply and exhaust diffusers or grills.

 

Wash all stairwell landings and treads.

 

Clean exterior windows of the building, weather permitting.

 

Scrub, wax and buff all tile areas.

 

--------------------------------------------------------------------------------


 

APPENDIX F

 

LEASEHOLD TITLE INSURANCE COMMITMENT

 

--------------------------------------------------------------------------------


 

APPENDIX G

 

PRIOR TENANT RIGHTS

 

The Medstat Group, Inc.

Extension Option – One (1) five (5) year renewal option.  Subordinate to the
requirements of a tenant leasing 50,000 or more rentable square feet.

 

Friedman Corporation

Extension Option – One (1) five (5) year renewal option. 

 

Right Management Consultants, Inc.

Extension Option – One (1) five (5) year renewal option. 

 

--------------------------------------------------------------------------------


 

APPENDIX H

 

BUILDING CONSTRUCTION RULES

 

CONSTRUCTION RULES & REGULATIONS

PARKWAY NORTH CENTER

 

Your full cooperation is required in adhering to the following procedures while
performing construction work at Parkway North Center.  Our goal is to minimize
inconvenience to our customers and visitors while construction is in progress. 
Please note that it is understood and agreed that each violation of the
rules and regulations outlined below will result in a $100.00 fine.  Repeated
and flagrant violations will result in a subcontractor being prohibited from
working in the building.  It is understood and agreed to that CarrAmerica
reserves the right to stop the work for repeated violations of the Construction
Rules & Regulations.  These rules are subject to change at CarrAmerica’s
discretion.  If you have any questions please contact the Management Office at
(847) 597-2350.

 

Thank you,

 

CarrAmerica

 

1.               The general contractor shall meet with the Property Manager and
the Chief Engineer to review the construction schedule, building access, special
requirements and these Construction Rules & Regulations.  All drawings should be
approved by the Village of Deerfield and submitted to CarrAmerica for review
five (5) days prior to this meeting.  Demolition and/or Building permits should
be posted; a copy of these permits should also be submitted to the Management
Office.

 

2.               Construction workers shall park their vehicles in the parking
lot; a specific location for parking will be determined at the first
construction meeting. 

 

3.               The construction contractor and all subcontractors must sign in
and out every day in the contractor’s log. A single point of contact shall be
designated for the accountability of all workers under contractor’s control. 

 

4.               Subcontractors will not secure any fire protection system or
construct any fire protection system without prior approval of the Property
Manager.  Building Engineers will instruct the contractor on the procedures for
shutting off sprinkler water in the event of an accidental discharge;
subcontractors are only authorized to do so in the event of such emergency.  The
Property Manager and Chief Engineer shall be notified immediately in the event
of such an occurrence.  When valves are closed, a closed valve tag must be filed
with Factory Mutual and fire extinguishers must be provided by the contractor.

 

5.               Prior to any “HOT WORK” a hot work permit shall be on file with
property management. No hot work will be

 

--------------------------------------------------------------------------------


 

permitted while Fire protection system is out of service,  without proper fire
watch and extinguishers on site.

 

6.               Twenty-four hour notice must be given to the Property Manager
for any fire or life safety testing or taking the system off- line.  Contractor
shall immediately notify the Property Manager when testing is complete or the
system is ready to be placed on line.  At no time will the fire / life safety
system be off-line overnight.

 

7.               Arrangements for shutting down of service to make tie-ins to
the building system must be made with the Chief Engineer through the Management
Office.  During electrical and/or plumbing work all national and local codes
must be followed.  All building Lockout / Tag out procedures must be followed.
When contractor is to do any type of work that involves the isolation of any
energy source (i.e. electric, pneumatic, hydraulic, etc..) . The contractor must
provide owner with Lockout/ Tag out procedures and any training records upon
request. Contractor will be required to assign an Authorized employee to sign
off on a “General Lockout Procedure” sheet provided for by the Chief Engineer.
Doors to all equipment rooms must be kept locked when not in use.  All temporary
devices must be installed safely and must be removed when no longer required. 
Any questions regarding safety should be immediately directed to the Chief
Engineer.

 

8.               Any work to be conducted on rooftops with RF antennas
Contractor shall read CarrAmerica’s RF Safety

Awareness Program and sign Contractors Agreement Letter

 

9.               Mechanical and electrical connections that have to be performed
in another tenant’s space must be scheduled 48 hours in advance with the
Management Office; this request is subject to the other tenant’s approval.  In
most cases, this type of work will require scheduling outside of normal building
operating hours.

 

10.         No stereos are allowed on the construction site or in the building.

 

11.         No smoking is permitted on the construction site or inside the
building.  Smoking areas can be found on the loading docks of each building.

 

12.         The Chief Engineer will furnish keys to the electrical and
mechanical rooms upon request.  These keys must be signed in and out each day. 
They will be issued at the Management Office (located on the first floor of
Three Parkway North).  Each person holding an after hours access card key will
be required to sign for their key.

 

13.         All contractors with gang boxes, toolboxes, packages; etc. must
enter and exit the building through the loading dock.  Packages are subject to
inspection.

 

14.         The buildings are open from 7:00 a.m. to 6:00 p.m. Monday through
Friday, and 8:00 a.m. to 1:00 p.m. on Saturday.  Any work that results in
excessive noise, odors or dust or involves other tenant premises must be
completed when the buildings are closed.  All such after hours work must be
coordinated through the Management Office with no less than 48 hours notice.  A
Building Engineer will be required to be present for any work outside the
Premises and for any

 

--------------------------------------------------------------------------------


 

work requiring a Building system shutdown, and the cost for the Building
Engineer will be charged back to the general contractor.

 

15.         Subcontractors shall not secure, enable, test, start or open any
life safety, mechanical, electrical, domestic water, condenser water, chilled
water or hot water systems without prior approval of the Property Manager or
Chief Engineer.  All devices installed must have the prior approval of Building
Engineering.

 

16.         The general contractor must provide Material Safety Data Sheets to
the Property                            Manager for every substance being used
on the construction site prior to the start of construction.  These sheets must
also be maintained at the job site by the general contractor.

 

17.         Any changes to the original work schedule or scope of work must be
brought to the attention of the Property Manager and Chief Engineer immediately.

 

18.         The building has no stock of materials available.

 

19.         Contractor must post emergency phone numbers and must have on hand a
first aid kit, fire extinguishers, and proper personal protective equipment.

 

20.         All construction areas must be isolated from common areas of the
building at all times.

 

21.         All penetrations must be filtered prior to beginning work; they must
be constantly monitored and changed throughout the job.  Contractor is
responsible for any necessary changes and for removing filter media at the end
of the job.

 

Demolition

 

1.               Demolition debris cannot be removed through the main entrances
to the buildings.  If this is not feasible, permission to use the main entrances
must be obtained from the Management Office. 

 

2.               Proper precautions should be taken prior to demolition to
insure that no smoke detectors will be set off; the Chief Engineer should be
involved in this part of the pre-construction process.

 

3.               During demolition, and when necessary, contractor shall use
plastic or other similar protective coverings to keep dirt and dust contained
inside the areas being demolished.  All portions of the buildings on the travel
route for debris removal shall also be protected, including floors, walls, doors
and doorframes.

 

4.               When removing materials in and out of elevator cabs the doors
frames, walls, floors, ceilings and thresholds must be adequately protected with
pads, plywood, masonite, cardboard or other appropriate materials.  No materials
will be allowed in an elevator cab without the car being protected.  It is the
subcontractor’s responsibility to request this padding from the building
engineers.

 

--------------------------------------------------------------------------------


 

5.               All common areas of the building, including doors, door frames,
walls, floors, ceilings, plants and artwork shall be covered with the proper
protective materials during the demolition and construction.

 

6.               Any fire extinguishers found on site must be kept in the space;
no building fire extinguishers should be removed from the mounting brackets.

 

7.               All unused telephone lines, data lines, electrical wiring
and/or plumbing shall be removed back to the source of origin.

 

8.               Waste areas shall remain clean at all times; building dumpsters
are not to be used for waste removal associated with construction.  If
additional assistance regarding waste removal is necessary, it is to be provided
at the cost of the contractor.

 

Material Stocking

 

1.               Materials may be transported between floors by use of the
stairwells or by use of the designated freight elevator.  The Management Office
shall be notified in advance of such material stocking and the elevator wall
protective pads will be installed by the building engineers before material is
to be transported.  The general contractor is further responsible for the
protection of doorframes, floors, ceilings and thresholds.  If materials are
transported by use of stairwells all appropriate wall and floor surfaces,
railings, doors and doorframes shall be protected.

 

2.               Trucks may park in the loading dock only long enough to unload
materials.  All other trucks are to park in the parking lot.

 

3.               Delivery of construction materials to the job site shall be
made only through the loading docks.

 

4.               Deliveries of sheet rock or other bulk freight must be made
while the building is closed, and only through the loading docks, freight
elevator and stairwells.

 

5.               Contractor shall supply additional stock of specialty items for
future repair work (i.e. fixtures, lamps, tiles, etc.).

 

Construction

 

1.               General courtesy shall be extended to CarrAmerica’s tenants and
their visitors.  If the construction causes disruption to other tenants, the
work must cease immediately and be rescheduled for such times as would not be
objectionable.  This will require working while the building is closed.  Floor
coring and excessive pounding or drilling must cease by the start of normal
business hours (7:00 a.m.) and cannot continue until after the building is
closed (6:00 p.m.)

 

2.               Protective coverings shall be used to cover the improvements
and tenant’s personal property as necessary.  Drop cloths shall be used when any
sanding of sheet rock or painting is being done.  All sheet rock dust shall be
immediately wiped off walls and base and vacuumed off carpeting. 

 

--------------------------------------------------------------------------------


 

Prior to any sanding being done, building engineers must be notified so that the
smoke detectors can be appropriately protected from the dust.

 

3.               No construction activity such as, but not limited to,
fabrication of materials or cleaning of materials, such as window blinds, shall
occur outside of the construction site or building.

 

4.               The contractor or its subcontractors and vendors shall not
obstruct any sidewalk, corridor, entrance, lobby or other required fire exit
paths.

 

5.               The last person to leave the job site at the end of the day is
responsible for turning off the lights.  Building engineers can check the suite
at the end of the day at an extra charge to the contractor.

 

6.               All doors between the premises under construction and the
building common areas must be closed at all times except for ingress and egress
purposes.  On tenant occupied floors, the contractor must hang temporary doors
in door cuts into corridors as soon as the door cuts are made.  Doors are to be
equipped with building standard locksets and keys.

 

7.               The contractor is responsible for keeping the building exterior
areas clean and tidy and for daily cleanup.  Throughout the course of the day,
corridors, elevators, elevator lobbies and electrical closets and janitorial
closets cannot be cluttered or blocked.  Where dust and debris have fallen in
building common areas or construction spills have occurred the contractor must
immediately close the area.  Failure to keep the job site, public areas,
building and exterior areas clean will result in a back charge, including a fee
for managing the clean up work and processing the appropriate paper work.  The
contractor shall provide a mop, mop bucket, broom and vacuum on the job site to
be immediately used to remove dirt and debris in the common areas.

 

8.               Contractor shall place a carpet remnant immediately inside all
exits from the premises under construction for construction workers to use to
wipe their shoes every time they exit the job site.

 

9.               If any windows are removed for a debris chute or stocking of
materials they shall be replaced with a framed panel if rain is a possibility
and the rain can enter the building through this opening.  Windows must be
replaced for overnight and weekends.

 

10.         All material and personnel are to use freight elevators only.  Large
shipments will require scheduling of elevator time at least 48 hours in
advance.  Requests for opening the hatch or using the top of the car must be
scheduled through the Management Office; doing this will require the elevator
contractor to be present at the cost of the contractor.

 

Clean-Up

 

1.               The contractor shall provide a construction dumpster at the job
site in a location to be designated by the Chief Engineer.  The contractor shall
monitor and clean the area around the dumpster periodically during the workday
and at the end of the workday.  Particular care must be taken so that no nails
or other sharp objects are left on the area surrounding the dumpster or on the
travel paths to the dumpster.

 

--------------------------------------------------------------------------------


 

2.               The job site and building common areas must be kept clean and
tidy at all times. Subcontractors must remove all trash and related items when
they are finished with their jobs.

 

3.               Restrooms are provided only for convenience and it is a
privilege for construction workers to use the bathrooms.  The contractor is
responsible for its employees and subcontractors use of the rest rooms.  Failure
to keep the rest rooms in the condition provided by the owner to the tenants and
clean up dirt and debris immediately shall result in owner’s personnel
performing clean-up and the contractor will be charged for the related costs. 
Repeated violations of this rule will result in the revocation of this
privilege. 

 

4.               The cleaning of brushes and other tools may only occur in areas
designated by building engineers.  Contractor shall keep these areas in clean
condition and clean up after each use.

 

5.               Trash from lunches must be removed from the work area each day.

 

6.               Unused construction materials may be stored within the space
under construction, but only if done so in an orderly manner.

 

7.               Final clean-up must include the cleaning of all return air and
supply air grills, blinds and building door framing.

 

Punchlist

 

1.               If the tenant has occupied the premises, the contractor’s
highest priority is to be courteous to the tenant’s employees, respect their
privacy and disrupt their work as little as possible.

 

2.               Any material, paint or other product used in completing the
punch list shall not be stored in the premises once the tenant has accepted
possession of the premises.

 

3.               The contractor’s work schedule to complete the punchlist shall
be arranged to least disrupt the tenant’s business operations and must be
approved in advance by the tenant and the Property Manager.  All activities
creating excessive noise and dust must be done when the building is closed.

 

4.               The contractor shall cause the completion of the punch list to
occur as quickly as possible.  Any unnecessary delays may result in the owner
completing the punch list items and charging the associated costs of doing so to
the contractor.

 

5.               Contractor must provide as-builts, test & balance reports,
updated breaker schedules, all equipment information, warranties, and
certificate of occupancy.

 

6.               Contractor must remove all filter media.

 

7.               Any HVAC components that require replacement must be brought to
the attention of the Chief Engineer immediately.  The cost of repairing damage
determined to be job-related will be charged back to the contractor.

 

--------------------------------------------------------------------------------


 


VENDOR INSURANCE REQUIREMENTS


 

At his sole expense, the Contractor shall carry and maintain throughout the term
of the contract the insurance described below.  The policies described below
shall be primary over any that may be carried by the Owner and its Agent. 
Except for Workers’ Compensation, the policies shall name Carr Parkway North One
Corp., the Carr Real Estate Services, Inc., and Carr Office Park, LLC. as
additional insurers.  Policies must be with carriers licensed to do business
where the contract work is done.  The form of the insurance shall at all times
be subject to the Owner’s reasonable approval, and the carrier or carriers must
be good and responsible insurance companies.  The all risk and liability
policies must each contain a provision by which the insurer agrees that such
policy shall not be canceled except after thirty (30) days written notice to the
Agent.

 

Before start of work, Contractor shall submit to the property management office
a Certificate of Insurance showing that all insurance requirements have been
met.  If any policy expires during the term of this contract, it shall be
automatically renewed and a new Certificate of Insurance shall be sent
immediately to the property management office.

 

These policies shall contain provisions or endorsements waiving the right of
subrogation of their insurance companies against the Owner and Agent and their
agents and employees.

 

Workers’ Compensation

 

-

 

Statutory Limits

 

 

 

 

 

Employer’s Liability

 

-

 

$100,000 each accident

 

 

 

 

$500,000 policy limit-disease

 

 

 

 

$100,000 disease - each employee

 

General Liability

 

This shall include all major divisions of coverage and be on a commercial
occurrence form.  It shall include premises operations, products and completed
operations, contractual, personal injury, and advertising injury, owner’s and
contractor’s protective and broad form property damage.

 

Limits Primary:

$1,000,000

each occurrence - BI & PD

 

$2,000,000

general aggregate per location

 

$1,000,000

agg. prod. - comp. oper.

 

$1,000,000

personal injury & adv. injury

 

$       5,000

medical expense

Limits Excess:

$5,000,000

 

 

Excess liability policies must follow form with primary liability policies.

 

Automobile Liability and Property Damage

 

This shall be on an occurrence basis with a combined single limit of
$1,000,000.  It shall include all automobiles owned, leased, hired or non-owned.

 

--------------------------------------------------------------------------------


 

Equipment Insurance

 

This shall be a contractor’s equipment floater, or similar form, and shall be on
an all risk basis, valued form providing replacement cost coverage for all
equipment, tools, machinery and all other such personal property at any time
brought in or about the Building.  Coverage shall protect against theft.  The
insurance shall contain a provision or endorsement waiving the insurer’s right
of subrogation against the Owner and Agent and their agents and employees.

 

--------------------------------------------------------------------------------


 

General Lockout Procedure

 

1.               The Authorized Employees doing the work, and their supervisor,
shall review the work plan, equipment-specific written lockout procedures, and
physically locate and identify all energy isolating devices to be sure which
switches, valves, or other energy isolating devices apply to the equipment to be
locked out.

 

2.               Employees authorized to lock out equipment shall be certain
which switch or other electrical energy isolating devices apply to the equipment
to be locked out.  All energy isolating devices must have labels identifying the
equipment supplied and the electric current and voltage.

 

3.               Notify all Affected and Other Employees as necessary that a
lockout is to be performed.  These persons must be informed that they are not to
disturb the lockout device or attempt to restart the equipment until they are
informed that the lockout has been cleared and it is safe to resume normal
operations.

 

4.               If the equipment is operating, shut it down using the normal
shutdown procedure.  Turn the equipment off it there is an on/off switch.

 

5.               If it is an RFR device, it should be shut down or turned off if
practical.  If it is not practical to be shut down or turned off, reduce the
power to the affected RFR device to below the Uncontrolled IEEE MPE level by
measuring with a calibrated RFR meter and probe rated for the device’s
frequency.  Apply the lock and/or tag to prevent the power from increasing.

 

6.               Open the circuit breaker; disconnect switch or other energy
isolating device.  Toggle switches, push buttons, and other types of control
switches are not energy isolating devices.

 

7.               All energy isolating devices must be locked out.  Lockout the
circuit breaker, disconnect switch, or other isolating device, in the open
position with an assigned individual lock, and attach an identifying tag to the
lock. 

 

8.               For electrical equipment that has capacitors that must be
manually discharged to ensure safe work, open access panels and discharge these
capacitors with an appropriate discharge tool, following directions in the
equipment manual.

 

9.               All forms of stored energy must then be dissipated (except for
batteries which can be disconnected).  This may include relaxing any springs,
relieving any pressure or vacuum, allowing flywheels to come to rest, or
neutralizing or adequately removing any chemicals.

 

10.         Any parts that could inadvertently move during the procedure must be
blocked in place to prevent this movement.  Blocking must be secured in place so
that it cannot fall out or be inadvertently removed.

 

11.         At this point it must be verified that all forms of hazardous energy
have been reduced to zero potential, or if RFR, reduced to below the
Uncontrolled MPE level.  If the work to be done involves de-energized electrical
equipment, this equipment must be tested with some form of test equipment to
verify that there is no electrical energy present.  Other forms of energy also
require verification of zero potential.  Examples of such means of verification
include: observing a pressure gauge for zero pressure (gauge) or vacuum,
observing a spring in a relaxed state, observing that a flywheel is not
spinning, or measuring with an RFR meter and probe rated for the frequency of
the RFR device to verify that the RFR level is below the Uncontrolled MPE level.

 

--------------------------------------------------------------------------------


 

12.         The final step is to attempt to restart or re-energize the equipment
or machinery.  If the equipment does not restart then work can proceed.  If the
equipment restarts or it appears that energy has been allowed to flow into the
system there is a serious flaw in the procedure, and no work should proceed
until the problem is identified and appropriate steps are included in the
procedure to control this energy.

 

13.         The equipment is now locked out and work may begin.

 

 

 

 

 

 

 

Authorized Employee

 

Date and Time

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

BASE BUILDING CONDITIONS

 


TECHNICAL PROFILE


 

Shell and Core

 

Shell and core work generally refers to that portion of the construction of the
Building which includes the structural system, the exterior enclosure, roof,
core facilities (public toilet rooms, stairs, elevators, etc.) and supportive
mechanical and electrical systems located in the Building core, mechanical
floors and the lower levels.

 

1.               Structural System

 

The superstructure, including composite metal deck and concrete floors (floors 2
through 5 and floor 1 over the parking garage) and concrete slab on grade (floor
1) with structural design load for office floors of 100 lbs per square foot live
load.  Deck to deck height is 13’ 0”, floor to ceiling height

is 8’ 8”.

 

2.               Exterior Enclosure

 

The exterior wall consists of a curtain wall system of aluminum and granite
panels with an inner layer of foil backed insulation fully taped to provide
vapor barrier.  Windows have factory-painted, thermally-enhanced, aluminum
frames with tinted insulating glass units.

 

3.               Roofing

 

Roofing system consists of a mechanically fastened, single ply 60 mil membrane
on rigid insulation.

 

4.               Core Facilities

 

Three separate cores per floor offering full floor identity for floors ranging
from 16,000 RSF to 50,000 RSF.  Each core features:

 

(a)          Public areas consisting of ground floor lobby, exit corridors,
stairs and ladies’ and men’s toilet rooms and drinking fountain.

 

(b)         Non-public core areas, consisting of telephone, electrical and
janitor closets, and mechanical rooms.

 

(c)          Fire department valve and fire extinguishers in each stairwell.

 

(d)         Exit signs at each stairwell and all base building public areas as
required by code.

 

(e)          Elevator lobbies served by two elevators.

 

--------------------------------------------------------------------------------


 

5.               Elevators

 

(a)          Four (4) 3,500 lb (passenger) front opening, and two (2) 3,500 lb
(service/passenger) front and side opening hydraulic elevators.

 

(b)         Stainless steel doors provided at floor 1, steel doors on floors 2
through 5 with baked enamel finish.

 

(c)          One (1) 2,500 lb shuttle elevator between the lower level garage
and floor 1.

 

6.               Plumbing

 

Cold water supply, waste and vent piping are available at three (3) locations on
each floor to allow for future connections by Tenant.  Three (3) 80 gallon water
heaters with recirculation pumps are provided on the first floor.

 

7.               Fire Protection

 

A sprinkler system consisting of risers, supply loops and branch piping and one
(1) 750 GPM fire pump is provided.

 

8.               Heating, Ventilation and Air Conditioning

 

Energy efficient central plant with distributed air handling units (three per
floor) for flexibility in delivering after hours HVAC.

 

(c)          The heating, ventilation and air conditioning system originates
with two (2) 450 ton York centrifugal chillers.  One two (2) cell, 950 ton
Baltimore Air Coil cooling tower is located on grade south east of the building
with mature landscape screening. 

 

(d)         Office space is served by 15 (3 per floor) constant volume air
handling units, with capacities ranging from 16,500 CFM to 22,000 CFM.  Interior
HVAC zones are supplied by either VAV or VAV fan power boxes, with re-heat
coils.  Perimeter HVAC is supplied by fan power boxes with Reheat coils.  Floor
1 includes baseboard heat. The Atrium is served by two (2) separate 25,000 CFM
supply fans with re-heat coils.

 

(c)          The heating and cooling system will meet the following criteria:

 

The heating and air conditioning system shall be capable of maintaining, during
the cooling season, inside space conditions of 75 degrees F (+2 degrees) dry
bulb when outside conditions are 94 degrees F dry bulb and 75 degrees F (mean
coincident wet bulb) and during the heating season, maintain not less than 72
degrees F (-2 degrees) with outdoor temperatures ranging down to -10 degrees F. 

 

--------------------------------------------------------------------------------


 

9.               Building Automation System

 

The HVAC system and common area lighting are controlled by a Siemens Apogee
building automation system (BAS) to ensure effective, energy efficient
operations.  The BAS allows for constant monitoring of mechanical systems, swift
response to hot/cold calls, and monitoring of tenant systems.

 

10.         Electrical

 

(a)          The main electrical service is provided by Commonwealth Edison via
four (4) transformers.  One transformer serves the HVAC system, one the general
service and tenant needs, and one serves a computer room, and one serves the
fire pump.  Tenant power is distributed through the main building switchgear to
six (6) tenant transformers located on floors 2 and 4 (one per core).  Electric
closets are provided in each core of each floor.

 

(b)         Switchgear and bus duct riser capacity of 5.3 watts per square
foot.  Additional disconnects provides additional 1,600 amp and 600 amp services
on floors 2 and 4, respectively.

 

(c)          Three (3) tenant services are provided per floor, each at 120/208
volts, 3 phase, 4 wire.

 

(d)         A 250 KW generator provides back up power to the fire alarm system,
elevators, emergency lighting, sump pump and ejector pumps, and lift station.  A
separate feed from Commonwealth Edison powers the fire pump.

 

(e)          A networkable Edwards EST 3 fire alarm system was installed in 1998
with adequate spare capacity to power strobes throughout the building to meet
ADA requirements.  The system is monitored at security posts in One, Three, and
Four Parkway North and at the Deerfield Police Department.

 

11.         Telecommunications

 

(a)          Fiber optic cable and 1,200 copper pairs are provided at the
service provider’s network point of presence (NETPOP).  Underground conduits
link the One Parkway North building with Three Parkway North and a campus wide
conduit system allowing for redundant fiber service to the building.

 

(b)         On each floor, three (3) telephone closets are provided (one per
core) each with four (4) 4” sleeves to the NETPOP.  Ground bus bars are
available in each electric closet.  Inner duct for fiber is provided from the
NETPOP to a fiber hub on floor 3.

 

(c)          Distribution network of 2,100 copper pairs from the NETPOP to
individual telephone closets.

 

12.         Security Systems

 


STAFFED SECURITY POST IS PROVIDED IN THE MAIN BUILDING LOBBY.  SECURITY CAMERAS
AT ALL EXITS AND IN THE LOWER LEVEL GARAGE ARE MONITORED AT THE SECURITY POST
AND RECORDED ON VIDEO TAPE.  CARD ACCESS SYSTEM AT ALL ENTRANCES AND CONTROLLING
ENTRANCE TO THE LOWER LEVEL GARAGE.  TENANTS MAY EXTEND THE BASE BUILDING SYSTEM
TO CONTROL ACCESS TO THEIR SPACES.

 

--------------------------------------------------------------------------------


 

13.         Loading Docks

 


TWO (2) ELEVATED LOADING DOCKS LOCATED AT THE NORTH AND SOUTH ENDS OF THE
BUILDING EACH WITH SPACE FOR TWO (2) SEMI TRUCKS.  THE SOUTH DOCK IS PROVIDED
WITH ONE (1) TRASH COMPACTOR.

 

--------------------------------------------------------------------------------